EXHIBIT 10.64
OFFICE LEASE
500 WEST MONROE
BROADWAY 500 WEST MONROE FEE LLC,
a Delaware limited liability company
as Landlord,
and
MIDWEST BANK & TRUST, Co.
an Illinois corporation,
as Tenant.

 



--------------------------------------------------------------------------------



 



OFFICE LEASE
     This Office Lease (the “Lease”), dated as of the date set forth in
Section 1 of the Summary of Basic Lease Information (the “Summary”), below, is
made by and between Broadway 500 West Monroe Fee LLC, a Delaware limited
liability company (“Landlord”), and Midwest Bank & Trust, Co., an Illinois
corporation (“Tenant”).
SUMMARY OF BASIC LEASE INFORMATION

              TERMS OF LEASE   DESCRIPTION
1.
  Date:   November ___, 2008
 
       
2.
  Building:   That certain office building having an address of 500 West Monroe
Street, Chicago, Illinois, and as further set forth in Section 1.1.2 of this
Lease.
 
       
3.
  Premises:   Approximately sixteen thousand five hundred thirteen (16,513)
rentable square feet of space consisting of (i) approximately fourteen thousand
one hundred fifty (14,150) rentable square feet of space located on the thirty
first (31st) floor of the Building, as further set forth in Exhibit A to this
Lease (the “Office Premises”), and (ii) approximately two thousand three hundred
sixty three (2,363) rentable square feet of space located on the east side of
the lobby of the Building, as further set forth in Exhibit A to this Lease) (the
“Retail Premises”, and together with the Office Premises, referred to as the
“Premises”).
 
       
4.
  Project:   The Building is part of an office project currently known as “500
West Monroe.”
 
       
5.
  Lease Term:   One Hundred Twenty (120) months commencing on the “Office
Premises Commencement Date” (defined below).
 
       
6.
  Commencement Date:   For the Office Premises, the earlier to occur of (i) the
date of Substantial Completion of the Tenant Improvements (as defined in the
Work Letter), and (ii) May 1, 2009 (“Office Premises Commencement Date”).
 
       
 
      For the Retail Premises, the earlier to occur of (i) the date of
Substantial Completion of the Tenant Improvements (as defined in the Work
Letter), and (ii) May 1, 2009 (“Retail Premises Commencement Date”).
 
       
7.
  Expiration Date:   The tenth (10th) anniversary of the Office Premises
Commencement Date.
 
       
8.
  Options to Extend:   One (1) five (5)-year option pursuant to Exhibit E.
 
       
9.
  Base Rent:    

              Office Premises                         Approximate Annual Lease
Year   Annual Base Rent   Monthly Base Rent   Rate per RSF 1   $325,449.96  
$27,120.83   $23.00 2   $335,213.40   $27,934.45   $23.69 3   $345,269.76  
$28,772.48   $24.40 4   $355,627.80   $29,635.65   $25.13 5   $366,296.64  
$30,524.72   $25.88 6   $377,285.52   $31,440.46   $26.66 7   $388,604.04  
$32,383.67   $27.46 8   $400,262.16   $33,355.18   $28.28 9   $412,270.08  
$34,355.84   $29.13 10   $424,638.24   $35,386.52   $30.00

i 



--------------------------------------------------------------------------------



 



              Retail Premises                         Approximate Annual Lease
Year   Annual Base Rent   Monthly Base Rent   Rate per RSF 1   $59,075.04  
$4,922.92   $25.00 2   $60,847.32   $5,070.61   $25.75 3   $62,672.76  
$5,222.73   $26.52 4   $64,552.92   $5,379.41   $27.32 5   $66,489.48  
$5,540.79   $28.14 6   $68,484.12   $5,707.01   $28.98 7   $70,538.64  
$5,878.22   $29.85 8   $72,654.84   $6,054.57   $30.75 9   $74,834.52  
$6,236.21   $31.67 10   $77,079.60   $6,423.30   $32.62

              ATM Premises *               Lease Year   Annual Base Rent  
Monthly Base Rent     1   $7,200.00   $600.00     2   $7,488.00   $624.00     3
  $7,787.52   $648.96     4   $8,099.04   $674.92     5   $8,423.04   $701.92  
  6   $8,760.00   $730.00     7   $9,110.40   $759.20     8   $9,474.84  
$789.57     9   $9,853.80   $821.15     10   $10,248.00   $854.00    

 

*   Subject to Section 29.36 of the Lease.

         
10.
  Rent Payment Address:   Electronic Funds Transfer:
 
      Bank Name: KeyBank, N.A.
 
      ABA Number: 021-300-077
 
      Account Name: Broadway 500 West Monroe Fee LLC Lockbox
 
      Account f/b/o Morgan Stanley Mortgage Capital Holdings
 
      LLC, as Lender together with its successors or assigns
 
      Account Number: 327820074398
 
       
 
      If paying rent by check:
 
      Broadway 500 West Monroe Fee LLC
 
      PO Box 712915
 
      Cincinnati, OH 45271-2915
 
       
11.
  Intentionally Omitted.    
 
       
12.
  Tenant’s Share:   1.5021% (for Office Premises)
 
       
 
      0.2472% (for Retail Premises)
 
       
13.
  Permitted Use:   For Office Premises, general office use, so long as such use
is consistent with all applicable Laws and with the character of a first class
office building (the “Office Premises Permitted Use”).
 
       
 
      For Retail Premises, branch banking use, so long as such use is consistent
with all applicable Laws and with the character of a first class office building
(the “Retail Premises Permitted Use”, together with the Office Premises
Permitted Use, the “Permitted Use”).
 
       
14.
  Security Deposit:   Two Hundred Seventy Five Thousand Dollars ($275,000.00),
subject to Article 21.

ii 



--------------------------------------------------------------------------------



 



         
15.
  Parking Passes:   Three (3) reserved passes and seven (7) unreserved passes.
 
       
16.
  Address of Tenant:   Midwest Bank and Trust Company
 
      501 West North Ave.
 
      Melrose Park, IL 60160
 
      Attention: Bruno Costa, Executive Vice President
 
      (Prior to Commencement Date)
 
       
 
      Midwest Bank and Trust Company
 
      500 West Monroe, 31st Floor
 
      Chicago, IL 60661
 
      Attention: Bruno Costa, Executive Vice President
 
      (After Commencement Date)
 
       
17.
  Landlord’s Address:   Broadway 500 West Monroe Fee LLC,
 
      c/o Broadway Partners
 
      375 Park Avenue, 29th Floor
 
      New York, New York 10152
 
      Attention: National Leasing Counsel
 
       
 
      And
 
       
 
      c/o Broadway Partners
 
      375 Park Avenue, 29th Floor
 
      New York, New York 10152
 
      Attention: Asset Manager
 
       
 
      And
 
       
 
      Friedman & Solomon LLP
 
      9665 Wilshire Boulevard, Suite 810
 
      Beverly Hills, California 90212
 
      Attention: Robert E. Solomon, Esq.
 
       
18.
  Brokers   Landlord’s Broker: Jones Lang LaSalle
 
      Tenant’s Broker: Studley, Inc.
 
       
19.
  Improvement Allowance:   Nine Hundred Twenty Four Thousand Seven Hundred
Twenty
 
      Eight Dollars ($56 per rentable square foot)

iii 



--------------------------------------------------------------------------------



 



ARTICLE 1
PREMISES, BUILDING, PROJECT, AND COMMON AREAS
     1.1 The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises (the “Premises”) which are set forth in Section 3 of
the Summary of Basic Lease Information above (the “Summary”). The outline of the
Premises is set forth in Exhibit A attached hereto. Landlord and Tenant hereby
acknowledge and agree that the rentable square footage of the Premises shall be
deemed to be as set forth in Section 3 of the Summary and that the same shall
not be subject to re-measurement or modification. The parties hereto agree that
the lease of the Premises is upon and subject to the terms, covenants and
conditions herein set forth, and Tenant covenants as a material part of the
consideration for this Lease to keep and perform each and all of such terms,
covenants and conditions by it to be kept and performed and that this Lease is
made upon the condition of such performance. The parties hereto hereby
acknowledge that the purpose of Exhibit A is to show the approximate location of
the Premises in the “Building,” as that term is defined in Section 1.2, below,
only, and such Exhibit is not meant to constitute an agreement, representation
or warranty as to the construction of the Premises, the precise area thereof or
the specific location of the “Common Areas,” as that term is defined in
Section 1.3, below, or the elements thereof or of the accessways to the Premises
or the “Project,” as that term is defined in Section 1.2, below. Except as
specifically set forth in this Lease and in the Work Letter attached hereto as
Exhibit C, if applicable (the “Work Letter”), Landlord shall not be obligated to
provide or pay for any improvement work or services related to the improvement
of the Premises or occupancy thereof by Tenant. Tenant also acknowledges that
neither Landlord nor any agent of Landlord has made any representation or
warranty regarding the condition of the Premises, the Building or the Project or
with respect to the suitability of any of the foregoing for the conduct of
Tenant’s business and Tenant shall accept the Premises in its “as is” condition
of the Commencement Date, except as specifically set forth in this Lease and the
Work Letter, if applicable. The taking of possession of the Premises by Tenant
shall conclusively establish that the Premises and the Building were at such
time in good and sanitary order, condition and repair.
     1.2 The Building and The Project. The Premises are a part of the building
set forth in Section 2 of the Summary (the “Building”). The term “Project,” as
used in this Lease, shall mean (i) the Building and the Common Areas, (ii) the
land (which is improved with landscaping, parking facilities and other
improvements) upon which the Building and the Common Areas are located, and
(iii) at Landlord’s discretion, any additional real property, areas, land,
buildings or other improvements added thereto outside of the Project. Landlord
shall have the right from time to time in Landlord’s sole discretion, to convert
office space in the Project to retail and/or residential space, or to convert
retail and/or residential space in the Project to office space.
     1.3 Common Areas. Tenant shall have the non-exclusive right to use in
common with other tenants in the Project, and subject to the Rules and
Regulations set forth in Exhibit D, those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of the Project (such areas, together with such other portions of the
Project designated by Landlord, are collectively referred to herein as the
“Common Areas”). The manner in which the Common Areas are maintained and
operated shall be at the reasonable discretion of Landlord and the use thereof
shall be subject to such rules, regulations and restrictions as Landlord may
make from time to time, provided that at all times Landlord shall maintain and
operate the Common Areas in a manner substantially consistent with other
“Class A” office buildings in the Chicago, Illinois central business district.
Landlord reserves the right to close temporarily, make alterations or additions
to, or change the location of elements of the Project and the Common Areas and
may temporarily close the Building or the Project in the event of casualty,
governmental requirements, the threat of an emergency such as terrorism, natural
disasters or acts of God, or if Landlord reasonably deems it necessary in order
to prevent damage or injury to person or property.
ARTICLE 2
LEASE TERM
     2.1 Lease Term. The terms and provisions of this Lease shall be effective
as of the date of this Lease. The term of this Lease (the “Lease Term”) shall be
as set forth in Section 5 of the Summary, shall commence on the date set forth
in Section 6 of the Summary (the “Commencement Date”), and shall expire on the
date set forth in Section 7 of the Summary (the “Expiration Date”) unless this
Lease is sooner terminated as hereinafter provided. For purposes of this Lease,
the term “Lease Year” shall mean each consecutive twelve (12) month period
during the Lease Term, provided that the last Lease Year shall end on the
Expiration Date. If Tenant, with Landlord’s prior written approval, takes
possession of the Premises prior to the Commencement Date for the sole purpose
of performing any improvements therein or installing furniture, fixtures,
equipment or other personal property of Tenant, such possession shall be subject
to all of the terms and conditions of the Lease, except that Tenant shall not be
required to pay Base Rent only with respect to the period of time prior to the
Commencement Date during which Tenant performs such work.
     2.2 Delivery of Premises and Use Prior To Commencement Date. Landlord shall
deliver the Premises to Tenant promptly following mutual execution and delivery
of the Lease for the purpose of Tenant performing the Tenant Improvements (as
defined in the Work Letter). Such possession prior to the Commencement Date
shall be subject to all of the terms and conditions of this Lease, other than
Tenant’s obligations to pay Base Rent (as defined in Article 3) and Additional
Rent (as defined in Article 4).

1



--------------------------------------------------------------------------------



 



     2.3 Option to Extend. Tenant shall have one (1) option to extend the Lease
Term with respect to all of the Premises in accordance with the terms and
provisions of Exhibit E.
ARTICLE 3
BASE RENT
     3.1. Base Rent. Tenant shall pay, without prior notice, demand, setoff or
deduction, to Landlord or Landlord’s agent at the address set forth in
Section 10 of the Summary, or, at Landlord’s option, at such other place as
Landlord may from time to time designate in writing, by a check for currency
which, at the time of payment, is legal tender for private or public debts in
the United States of America, base rent (“Base Rent”) as set forth in Section 9
of the Summary, payable in equal monthly installments as set forth in Section 9
of the Summary in advance on or before the first (1st) day of each and every
calendar month during the Lease Term, without any abatement, setoff or deduction
whatsoever. In accordance with Section 29.25, this Article 3 shall be construed
as though the covenants herein between Landlord and Tenant are independent and
Tenant shall not be entitled to any setoff of the Rent or other amounts owing to
Landlord under this Article 3. The Base Rent for the first full month of the
Lease Term which occurs after the expiration of any free rent period shall be
paid at the time of Tenant’s execution of this Lease. If any Rent payment date
(including the Commencement Date) falls on a day of the month other than the
first day of such month or if any payment of Rent is for a period which is
shorter than one month, the Rent for any fractional month shall be calculated on
a daily basis for the period from the date such payment is due to the end of
such calendar month or to the end of the Lease Term at a rate per day which is
equal to 1/30th of the applicable monthly Rent. All other payments or
adjustments required to be made under the terms of this Lease that require
proration on a time basis shall be prorated on the same basis.
     3.2 Waived Rent. Notwithstanding anything herein which may be construed to
the contrary, provided there is no Default by Tenant existing under the Lease
during the “Office Premises Waiver Period” (as defined below), (i) the monthly
installment of Base Rent for the Office Premises specified in Section 9 of the
Summary and (ii) “Tenant’s Share” of “Operating Expenses” and “Tax Expenses”
specified in Article 4, below, with respect to the Office Premises, are hereby
waived by Landlord (“Office Premises Waived Rent”) for months five (5) through
twelve (12) following the Office Premises Commencement Date (“Office Premises
Waiver Period”). Additionally, notwithstanding anything herein which may be
construed to the contrary, provided there is no Default by Tenant existing under
the Lease during the “Retail Premises Waiver Period” (as defined below), (i) the
monthly installment of Base Rent for the Retail Premises specified in Section 9
of the Summary and (ii) “Tenant’s Share” of “Operating Expenses” and “Tax
Expenses” specified in Article 4, below, with respect to the Retail Premises,
are hereby waived by Landlord (“Retail Premises Waived Rent”) for months five
(5) through twelve (12) following the Retail Premises Commencement Date (“Retail
Premises Waiver Period”, together with the Office Premises Waiver Period, the
“Waiver Period”). This waiver shall not affect Tenant’s obligation to pay any
other charges payable by Tenant under the Lease during the applicable Waiver
Period. Commencing on the day following the last day of the applicable Waiver
Period, Base Rent as specified in Section 9 of the Summary and Tenant’s Share of
Operating Expenses and Tax Expenses as specified in Article 4 below shall be due
and payable for the remainder of the Lease Term.
     3.3. Conversion Right. Notwithstanding anything to the contrary contained
in this Lease, Tenant shall have the right to convert (the “Conversion Right”)
all or a portion of the Waived Rent to the “Allowance Amount” (as defined in the
Work Letter) In order to exercise the Conversion Right, Tenant must give
Landlord written notice (the “Conversion Notice”) no later than the submission
of the “Final Costs” as set forth in the Work Letter, which notice shall specify
how much of the Waived Rent (the “Conversion Amount”) Tenant is electing to
convert to the Allowance Amount, or Tenant shall be deemed to have irrevocably
waived the Conversion Right. Provided that Tenant timely delivers the Conversion
Notice, the Improvement Allowance shall be increased by an amount equal to the
Conversion Amount. If the Conversion Amount is less than the Waived Rent, the
Waiver Period shall be recalculated to take into account the reduction in the
amount of the Waived Rent. Promptly following Tenant’s delivery of the
Conversion Notice, Landlord and Tenant shall execute an amendment to this Lease.
Without waiving any of Landlord’s other rights and remedies, Tenant hall have no
right to exercise the Conversion Right during the continuance of an Event of
Default by Tenant.
ARTICLE 4
ADDITIONAL RENT
     In addition to paying the Base Rent specified in Article 3 of this Lease,
Tenant shall pay “Tenant’s Share” (as defined in Exhibit B) of (a) the annual
“Operating Expenses” (as defined in Exhibit B), and (b) the annual “Tax
Expenses” (as defined in Exhibit B). Such payments by Tenant, together with any
and all other amounts payable by Tenant to Landlord pursuant to the terms of
this Lease (other than Base Rent), are hereinafter collectively referred to as
the “Additional Rent”, and the Base Rent and the Additional Rent are herein
collectively referred to as “Rent.” All amounts due under this Article 4 as
Additional Rent shall be payable for the same periods and in the same manner as
the Base Rent or as otherwise specifically set forth in this Lease. The
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.

2



--------------------------------------------------------------------------------



 



ARTICLE 5
USE OF PREMISES
     5.1 Permitted Use. Tenant shall use the Office Premises solely for the
Office Premises Permitted Use and the Retail Premises for the Retail Premises
Permitted Use set forth in Section 13 of the Summary and Tenant shall not use or
permit the Premises or the Project to be used for any other purpose or purposes
whatsoever without the prior written consent of Landlord, which may be withheld
in Landlord’s sole discretion. Tenant shall, at its own cost and expense, obtain
and maintain any and all licenses, permits, and approvals necessary or
appropriate for its use, occupation and operation of the Premises for the
Permitted Use. Tenant’s inability to obtain or maintain any such license, permit
or approval necessary or appropriate for its use, occupation or operation of the
Premises shall not relieve it of its obligations under this Lease, including the
obligation to pay Base Rent and Additional Rent. Tenant further covenants and
agrees that Tenant shall not use, or suffer or permit any person or persons to
use, the Premises or any part thereof for any use or purpose contrary to
provisions of the Rules and Regulations set forth in Exhibit D, attached hereto
(as the same may be modified or rescinded from time to time), or in violation of
laws of the United States of America, the state in which the Project is located,
the ordinances, rules, regulations or requirements of the local municipal or
county governing body or other lawful authorities having jurisdiction over the
Project, or all recorded covenants, conditions, and restrictions now or
hereafter affecting the Project including, without limitation, any certificate
of occupancy, any such laws, ordinances, regulations or requirements relating to
hazardous materials or substances, as those terms are defined by applicable laws
now or hereafter in effect (collectively, the “Law(s)”). A violation of the
Rules and Regulations by Tenant shall be deemed a default under this Article 5
Tenant shall not do or permit anything to be done in or about the Project which
will in any way damage the reputation of the Project or obstruct or interfere
with the rights of other tenants or occupants of the Project, or injure or annoy
them or use or allow the Project to be used for any improper, unlawful or
objectionable purpose, nor shall Tenant cause, maintain or permit any nuisance
in, on or about the Premises.
     5.2 Retail Premises Quality Standards. Landlord and Tenant acknowledge that
Landlord’s primary concern with respect to the Retail Premises is with the
quality and reputation of the retail operations located in the Project and,
therefore, the character and quality of Tenant’s operation of the Retail
Premises are of paramount concern to Landlord and have strongly influenced
Landlord’s selection of Tenant. Accordingly, Tenant agrees, as a material part
of this Lease, that Tenant shall, throughout the Lease Term, maintain its
quality and reputation, and the quality of its banking service, consistent with
an upscale, first-class, mixed-use office/retail building in the Chicago,
Illinois area. At all times during the Lease Term, Tenant shall utilize and
operate its business and the Retail Premises (or cause such utilization and
operation) prudently and in a manner consistent with sound business practices.
Tenant agrees that on the Retail Premises Commencement Date Tenant shall be
fully staffed and open for the Retail Premises Permitted Use.
     5.3 Maintenance of Retail Premises. Because of the location of the Retail
Premises in the Project and the critical importance of maintaining the Retail
Premises in a first-class condition so as not to detract from the appearance and
condition of the Project, Landlord shall have the right during the Lease Term to
approve the concept, plans and specifications, and all improvements, including
furniture and fixtures, for the Retail Premises. Once approved, Tenant agrees
not to allow the improvements in the Retail Premises to deteriorate beyond the
standard approved by Landlord and to keep the same in a first-class condition,
reasonable wear and tear excepted. Tenant agrees to keep the interior and
exterior of the Retail Premises in a neat, clean, safe and sanitary condition.
Tenant shall keep the signs of the Retail Premises well lighted until 8:00 p.m.
each night or such shorter period as may be prescribed by any applicable
policies or regulations adopted by any utility or governmental agency, and shall
maintain adequate night lights thereafter.
     5.4 Tenant’s Trade Name in the Retail Premises. Tenant acknowledges that
the name of Tenant’s business establishment in the Retail Premises is of utmost
concern and importance to Landlord. Landlord shall therefore have the right to
approve, in Landlord’s reasonable discretion, the name of Tenant’s business
establishment to be located in the Retail Premises.
     5.5 Retail Premises Operating Hours. Tenant shall keep the Retail Premises
open for business on each day of the week (except Saturday and Sunday) from 9:00
a.m. to 5:00 p.m. (“Minimum Hours”), except for the date of observation of New
Year’s Day, Presidents’ Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Christmas Day and other locally or nationally recognized
holidays (collectively, the “Holidays”). In the event Landlord from time to time
establishes standard retail hours for the Project, Tenant shall remain open
during such standard hours; provided that if such standard hours are in excess
of the Minimum Hours and Tenant demonstrates that the hours in excess of the
Minimum Hours are not economically justified, Landlord shall not unreasonably
withhold its consent to a waiver of such excess hours.
     5.6 Continued Operation of Retail Premises. Tenant covenants and agrees
that it will open for business in the Retail Premises on the Retail Premises
Commencement Date, and thereafter operate and conduct within the Retail
Premises, continuously and uninterruptedly during the Lease Term in accordance
with this Section 5, the business which it is required to operate and conduct
under the provisions hereof, and that it will at all times keep and maintain the
Retail Premises and have sufficient personnel to service and supply the usual
and ordinary demands and requirements of its customers. In the event Tenant
fails to continuously operate its business in the Retail Premises as required by
this Section 5, then in addition to all other remedies available to Landlord
(including without limitation, injunction and/or damages), Landlord may, but is
not obligated to, elect to terminate this Lease upon written notice of
Landlord’s intent to Tenant, whereupon this Lease shall terminate, and Tenant
shall vacate the Premises upon the date specified in Landlord’s notice to
Tenant.

3



--------------------------------------------------------------------------------



 



     5.7 Hazardous Substances. Neither Tenant, any of the officers, partners,
contractors, subcontractors, consultants, licensees, agents, concessionaires,
subtenants, servants, employees, customers, guests, invitees or visitors of
Tenant (collectively, the “Tenant’s Agents”) nor any other person shall store,
place, generate, manufacture, refine, handle, or locate on, in, under or around
the Premises, the Building or Project any “Hazardous Substance” (as defined
below), except for storage, handling and use of reasonable quantities and types
of cleaning fluids and office supplies in the Premises in the ordinary course
and the prudent conduct of Tenant’s business in the Premises. As used in this
Lease, the term “Hazardous Substance” shall mean and include any chemical,
material, element, compound, solution, mixture, sub-stance or other matter of
any kind whatsoever which is now or later designated, classified, listed or
regulated under any Law, statute, ordinance, rule, regulation, order or ruling
of any agency of the State, the United States Government or any local
governmental authority, including, without limitation, asbestos, petroleum,
petroleum hydrocarbons and petroleum based products, urea formaldehyde foam
insulation, polychlorinated biphenyls (“PCBs”) and freon and other
chlorofluorocarbons.
ARTICLE 6
SERVICES AND UTILITIES
     6.1 Standard Tenant Services. Landlord shall provide the following services
on all days (unless otherwise stated below) during the Lease Term.
          (a) Subject to limitations imposed by all governmental rules,
regulations, orders and guidelines applicable thereto, Landlord shall provide
heating, ventilation and air conditioning (“HVAC”) for use in the Premises from
8:00 A.M. to 6:00 P.M. Monday through Friday, and on Saturdays from 8:00 A.M. to
1:00 P.M. (collectively, the “Building Hours”), except for the date of
observation of New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Christmas Day and, at Landlord’s discretion, other locally or
nationally recognized holidays days recognized by unions as holidays
(collectively, the “Holidays”). If Tenant desires HVAC service outside the hours
set forth above (“Overtime Periods”), Tenant shall deliver notice to the
Building office requesting such services at least 24 hours prior to the time
Tenant requests such services to be provided. If Landlord furnishes HVAC service
during Overtime Periods, Tenant shall pay to Landlord the then established
Building rates for such service during Overtime Periods in the Building upon
demand thereof.
          (b) Landlord shall redistribute or furnish electricity to or for the
use of Tenant in the Premises for the operation of Tenant’s ordinary and
customary lighting and office equipment in the Premises reasonably necessary for
typical general office use and in compliance with applicable codes. Tenant shall
bear the cost of replacement of lamps, starters and ballasts for non-Building
standard lighting fixtures within the Premises.
          (c) Landlord shall install and maintain a meter or meters, at
Landlord’s expense, to measure Tenant’s consumption of electricity. Tenant shall
pay the public utility company directly for its consumption of electricity.
          (d) Landlord shall provide potable water from the regular Building
outlets for drinking, lavatory and toilet purposes in the Building Common Areas.
          (e) Landlord shall provide janitorial services to the Premises five
(5) days per week in a manner consistent with other comparable buildings in the
vicinity of the Building, except the date of observation of the Holidays, in and
about the Premises and window washing services in a manner consistent with other
comparable buildings in the vicinity of the Building. Tenant shall pay to
Landlord, as additional rent, the reasonable costs incurred by Landlord in
removing from the Building any of Tenant’s refuse and rubbish to the extent
exceeding the amount of refuse and rubbish usually generated by a tenant that
uses the Premises for ordinary office purposes. Tenant, at Tenant’s expense,
shall exterminate the portions of the Premises that Tenant uses for the storage,
preparation, service or consumption of food against infestation by insects and
vermin regularly and, in addition, whenever there is evidence of infestation.
Tenant shall engage persons to perform such exterminating that are approved by
Landlord, which approval Landlord shall not unreasonably withhold, condition or
delay. Tenant shall cause such persons to perform such exterminating in a manner
that is reasonably satisfactory to Landlord. Tenant shall comply with any refuse
disposal program (including, without limitation, any waste recycling program)
that Landlord imposes reasonably after having given Tenant reasonable advance
notice of the effectiveness thereof or that is required by applicable Laws.
          (f) Landlord shall provide nonexclusive, non-attended automatic
passenger elevator service during the Building Hours only (excluding Holidays
and subject to Force Majeure), but shall have one elevator available at all
other times for nonexclusive non-attended automatic passenger elevator service,
and if the Building include an escalator, Landlord also shall provide
nonexclusive, non-attended automatic passenger escalator service during Building
Hours only.
          (g) Landlord shall provide nonexclusive freight elevator service and
access to the loading dock subject to scheduling by Landlord, which use shall be
at Landlord’s cost during Building Hours. Tenant shall pay to Landlord, as
additional rent, an amount calculated at the hourly rates that Landlord charges
from time to time for freight elevator service during Overtime Periods, within
ten (10) days after Landlord’s giving to Tenant an invoice therefore.
          (h) Except when and where Tenant’s right of access is specifically
excluded as the result of (i) an emergency, (ii) a requirement by any applicable
Law, (iii) a specific provision set forth in this Lease, (iv) Force Majeure, or
(v) an event of casualty or condemnation, Tenant shall have the right of ingress
and egress to the Premises twenty-four (24) hours per day, seven (7) days per
week, every day of the year.
     6.2 Overstandard Tenant Use. If Tenant uses water, electricity, heat or air
conditioning in excess of that supplied by Landlord pursuant to Section 6.1 of
this Lease, Tenant shall pay to Landlord, upon billing, the

4



--------------------------------------------------------------------------------



 



cost of such excess consumption, the cost of the installation, operation, and
maintenance of equipment which is installed in order to supply such excess
consumption, and the cost of the increased wear and tear on existing equipment
caused by such excess consumption; and Landlord may install devices to
separately meter any increased use and in such event Tenant shall pay the
increased cost directly to Landlord, on demand, at the rates charged by the
public utility company furnishing the same, including the cost of such
additional metering devices. Tenant’s use of electricity shall never exceed the
capacity of the feeders to the Project or the risers or wiring installation.
     6.3 Interruption of Use. Notwithstanding anything to the contrary contained
herein, to the extent permitted by applicable Law, Tenant agrees that Landlord
shall not be liable for damages, by abatement of Rent or otherwise, for failure
to furnish or delay in furnishing any service (including telephone,
telecommunication, water and sewer, HVAC, and electrical services), or for any
diminution in the quality or quantity thereof, when such failure or delay or
diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act, omission or
default of Landlord or other parties, or by any other cause; and such failures
or delays or diminution shall never be deemed to constitute an eviction
(constructive or otherwise) or disturbance of Tenant’s use and possession of the
Premises or relieve Tenant from paying Rent or performing any of its obligations
under this Lease. Tenant hereby waives any existing or future Law, permitting
the termination of this Lease due to an interruption, failure or inability to
provide any services. Furthermore, Landlord shall not be liable under any
circumstances for a loss of, or injury to, property or for injury to, or
interference with, Tenant’s business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the services or utilities as set forth in this
Article 6. Landlord may comply with voluntary controls or guidelines promulgated
by any governmental entity relating to the use or conservation of energy, water,
gas, light or electricity or the reduction of automobile or other emissions
without creating any liability of Landlord to Tenant under this Lease.
     6.4 Abatement Right. Notwithstanding anything to the contrary contained in
this Article 6, if: (i) Landlord ceases to furnish any service in the Building
for a period in excess of ten (10) consecutive Business Days after Tenant
notifies Landlord of such cessation (the “Interruption Notice”); (ii) such
cessation does not arise as a result of an act or omission of Tenant; (iii) such
cessation is not caused by a fire or other casualty (in which case Article 11
shall control); (iv) the restoration of such service is reasonably within the
control of Landlord, unless rental loss insurance is available (in which event
the amount of abatement shall in no event exceed the amount of rental loss
insurance); and (v) as a result of such cessation, the Premises or a material
portion thereof, is rendered untenantable and Tenant in fact ceases to use the
Premises, or material portion thereof, then to the extent permitted by
applicable Law, Tenant, as its sole remedy, shall be entitled to receive an
abatement of Rent payable hereunder during the period beginning on the eleventh
(11th) consecutive Business Day of such cessation and ending on the day when the
service in question has been restored. In the event the entire Premises has not
been rendered untenantable by the cessation in service, the amount of abatement
that Tenant is entitled to receive shall be prorated based upon the percentage
of the Premises so rendered untenantable and not used by Tenant. For purposes of
this section, repair or restoration of any utility services to the Building
shall not be considered to be reasonably within the control of Landlord if the
interruption of such utility services results from the failure of any equipment
or facilities maintained by the utility provider.
ARTICLE 7
REPAIRS
     7.1 Tenant’s Obligations. Except as otherwise provided in this Lease,
Landlord shall have no maintenance obligation concerning the Premises and no
obligation to make any repairs or replacements, in, on, or to the Premises.
Tenant shall, at Tenant’s own expense, pursuant to and in accordance with the
terms of this Lease, including without limitation Article 8 hereof, keep the
Premises, including all improvements, fixtures and furnishings therein, and the
floor or floors of the Building on which the Premises are located, in good
order, repair and condition at all times during the Lease Term (including,
electrical and mechanical systems not considered part of the “Building Systems”
(as defined below) that have been installed for the exclusive use and benefit of
Tenant such as additional HVAC equipment, hot water heaters, electronic, data,
phone, and other telecommunications cabling and related equipment, and security
or telephone systems for the Premises). Tenant shall not commit or allow to be
committed any waste on any portion of the Premises. In addition, Tenant shall,
at Tenant’s own expense, but under the supervision and subject to the prior
written approval of Landlord, and within any reasonable period of time specified
by Landlord, pursuant to the terms of this Lease, including without limitation
Article 8 hereof, promptly and adequately repair all damage to the Premises and
replace or repair all damaged, broken, or worn fixtures and appurtenances,
except for damage caused by ordinary wear and tear; provided however, that, at
Landlord’s option, or if Tenant fails to make such repairs within the time and
in the manner required by this Lease, Landlord may, but need not, make such
repairs and replacements, and Tenant shall pay Landlord upon demand the cost
thereof, including a percentage of the cost thereof sufficient to reimburse
Landlord for all overhead, general conditions, fees and other costs or expenses
arising from Landlord’s involvement with such repairs and replacements forthwith
upon being billed for same. Landlord may, but shall not be required to, enter
the Premises at all reasonable times to make such repairs, alterations,
improvements or additions to the Premises or to the Project or to any equipment
located in the Project as Landlord shall desire or deem necessary or as Landlord
may be required to do by governmental or quasi-governmental authority or court
order or decree. Notwithstanding the foregoing, except in the event of (a) an
emergency or (b) routine services provided by Landlord under the Lease (i.e.
janitorial services), Landlord shall provide Tenant with reasonable advanced
notice prior to entering the Premises such that a representative from Tenant may
be present during such access.

5



--------------------------------------------------------------------------------



 



     7.2 Landlord’s Obligations. Subject to Section 7.1 above and to Article 11
and Article 13 hereof, Landlord shall maintain and make all necessary repairs to
and replacements of (a) the “Building Systems” that service the Premises,
(b) the structural portions of the Building, (c) the roof of the Building, and
(d) within a reasonable period following receipt of notice of the need for
repair and replacement from Tenant, the exterior walls and windows of the
Premises. The term “Building Systems” shall mean the service systems of the
Building, including, without limitation, the mechanical, gas, steam, electrical,
sanitary, HVAC, elevator, plumbing, and life-safety systems of the Building up
to the point of connection of localized distribution to the Premises (it being
understood that the Building Systems shall not include any systems that Tenant
installs in the Premises). Nothing contained in this Section 7.2 shall require
Landlord to maintain or repair the systems within the Premises that distribute
within the Premises electricity, HVAC or water. Except as provided in
Article 11, there shall be no abatement of Rent, nor shall there be any
liability of the “Landlord Parties” (as defined below), by reason of any injury
to, or damage suffered by Tenant, including without limitation, any
inconvenience to, or interference with, Tenant’s business or operations arising
from the making of, or failure to make, any maintenance or repairs, alterations
or improvements in or to any portion of the Building and/or the Project. Tenant
hereby waives the benefit of any Laws granting it the right to make repairs at
Landlord’s expense, to place a lien upon the property of Landlord and/or upon
Rent due Landlord, or the right to terminate this Lease or withhold Rent on
account of any Landlord default (including without limitation, the failure of
Landlord to make repairs). No provision of this Lease shall be construed as
obligating Landlord to perform any repairs, alterations or improvements to the
Premises or the Project except as otherwise expressly agreed to be performed by
Landlord pursuant to the provisions of this Lease.
ARTICLE 8
ADDITIONS AND ALTERATIONS
     8.1 Landlord’s Consent to Alterations. Tenant may not make any
improvements, alterations, additions or changes in or to the Premises or any
mechanical, plumbing or HVAC facilities or systems pertaining to the Premises
(collectively, the “Alterations”) without first procuring the prior written
consent of Landlord to such Alterations. Landlord’s consent to Alternations
shall be requested by Tenant not less than thirty (30) days prior to the
commencement thereof, and which consent shall not be unreasonably withheld by
Landlord, provided it shall be deemed reasonable for Landlord to withhold its
consent to any Alteration which affects the structural portions or the Building
Systems or is visible from the exterior of the Building or Common Areas or
requires access to areas outside the Premises. Notwithstanding the foregoing,
Tenant shall not be required to obtain Landlord’s consent for repainting,
recarpeting, installing systems, furniture or other alterations, tenant
improvements, alterations or physical additions to the Premises which are
cosmetic in nature totaling less than Twenty Five Thousand Dollars ($25,000) in
any single instance or series of related alterations performed within a
six-month period (provided that Tenant shall not perform any improvements,
alterations or additions to the Premises in stages as a means to subvert this
provision), in each case provided that (a) Tenant delivers to Landlord written
notice thereof, a list of contractors and subcontractors to perform the work
(and certificates of insurance for each such party) and any plans and
specifications therefor prior to commencing any such Alterations (for
informational purposes only so long as no consent is required by Landlord as
required by this Lease), (b) the installation thereof does not require the
issuance of any certificate of occupancy, building permit or other governmental
approval, or involve any core drilling or the configuration or location of any
exterior walls of the Building, and (c) such Alterations will not affect the
structural portions or the systems or equipment of the Building, or be visible
from the exterior of the Building or Common Areas or require access to the areas
outside the Premises. The construction of the initial improvements to the
Premises shall be governed by the terms of the Work Letter and not the terms of
this Article 8.
     8.2 Manner of Construction. Landlord may impose, as a condition of its
consent to any and all Alterations or repairs of the Premises or about the
Premises, such requirements as Landlord in its sole discretion may deem
desirable., including, but not limited to, the requirement that (a) Tenant
utilize for such purposes only contractors, subcontractors, materials, mechanics
and materialmen selected by Tenant from a list provided and approved by
Landlord, (b) upon Landlord’s request, Tenant shall, at Tenant’s expense, remove
“Specialty Alterations” (as defined below) upon the expiration or any early
termination of the Lease Term, (c) Tenant secure, prior to commencing any
Alterations, at Tenant’s sole expense, form of security satisfactory to Landlord
in an amount sufficient to ensure the lien-free completion of such Alterations
and naming Landlord as a co-obligee, and (d) all Alterations conform in terms of
quality and style to the Building’s standards established by Landlord from time
to time. Notwithstanding subsection (c) above, at the time Tenant seeks
Landlord’s consent to a proposed “Specialty Alteration” (as defined below),
Tenant shall provide Landlord with Notice identifying the proposed Specialty
Alterations and requesting that Landlord notify (the “Removal Notice”) Tenant as
part of Landlord’s consent which Specialty Alterations Landlord will require
Tenant to remove upon the expiration or early termination of this Lease. Tenant
shall only be obligated to remove from the Premises at the expiration or early
termination of this Lease such Specialty Alterations so identified by Landlord
in the Removal Notice. If such Alterations will involve the use of or disturb
Hazardous Substances existing in the Premises, Tenant shall comply with
Landlord’s rules and regulations concerning such Hazardous Substances. Tenant
shall construct such Alterations and perform such repairs in a good and
workmanlike manner, in conformance with any and all applicable Laws and pursuant
to a valid building permit or other governmental approval issued by the city or
county, as applicable, in which the Project is located, all in conformance with
Landlord’s construction rules and regulations as established from time to time.
In the event Tenant performs any Alterations in the Premises which require or
give rise to governmentally required changes to the “Base Building,” as that
term is defined below, then Landlord shall, at Tenant’s expense, make such
changes to the Base Building. The “Base Building” shall include the structural
portions of the Building, and the public restrooms, Building Systems and the
systems and equipment located in the internal core of the Building on the floor
or floors on which the Premises are located. In performing the work of any such
Alterations, Tenant shall have the work performed in such manner so as not to
obstruct access to the Project or any portion thereof, by any other tenant of
the Project, and so as not to obstruct the business of

6



--------------------------------------------------------------------------------



 



Landlord or other tenants in the Project. Tenant shall not use (and upon notice
from Landlord shall cease using) contractors, services, workmen, labor,
materials or equipment that, in Landlord’s reasonable judgment, would disturb
labor harmony with the workforce or trades engaged in performing other work,
labor or services in or about the Building or the Common Areas. All portions of
the work involving excessive noise or inconvenience to other users of the
Project shall be done after Building Hours. In addition to Tenant’s obligations
under Article 9 of this Lease, upon completion of any Alterations, Tenant agrees
to deliver to the Project management office a reproducible copy of the “as
built” drawings of the Alterations in CADD format as well as all permits,
approvals and other documents issued by any governmental agency in connection
with the Alterations. “Specialty Alterations” shall mean Alterations which are
not standard office installations such as kitchens, executive bathrooms, raised
computer floors, computer room installations, supplemental HVAC equipment, safe
deposit boxes, vaults, libraries or file rooms requiring reinforcement of
floors, internal staircases, slab penetrations, conveyors, dumbwaiters, and
other Alterations of a similar character.
     8.3 Payment for Improvements. If payment is made directly to contractors,
Tenant shall comply with Landlord’s requirements for final lien releases and
waivers in connection with Tenant’s payment for work to contractors. Whether or
not Tenant orders any work directly from Landlord, Tenant shall pay to Landlord
an amount equal to three percent (3%) of the cost of such work to compensate
Landlord for all overhead, general conditions, fees and other costs and expenses
arising from Landlord’s involvement with such work. Tenant shall pay promptly to
Landlord, upon demand, all out-of-pocket costs actually incurred by Landlord in
connection with Tenant’s Alterations, including costs incurred in connection
with (a) Landlord’s review of the Alterations (including review of requests for
approval thereof) and (b) the provision of Building personnel during the
performance of any Alteration, to operate elevators or otherwise to facilitate
Tenant’s Alterations
     8.4 Construction Insurance. In addition to the requirements of Article 10
of this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord (a) with
evidence that Tenant carries “Builder’s All Risk” insurance in an amount
approved by Landlord covering the construction of such Alterations,
(b) certificates of, (1) worker’s compensation insurance in amounts not less
than the statutory limits (covering all persons to be employed by Tenant, and
Tenant’s contractors and subcontractors, in connection with such Alterations),
and (2) commercial general liability insurance (including property damage and
bodily injury coverage), in each case in customary form, and in amounts that are
not less than Five Million Dollars ($5,000,000) with respect to general
contractors and One Million Dollars ($1,000,000) with respect to subcontractors,
naming the Landlord Parties as additional insureds, and (c) such other insurance
as Landlord may require, it being understood and agreed that all of such
Alterations shall be insured by Tenant pursuant to Article 10 of this Lease
immediately upon completion thereof.
     8.5 Supplemental HVAC Installations. Tenant shall not have the right to
install a supplementary HVAC system from the Premises without Landlord’s
consent, which consent shall not be unreasonably withheld or delayed. In no
event shall any vents or louvers associated with any supplementary HVAC system
be installed on the exterior of the Building.
     8.6 Federal Visual Artists’ Rights Act of 1990. Tenant agrees that Tenant
will not install, affix, add or paint in or on, nor permit, any work of visual
art (as defined in the Federal Visual Artists’ Rights Act of 1990 or any
successor law of similar import) or other Alterations to be installed in or on,
or affixed, added to, or painted on, the interior or exterior of the Premises,
or any part thereof, which work of visual art or other Alterations would, under
the provisions of the Federal Visual Artists’ Rights Act of 1990, or any
successor law of similar import, require the consent of the author or artist of
such work or Alterations before the same could be removed, modified, destroyed
or demolished.
ARTICLE 9
COVENANT AGAINST LIENS
     Upon completion of any Alteration, Tenant shall promptly furnish Landlord
with sworn owner’s and contractor’s statements and full and final waivers of
lien covering all labor and materials included in such Alteration. Tenant shall
not permit any mechanic’s lien to be filed against the Building or Project, or
any part thereof, arising out of any Alteration performed, or alleged to have
been performed, by or on behalf of Tenant. If any such lien is filed, Tenant
shall within ten (10) Business Days after receipt of notice of the filing
thereof (or within such additional period of time as is reasonably necessary if
Tenant proceeds with diligence), have such lien released of record or deliver to
Landlord a bond in form, amount, and issued by a surety satisfactory to
Landlord, indemnifying Landlord against all costs and liabilities resulting from
such lien and the foreclosure or attempted foreclosure thereof. If Tenant fails
to have such lien so released or to deliver such bond to Landlord, Landlord,
without investigating the validity of such lien, may pay or discharge the same;
and Tenant shall reimburse Landlord upon demand for the amount so paid by
Landlord, including Landlord’s expenses and attorneys’ fees.
ARTICLE 10
INDEMNIFICATION AND INSURANCE
     10.1 Indemnification and Waiver. Tenant hereby assumes all risk of damage
to property or injury to persons in, upon or about the Premises from any cause
whatsoever and agrees that Landlord, its property manager, managing agents,
investors, officers, partners, subpartners, members, managers, lenders
(including, without limitation, any trustee, mortgagee or holder of any trust
indenture, deed of trust or mortgage which now or hereafter encumbers the
Building and/or Project), ground lessors and their respective officers, agents,
servants, employees, and independent contractors (collectively, “Landlord
Parties”) shall not (unless and to the extent resultant from

7



--------------------------------------------------------------------------------



 



Landlord and/or Landlord Parties’ gross negligence or willful misconduct) be
liable for, and are hereby released from any responsibility for, any damage
either to person or property or resulting from the loss of use thereof, which
damage is sustained by Tenant or by other persons claiming through Tenant. To
the extent permitted under applicable Law, Tenant shall indemnify, defend,
protect, and hold harmless the Landlord Parties from any and all losses, costs,
damages, actions, causes of actions, proceedings, liens, fines, penalties,
expenses and liabilities (including without limitation court costs and
reasonable attorneys’ fees incurred in connection with the proceeding whether at
trial or on appeal) (collectively, “Claims”) incurred in connection with or
arising from any cause in, on or about the Premises, any violation of any of
Laws, including, without limitation, any environmental Laws, any acts, omissions
or negligence of Tenant or of any person (other than Landlord or Landlord
Parties’ negligence or willful misconduct) claiming by, through or under Tenant,
or of the contractors, agents, servants, employees, invitees, guests or
licensees of Tenant or any such person, in, on or about the Project or any
breach of the terms of this Lease, either prior to, during, or after the
expiration of the Lease Term, provided that the terms of the foregoing indemnity
shall not apply to the gross negligence or willful misconduct of Landlord.
Should Landlord be named as a defendant in any suit brought against Tenant in
connection with or arising out of Tenant’s occupancy of the Premises, Tenant
shall pay to Landlord its costs and expenses incurred in such suit, including
without limitation, its actual professional fees such as appraisers’,
accountants’ and attorneys’ fees. Further, Tenant’s agreement to indemnify
Landlord pursuant to this Section 10.1 is not intended and shall not relieve any
insurance carrier of its obligations under policies required to be carried by
Tenant pursuant to the provisions of this Lease, to the extent such policies
cover the matters subject to Tenant’s indemnification obligations, nor shall
they supersede any inconsistent agreement of the parties set forth in any other
provision of this Lease. The provisions of this Section 10.1 shall survive the
expiration or sooner termination of this Lease.
     10.2 Tenant’s Compliance With Landlord’s Fire and Casualty Insurance.
Tenant shall, at Tenant’s expense, comply with all insurance company
requirements pertaining to the use of the Premises. If Tenant’s conduct or use
of the Premises causes any increase in the premium for such insurance policies
then Tenant shall reimburse Landlord for any such increase as Additional Rent.
Tenant, at Tenant’s expense, shall comply with all rules, orders, regulations or
requirements of the American Insurance Association (formerly the National Board
of Fire Underwriters) and with any similar body.
     10.3 Tenant’s Insurance. Tenant shall maintain the following coverages in
the following amounts:
          (a) Commercial General Liability Insurance payable on an “occurrence”
rather than a “claims made” basis covering the insured against claims of bodily
injury, personal injury and property damage (including loss of use thereof)
arising out of Tenant’s operations, and contractual liabilities (covering the
performance by Tenant of its indemnity agreements) containing coverage at least
as broad as that provided under the then most current Insurance Services Office
(ISO) commercial general liability insurance form which provides the broadest
coverage, including a Broad Form endorsement covering the insuring provisions of
this Lease and the performance by Tenant of the indemnity agreements set forth
in Section 10.1 of this Lease, for limits of liability not less than:

             
Bodily Injury and
Property Damage
Liability
  $5,000,000 each occurrence
$5,000,000 annual aggregate   Personal Injury
Liability   $5,000,000 each occurrence $5,000,000 annual aggregate
0% Insured’s participation

          (b) Physical Damage Insurance covering (i) all office furniture,
business and trade fixtures, office equipment, free-standing cabinet work,
movable partitions, merchandise and all other items of Tenant’s property on the
Premises installed by, for, or at the expense of Tenant, (ii) the leasehold
improvements in and to the Premises (including, without limitation, all
Alterations), and any other improvements which exist in the Premises as of the
Commencement Date (excluding the Base Building) (the “Original Improvements”),
and (iii) all other improvements, alterations and additions to the Premises.
Such insurance shall be written on an “all risks” of physical loss or damage
basis, for the full replacement cost value (subject to reasonable deductible
amounts) new without deduction for depreciation of the covered items and in
amounts that meet any co-insurance clauses of the policies of insurance and
shall include coverage for damage or other loss caused by fire or other peril
including, but not limited to, vandalism and malicious mischief, terrorism,
earthquake sprinkler leakage, theft, water damage of any type, including
sprinkler leakage, bursting or stoppage of pipes, and explosion, and providing
business interruption coverage sufficient to pay Base Rent and Tenant’s Share of
Direct Expenses for a period of one year, and having a deductible amount, if
any, not in excess of $25,000.
          (c) Employer’s Liability or other similar insurance pursuant to all
applicable state and local statutes and regulations with limits of no less than
$1,000,000.00.
          (d) Worker’s Compensation as required by the Laws of the State where
the Building is located with the following minimum limits of liability: Coverage
A — statutory benefits; Coverage B — $1,000,000 per accident and disease.
          (e) Comprehensive Automobile Liability insuring bodily injury and
property damage arising from all owned, non-owned and hired vehicles, if any,
with minimum limits of liability of $1,000,000 per accident.
          (f) Tenant shall carry and maintain during the entire Lease Term, at
Tenant’s sole cost and expense, increased amounts of the insurance required to
be carried by Tenant pursuant to this Article 10 and such other reasonable types
of insurance coverage and in such reasonable amounts covering the Premises and
Tenant’s operations therein, as may be reasonably requested by Landlord.
     10.4 Form of Policies. The minimum limits of policies of insurance required
of Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) name Landlord Parties, and any other party
the Landlord so specifies, as an additional insured; (ii) specifically cover the
liability

8



--------------------------------------------------------------------------------



 



assumed by Tenant under this Lease, including, but not limited to, Tenant’s
obligations under Section 10.1 of this Lease; (iii) be issued by an insurance
company having a rating of not less than A-X in Best’s Insurance Guide or which
is otherwise acceptable to Landlord and licensed to do business in the State
where the Building is located; (iv) be primary insurance as to all claims
thereunder and provide that any insurance carried by Landlord is excess and is
non-contributing with any insurance requirement of Tenant; (v) be in form and
content reasonably acceptable to Landlord; and (vi) provide that said insurance
shall not be canceled or coverage changed unless thirty (30) days’ prior written
notice shall have been given to Landlord and any mortgagee of Landlord. Tenant
shall deliver said policy or policies or certificates thereof to Landlord on or
before the Commencement Date and at least thirty (30) days before the expiration
dates thereof. In the event Tenant shall fail to procure such insurance, or to
deliver such policies or certificate, Landlord may, at its option, procure such
policies for the account of Tenant, and the cost thereof shall be paid to
Landlord within five (5) days after delivery to Tenant of bills therefor. Tenant
shall have the right to provide the casualty insurance required by this
Article 10 pursuant to blanket policies, but only if such blanket policies
expressly provides, on a per occurrence basis, that a loss that relates to any
other location does not impair or reduce the level of protection available for
the Premises below the amount required by this Lease. Tenant may not self-insure
against any risks required to be covered by insurance provided by Tenant
hereunder without Landlord’s prior written consent. Tenant has the right to
satisfy Tenant’s obligation to carry liability insurance with an umbrella
insurance policy if such umbrella insurance policy contains an aggregate per
location endorsement that provides the required level of protection for the
Premises.
     10.5 Subrogation. Landlord and Tenant intend that their respective property
loss risks shall be borne by reasonable insurance carriers to the extent above
provided, and Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property loss to the extent that such coverage is agreed to be provided
hereunder. The parties each hereby waive all rights and claims against each
other for such losses, and waive all rights of subrogation of their respective
insurers, for damage to its properties and loss of business (specifically
including loss of rent by Landlord and business interruption by Tenant) as a
result of the acts or omissions of the other party or the other party’s
employees, agents, or contractors (specifically including the negligence of
either party or its employees, agents, or contractors and the intentional
misconduct of the employees, agents, or contractors of either party), to the
extent any such claims are covered by the workers’ compensation, employer’s
liability, property, rental income, business income, or extra expense insurance
required to be maintained by Landlord and Tenant pursuant to this Lease, or
other property insurance that either party may carry at the time of an
occurrence, provided such waiver of subrogation shall not affect the right to
the insured to recover thereunder. The parties agree that their respective
insurance policies are now, or shall be, endorsed such that the waiver of
subrogation shall not affect the right of the insured to recover thereunder, so
long as no material additional premium is charged therefor.
     10.6 Additional Insurance Obligations. Tenant shall carry and maintain
during the entire Lease Term, at Tenant’s sole cost and expense, increased
amounts of the insurance required to be carried by Tenant pursuant to this
Article 10 and such other reasonable types of insurance coverage and in such
reasonable amounts covering the Premises and Tenant’s operations therein, as may
be reasonably requested by Landlord.
ARTICLE 11
DAMAGE AND DESTRUCTION
     11.1 Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other casualty
(“Casualty”). If the (a) Premises, (b) any Common Areas serving or providing
access to the Premises, or (c) Building Systems servicing the Premises shall be
damaged by Casualty, and Landlord or Tenant does not elect to terminate this
Lease in accordance with the terms below, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord’s reasonable control, and subject to all other terms of
this Article 11 and all applicable Laws, restore the damaged portions of the
Base Building, such Common Areas and/or such Building Systems. Such restoration
shall be to substantially the same condition of the Base Building and the Common
Areas prior to the Casualty, except for modifications required by zoning and
building codes and other Laws or by the holder of a mortgage on the Building or
Project or any other modifications to the Common Areas deemed desirable by
Landlord, provided that access to the Premises and any common restrooms serving
the Premises shall not be materially impaired. Upon the occurrence of any
Casualty to the Premises, upon notice (the “Landlord Repair Notice”) to Tenant
from Landlord, Tenant shall assign to Landlord (or to any party designated by
Landlord) all insurance proceeds payable to Tenant under Tenant’s insurance
required under Section 10.3 of this Lease, and Landlord shall also repair any
injury or damage to the Tenant Improvements and the Original Improvements
installed in the Premises and shall return such Tenant Improvements and Original
Improvements to their original condition; provided that if the cost of such
repair by Landlord exceeds the amount of insurance proceeds received by Landlord
from Tenant’s insurance carrier, as assigned by Tenant, the cost of such repairs
shall be paid by Tenant to Landlord prior to Landlord’s commencement of repair
of the damage. In the event that Landlord does not deliver the Landlord Repair
Notice within thirty (30) days following the date the casualty becomes known to
Landlord, Tenant shall, at its sole cost and expense, repair any injury or
damage to the Tenant Improvements and the Original Improvements installed in the
Premises and shall return such Tenant Improvements and Original Improvements to
their original condition. In such case, Tenant may use its insurance proceeds
for such purpose. Whether or not Landlord delivers a Landlord Repair Notice,
prior to the commencement of construction, Tenant shall submit to Landlord, for
Landlord’s review and approval, all plans, specifications and working drawings
relating thereto, and Landlord shall select the contractors to perform such
improvement work. Landlord shall not be liable for any inconvenience to Tenant
or its visitors, or injury to Tenant’s business resulting in any way from such
damage or the repair thereof; provided however, that if such Casualty shall have
damaged the Premises or Common Areas necessary to Tenant’s occupancy, Landlord
shall allow Tenant a proportionate abatement of Rent

9



--------------------------------------------------------------------------------



 



during the time and to the extent the Premises are unfit for occupancy for the
purposes permitted under this Lease, and not occupied by Tenant as a result
thereof; provided, further, however, that if the damage or destruction is due to
the act or omission of Tenant or any of its agents, employees, contractors,
invitees or guests, Tenant shall be responsible for any reasonable, applicable
insurance deductible (which shall be payable to Landlord upon demand) and there
shall be no rent abatement.
     11.2 Landlord’s Option to Repair. Notwithstanding the terms of Section 11.1
of this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building or Project shall be damaged by Casualty or cause, whether or not the
Premises are affected, and one or more of the following conditions is present:
(i) in Landlord’s reasonable judgment, repairs cannot reasonably be completed
within one hundred eighty (180) days after the date of discovery of the damage
(when such repairs are made without the payment of overtime or other premiums);
(ii) the holder of any mortgage on the Building or Project or ground lessor with
respect to the Building or Project shall require that the insurance proceeds or
any portion thereof be used to retire the mortgage debt, or shall terminate the
ground lease, as the case may be; (iii) the damage is not fully covered by
Landlord’s insurance policies; (iv) Landlord decides to rebuild the Building or
Common Areas so that they will be substantially different structurally or
architecturally; (v) the damage occurs during the last twenty four (24) months
of the Lease Term; or (vi) the Project is substantially damaged so that, in
Landlord’s reasonable judgment, substantial reconstruction of the Project will
be required.
     11.3 Tenant’s Termination Right. If a portion of the Premises, Building
Systems servicing the Premises or Common Areas providing access to the Premises
is damaged by Casualty such that Tenant is prevented from conducting its
business in the Premises in a manner reasonably comparable to that conducted
immediately before such Casualty and Landlord estimates that the damage caused
thereby cannot be repaired within twelve (12) months after the date of discovery
of such damage (the “Repair Period”), then Tenant may terminate this Lease by
delivering written notice to Landlord of its election to terminate within thirty
(30) days after Landlord delivers to Tenant a good faith estimate (the “Damage
Notice”) of the time needed to repair the damage caused by such Casualty. If
neither party elects to terminate this Lease following a Casualty pursuant to
the terms of this Article 11, and if Landlord does not complete the restoration
of the Premises within the greater of (a) twelve (12) months following the
Casualty or (b) sixty (60) days after the time period estimated by Landlord to
repair the damage caused by such Casualty as specified in the Damage Notice, as
the same may be extended by delays caused by Tenant, its agents or employees,
Tenant may terminate this Lease by delivering written notice (“Damage
Termination Notice”) to Landlord within ten (10) days following the expiration
of such 12-month or 60-day period, as applicable (as the same may be extended as
set forth above) and prior to the date upon which Landlord substantially
completes such restoration. Such termination shall be effective as of the date
specified in Tenant’s Damage Termination Notice (but not earlier than thirty
(30) days nor later than ninety (90) days after the date of such notice) as if
such date were the date fixed for the expiration of the Lease Term. If Tenant
fails to timely give such Damage Termination Notice, Tenant shall be deemed to
have waived its right to terminate this Lease, time being of the essence with
respect thereto.
     11.4 Waiver of Statutory Provisions. The provisions of this Lease,
including this Article 11, constitute an express agreement between Landlord and
Tenant with respect to any and all damage to, or destruction of, all or any part
of the Premises, the Building or the Project, and any statute or regulation of
the State where the Building is located with respect to any rights or
obligations concerning damage or destruction in the absence of an express
agreement between the parties, and any other statute or regulation, now or
hereafter in effect, shall have no application to this Lease or any damage or
destruction to all or any part of the Premises, the Building or the Project. The
rights given Tenant under this Article 11 are in lieu of and override any rights
that Tenant may have by statute or under other applicable Laws.
ARTICLE 12
NONWAIVER
     No provision of this Lease shall be deemed waived by either party hereto
unless expressly waived in a writing signed thereby. The waiver by either party
hereto of any breach of any term, covenant or condition herein contained shall
not be deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due. No receipt of monies by Landlord from Tenant after an event
of default shall in any way alter the length of the Lease Term or of Tenant’s
right of possession hereunder, or after the giving of any notice shall
reinstate, continue or extend the Lease Term or affect any notice given Tenant
prior to the receipt of such monies, it being agreed that after the service of
notice or the commencement of a suit, or after final judgment for possession of
the Premises, Landlord may receive and collect any Rent due, and the payment of
said Rent shall not waive or affect said notice, suit or judgment.

10



--------------------------------------------------------------------------------



 



ARTICLE 13
CONDEMNATION
     If the whole or any part of the Project shall be taken by power of eminent
domain or condemned by any competent authority for any public or quasi-public
use or purpose, or if any adjacent property or street shall be so taken or
condemned, or reconfigured or vacated by such authority in such manner as to
require the use, reconstruction or remodeling of any part of the Premises,
Building or Project, or if Landlord shall grant a deed or other instrument in
lieu of such taking by eminent domain or condemnation, Landlord shall have the
option to terminate this Lease effective as of the date possession is required
to be surrendered to the authority. If more than twenty-five percent (25%) of
the rentable square feet of the Premises is taken, or if access to the Premises
is impaired to the extent that it substantially affects operation of Tenant’s
business in the Premises, in each case for a period in excess of two hundred
seventy (270) days, Tenant shall have the option to terminate this Lease
effective as of the date possession is required to be surrendered to the
authority. Tenant shall not because of such taking assert any claim against
Landlord or the authority for any compensation because of such taking and
Landlord shall be entitled to the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of Tenant’s personal property and fixtures
belonging to Tenant and removable by Tenant upon expiration of the Lease Term
pursuant to the terms of this Lease, and for moving expenses, so long as such
claims do not diminish the award available to Landlord, its ground lessor with
respect to the Building or Project or its mortgagee, and such claim is payable
separately to Tenant. All Rent shall be apportioned as of the date of such
termination. If any part of the Premises shall be taken, and this Lease shall
not be so terminated, the Rent shall be proportionately abated. No rental
abatement shall be granted Tenant for a loss of parking spaces or for the loss
of any other portion of the Common Areas, Tenant recognizing that Tenant’s right
to use parking spaces and the Common Areas in common with Landlord’s other
tenants does not vest in Tenant any leasehold or other ownership interest in any
of the parking spaces or Common Areas. Notwithstanding anything to the contrary
contained in this Article 13, in the event of a temporary taking of all or any
portion of the Premises for a period of two hundred seventy (270) days or less,
then this Lease shall not terminate but the Base Rent and the Additional Rent
shall be abated for the period of such taking in proportion to the ratio that
the amount of rentable square feet of the Premises taken bears to the total
rentable square feet of the Premises. Landlord shall be entitled to receive the
entire award made in connection with any such temporary taking.
ARTICLE 14
ASSIGNMENT AND SUBLETTING
     14.1 Transfers. Tenant shall not (whether directly or indirectly or
voluntarily or involuntarily or by operation of Law or otherwise), without the
prior written consent of Landlord, assign, mortgage, pledge, hypothecate,
encumber, or permit any lien to attach to, or otherwise transfer, this Lease or
any interest hereunder, permit any assignment, or other transfer of this Lease
or any interest hereunder by operation of Law, sublet the Premises or any part
thereof, amend or modify any sublease that is consummated in accordance with the
terms of this Article 14, permit a subtenant under a sublease that is
consummated in accordance with the terms of this Article 14 to further sublease
the Premises or any part thereof or to assign the subtenant’s interest under any
such sublease in whole or in part by express assignment or by operation of Law
or by other means, permit the Premises, or any portion thereof to be use for
desk space, mailing privileges or otherwise, or enter into any license or
concession agreements or otherwise permit the occupancy or use of the Premises
or any part thereof by any persons other than Tenant and its employees and
contractors (all of the foregoing are hereinafter sometimes referred to
collectively as “Transfers” and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a “Transferee”). If
Tenant desires Landlord’s consent to any Transfer, Tenant shall notify Landlord
in writing, which notice (the “Transfer Notice”) shall include (i) the proposed
effective date of the Transfer, which shall not be less than thirty (30) days
nor more than one hundred eighty (180) days after the date of delivery of the
Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the “Subject Space”), (iii) all of the terms of the proposed
Transfer and the consideration therefor, including calculation of the “Transfer
Premium”, as that term is defined in Section 14.3 below, in connection with such
Transfer, the name and address of the proposed Transferee, and an executed copy
of all documentation effectuating the proposed Transfer, and (iv) current
financial statements of the proposed Transferee certified by an officer, partner
or owner thereof, business credit and personal references and history of the
proposed Transferee and any other information required by Landlord. Any Transfer
made without Landlord’s prior written consent shall, at Landlord’s option, be
null, void and of no effect, and shall, at Landlord’s option, constitute a
default by Tenant under this Lease. Whether or not Landlord consents to any
proposed Transfer, Tenant shall not be released from any liability or
obligations under this Lease and Tenant shall pay Landlord’s review and
processing fees, as well as any reasonable professional fees (including, without
limitation, attorneys’, accountants’, architects’, engineers’ and consultants’
fees) incurred by Landlord (collectively, the “Transfer Review Fees”), within
thirty (30) days after written request by Landlord. Concurrently with delivering
a Transfer Notice to Landlord, Tenant shall deliver to Landlord an amount equal
to $1,000.00, which amount constitutes an advance against the Transfer Review
Fees. Tenant shall not structure any proposed Transfer in such a way as to
subvert Landlord’s consent rights, recapture rights and/or rights to receive the
“Transfer Premium” (as defined below).
     14.2 Landlord’s Consent. Landlord shall not unreasonably withhold its
consent to any proposed sublease or assignment constituting a Transfer of the
Subject Space to the Transferee on the terms specified in the Transfer Notice.
Tenant shall indemnify, defend and hold harmless Landlord from any and all
Claims involving any third party or parties who claim they were damaged by
Landlord’s wrongful withholding or conditioning of Landlord’s consent.

11



--------------------------------------------------------------------------------



 



     14.3 Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any “Transfer Premium,” as that term is defined
in this Section 14.3, as and when received by Tenant from such Transferee.
“Transfer Premium” shall mean all Rent, Additional Rent or other consideration
payable by such Transferee in connection with the Transfer in excess of the Rent
and Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, after deducting the reasonable expenses incurred by Tenant for
(i) any free base rent reasonably provided to the Transferee, (ii) any brokerage
commissions, legal fees and architectural fees in connection with the Transfer,
and (iii) in the case of any sublease, any actual costs incurred by Tenant in
separately demising the subleased space. “Transfer Premium” shall also include,
but not be limited to, key money, bonus money or other cash consideration paid
by Transferee to Tenant in connection with such Transfer, and any payment in
excess of fair market value for services rendered by Tenant to Transferee or for
assets, fixtures, inventory, equipment, or furniture transferred by Tenant to
Transferee in connection with such Transfer. In the calculations of the Rent (as
it relates to the Transfer Premium calculated under this Section 14.3), and the
rent charged by Tenant to the Transferee (the “Transferee’s Rent”) the Rent paid
during each annual period for the Subject Space and the Transferee’s Rent shall
be computed after adjusting such rent to the actual effective rent, taking into
consideration any and all leasehold concessions granted in connection therewith,
including, but not limited to, any rent credit and tenant improvement allowance.
For purposes of calculating any such effective rent all such concessions shall
be amortized on a straight-line basis over the relevant term.
     14.4 Landlord’s Option as to Recapture Space. Notwithstanding anything to
the contrary contained in this Article 14, Landlord shall have the option, by
giving written notice to Tenant (the “Recapture Notice”) within thirty (30) days
after receipt of any Transfer Notice, to recapture the Subject Space; provided,
however, Tenant shall have the right to withdraw its Transfer Notice and
terminate any proposed Transfer within five (5) days following receipt of the
Recapture Notice, in which event the Recapture Notice shall be void and of no
further force or effect. Such recapture notice shall cancel and terminate this
Lease with respect to the Subject Space as of the later of (i) the date stated
in the Transfer Notice as the effective date of the proposed Transfer, and
(ii) ninety (90) days following the giving of the recapture notice, until the
last day of the term of the Transfer as set forth in the Transfer Notice (or at
Landlord’s option, shall cause the Transfer to be made to Landlord or its agent,
in which case the parties shall execute the Transfer documentation promptly
thereafter). In the event of a recapture by Landlord, if this Lease shall be
canceled with respect to less than the entire Premises, the Rent reserved herein
shall be prorated on the basis of the number of rentable square feet retained by
Tenant in proportion to the number of rentable square feet contained in the
Premises, and this Lease as so amended shall continue thereafter in full force
and effect, and upon request of either party, the parties shall execute written
confirmation of the same. Landlord may, at Tenant’s expense, make such
alterations as may be required or deemed necessary by Landlord to physically
separate the recaptured portion of the Premises from the balance of the Premises
and to comply with any legal requirements or insurance requirements relating to
such separation.
     14.5 Effect of Transfer. No Transfer relating to this Lease or agreement
entered into with respect thereto, whether with or without Landlord’s consent,
shall relieve Tenant or any guarantor of the Lease from any liability or
obligation under this Lease, including, without limitation, in connection with
the Subject Space. Landlord or its authorized representatives shall have the
right at all reasonable times to audit the books, records and papers of Tenant
relating to any Transfer, and shall have the right to make copies thereof. If
the Transfer Premium respecting any Transfer shall be found understated, Tenant
shall, within ten (10) days after demand, pay the deficiency, and if understated
by more than two percent (2%), Tenant shall pay Landlord’s costs of such audit.
     14.6 Additional Transfers. For purposes of this Lease, the term “Transfer”
shall also include (a) any change, transfer, sale, pledge or hypothecation in
twenty-five percent (25%) or more of the equity or ownership interests in or
assets of Tenant, (b) the dissolution, merger, consolidation or reorganization
of Tenant, or (c) the transfer of “Control” (as defined below), however
accomplished, whether in a single transaction or in a series of unrelated or
related transactions. The term “Control” shall mean the possession of power to
direct or cause the direction of the day-to-day operations and/or the management
and policy of Tenant, whether through the ownership of voting securities, by
statute or by contract.
     14.7 Permitted Transfers. Notwithstanding Section 14.1, Tenant may Transfer
all or part of its interest in this Lease or all or part of the Premises (a
“Permitted Transfer”) to the following types of entities (a “Permitted
Transferee”) without the written consent of Landlord: (a) any parent, subsidiary
or affiliate corporation which controls, is controlled by or is under common
control with Tenant (collectively, an “Affiliate”); (b) any corporation, limited
partnership, limited liability partnership, limited liability company or other
business entity in which or with which Tenant, an Affiliate of Tenant, or their
respective corporate successors or assigns, is merged or consolidated, in
accordance with applicable statutory provisions governing merger and
consolidation of business entities, so long as (i) Tenant’s obligations
hereunder are assumed in writing by the Permitted Transferee in form
satisfactory to Landlord; and (ii) the Permitted Transferee satisfies the “Net
Worth Threshold” (defined below) as of the effective date of the Permitted
Transfer; or (c) any corporation, limited partnership, limited liability
partnership, limited liability company or other business entity which acquires
all or substantially all of Tenant’ assets and/or ownership interests, if the
Permitted Transferee satisfies the Net Worth Threshold as of the effective date
of the Permitted Transfer. Tenant shall promptly notify Landlord of any such
Permitted Transfer. Tenant shall remain liable for the performance of all of the
obligations of Tenant hereunder, or if Tenant no longer exists because of a
merger, consolidation, or acquisition, the surviving or acquiring entity shall
expressly assume in writing, the obligations of Tenant hereunder. Additionally,
the Permitted Transferee shall comply with all of the terms and conditions of
this Lease. No later than ten (10) days prior to the effective date of any
Permitted Transfer, Tenant agrees to furnish Landlord with (1) copies of the
instrument effecting any of the foregoing Transfers, (2)

12



--------------------------------------------------------------------------------



 



documentation establishing Tenant’s satisfaction of the requirements set forth
above applicable to any such Transfer, and (3) evidence of insurance as required
under this Lease with respect to the Permitted Transferee. The occurrence of a
Permitted Transfer shall not waive Landlord’s rights as to any subsequent
Transfers. As used herein, the term “Net Worth Threshold” shall mean the
proposed Permitted Transferee has a tangible net worth equal to or greater than
Tenant as of the Date of the Lease (determined in accordance with generally
accepted accounting principles consistently applied and excluding from the
determination of total assets all assets which would be classified as intangible
assets under generally accepted accounting principles, including, without
limitation, goodwill, licenses, trademarks, trade names, copyrights and
franchises), and as evidenced by financial statements audited by a certified
public accounting firm reasonably acceptable to Landlord.
     14.8 Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer. If Tenant shall be in default under this
Lease, Landlord is hereby irrevocably authorized, as Tenant’s agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease) until such default is cured. Such
Transferee shall rely on any representation by Landlord that Tenant is in
default hereunder, without any need for confirmation thereof by Tenant. Upon any
assignment, the assignee shall assume in writing all obligations and covenants
of Tenant thereafter to be performed or observed under this Lease. No collection
or acceptance of rent by Landlord from any Transferee or the posting or listing
of any name other than that of Tenant (whether on the door or exterior wall of
the Premises, lobby directory, elevator or elsewhere) shall be deemed a waiver
of any provision of this Article 14 or the approval of any Transferee or a
release of Tenant from any obligation under this Lease, whether theretofore or
thereafter accruing. In no event shall Landlord’s enforcement of any provision
of this Lease against any Transferee be deemed a waiver of Landlord’s right to
enforce any term of this Lease against Tenant or any other person. If Tenant’s
obligations hereunder have been guaranteed, Landlord’s consent to any Transfer
shall not be effective unless the guarantor also consents in writing to such
Transfer.
     14.9 Transfer Taxes. Tenant shall pay any transfer taxes (and other similar
charges and fees) that any governmental authority imposes in connection with any
Transfer (including, without limitation, any such transfer taxes, charges or
fees that a governmental authority imposes in connection with Landlord’s
exercising Landlord’s rights to recapture the Subject Space in accordance with
Section 14.4 above.
ARTICLE 15
SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES
     15.1 Surrender of Premises. No act or thing done by Landlord or any agent
or employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.
     15.2 Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear and
repairs excepted. Subject to Section 8.2 above, upon such expiration or
termination, Tenant shall, without expense to Landlord, remove or cause to be
removed from the Premises all debris and rubbish, and such items of furniture,
equipment, business and trade fixtures, free-standing cabinet work, movable
partitions and other articles of personal property owned by Tenant or installed
or placed by Tenant at its expense in the Premises, and such similar articles of
any other persons claiming under Tenant, as Landlord may, in its sole
discretion, require to be removed. Further, on or prior to the Expiration Date,
Tenant shall, unless otherwise directed by Landlord, at Tenant’s expense, close
up any slab penetrations in the Premises. Tenant shall repair at its own expense
all damage to the Premises and Building resulting from such removal. Any of
Tenant’s Property not so removed shall be deemed abandoned and Landlord may
remove and dispose of same, and repair and restore any damage caused thereby, at
Tenant’s cost and without accountability to Tenant.
ARTICLE 16
HOLDING OVER
     If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be a tenancy at sufferance, and shall not constitute a
renewal hereof or an extension for any further term, and in such case Rent shall
be payable for the initial one (1) month of such holdover tenancy at a monthly
rate equal to one hundred fifty percent (150%) of the Rent applicable during the
last rental period of the Lease Term under this Lease, and if Tenant continues
to hold over with or without the express or implied consent of Landlord, Rent
for the second month of such holdover tenancy shall be payable at a monthly rate
equal to one hundred seventy five percent (175%) of the Rent applicable during
the last

13



--------------------------------------------------------------------------------



 



rental period of the Lease Term under this Lease, and thereafter if Tenant
continues to hold over with or without the express or implied consent of
Landlord, Rent shall be payable at a monthly rate equal to two hundred percent
(200%) of the Rent applicable during the last rental period of the Lease Term
under this Lease. Such tenancy at sufferance shall be subject to every other
applicable term, covenant and agreement contained herein. For purposes of this
Article 16, a holding over shall include (a) Tenant’s remaining in the Premises
after the expiration or earlier termination of the Lease Term, and (b) Tenant’s
failure to remove any Alterations or personal property located within the
Premises as required pursuant to the terms of Sections 8.5 and 15.2, above.
Nothing contained in this Article 16 shall be construed as consent by Landlord
to any holding over by Tenant, and Landlord expressly reserves the right to
require Tenant to surrender possession of the Premises to Landlord as provided
in this Lease upon the expiration or other termination of this Lease. The
provisions of this Article 16 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at Law. If
Tenant fails to surrender the Premises upon the termination or expiration of
this Lease, in addition to any other liabilities to Landlord accruing therefrom,
Tenant shall protect, defend, indemnify and hold Landlord harmless from all
loss, costs (including reasonable attorneys’ fees) and liability resulting from
such failure, including, without limiting the generality of the foregoing, any
claims made by any succeeding tenant founded upon such failure to surrender and
any consequential damages, including lost profits to Landlord resulting
therefrom.
ARTICLE 17
ESTOPPEL CERTIFICATES
     Within ten (10) days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate in
the form as may be required by Landlord, Lender or any prospective mortgagee or
purchaser of the Project. Any such certificate may be relied upon by any
prospective mortgagee or purchaser of all or any portion of the Project. Tenant
shall execute and deliver whatever other instruments may be reasonably required
for such purposes, including reaffirmation of any guaranty. At any time during
the Lease Term in connection with any financing, re-financing or sale of the
Project, Landlord may require Tenant and any guarantor of this Lease to provide
Landlord with a current financial statement and financial statements of the two
(2) years prior to the current financial statement year. Such statements shall
be prepared in accordance with generally accepted accounting principles and, if
such is the normal practice of Tenant, shall be audited by an independent
certified public accountant, otherwise, such statements shall be certified by
the chief financial officer of Tenant. Failure of Tenant to timely execute,
acknowledge and deliver such estoppel certificate or other instruments shall
constitute an acceptance of the Premises and an acknowledgment by Tenant that
statements included in the estoppel certificate are true and correct, without
exception.
ARTICLE 18
SUBORDINATION
     18.1 Subordination. This Lease, and all of the rights of Tenant hereunder,
shall be subject and subordinate to all present and future ground or underlying
leases of the Building or Project and to the lien of any mortgage, trust deed or
other encumbrances now or hereafter in force against the Building or Project or
any part thereof, if any, and to all renewals, extensions, modifications,
consolidations and replacements thereof, and to all advances made or hereafter
to be made upon the security of such mortgages or trust deeds, unless the
holders of such mortgages, trust deeds or other encumbrances, or the lessors
under such ground lease or underlying leases (collectively, “Landlord
Mortgagee”), require in writing that this Lease be superior thereto. Tenant’s
subordination to any future Landlord Mortgagee shall be subject to and
conditioned upon Tenant’s receipt of a subordination, non-disturbance and
attornment agreement on such Landlord Mortgagee’s customary form, and Tenant
shall be responsible for all out-of-pocket expenses, including Landlord
Mortgagee’s costs, with respect to such subordination, non-disturbance and
attornment agreement. Alternatively, Landlord’s Mortgagee may require Tenant’s
interest under this Lease to be superior to such mortgage or deed of trust.
Tenant covenants and agrees in the event any proceedings are brought for the
foreclosure of any such mortgage or deed in lieu thereof (or if any ground lease
is terminated), to attorn, without any deductions or set-offs whatsoever, to the
lienholder or purchaser or any successors thereto upon any such foreclosure sale
or deed in lieu thereof (or to the ground lessor), if so requested to do so by
such purchaser or lienholder or ground lessor, and to recognize such purchaser
or lienholder or ground lessor as the lessor under this Lease, provided such
lienholder or purchaser or ground lessor shall agree to accept this Lease and
not disturb Tenant’s occupancy, so long as Tenant timely pays the rent and
observes and performs the terms, covenants and conditions of this Lease to be
observed and performed by Tenant. Landlord’s interest herein may be assigned as
security at any time to any lienholder. Tenant shall, within ten (10) days of
request by Landlord and/or Landlord’s Mortgagee, execute such further
instruments or assurances as Landlord and/or Landlord’s Mortgagee may reasonably
deem necessary to evidence or confirm the subordination or superiority of this
Lease to any such mortgages, trust deeds, ground leases or underlying leases.
Tenant waives the provisions of any current or future statute, rule or law which
may give or purport to give Tenant any right or election to terminate or
otherwise adversely affect this Lease and the obligations of the Tenant
hereunder in the event of any foreclosure proceeding or sale.
     18.2 Notice to Landlord’s Mortgagee. Tenant shall not seek to enforce any
remedy it may have for any default on the part of Landlord without first giving
Landlord’s Mortgagee written notice by certified mail, return receipt requested,
specifying the default in reasonable detail, and affording such Landlord’s
Mortgagee (i) a reasonable opportunity to perform Landlord’s obligations
hereunder (but not less than thirty (30) days), if such default can be cured
without such Landlord’s Mortgagee taking possession of the mortgaged or leased
estate, or (ii) to obtain possession of the mortgaged or leased estate and then
to cure such default of Landlord, if such default cannot be cured without such
Landlord’s Mortgagee or taking possession of the mortgaged or leased estate.

14



--------------------------------------------------------------------------------



 



     18.3 Landlord’s Mortgagee’s Protection Provisions. If Landlord’s Mortgagee
shall succeed to the interest of Landlord under this Lease, Landlord’s Mortgagee
shall not be: (a) liable for any act or omission of any prior lessor (including
Landlord), except to the extent that (i) such act or omission continues after
the date that the Landlord’s Mortgagee succeeds to Landlord’s interest in the
Building, and (ii) such act or omission of such prior landlord is of a nature
that the Landlord’s Mortgagee can cure by performing a service or making a
repair; (b) bound by any Rent or Additional Rent or advance rent which Tenant
might have paid for more than the current month to any prior lessor (including
Landlord), and all such rent shall remain due and owing, notwithstanding such
advance payment; (c) bound by any security or advance rental deposit made by
Tenant which is not delivered or paid over to Landlord’s Mortgagee and with
respect to which Tenant shall look solely to Landlord for refund or
reimbursement; (d) bound by any termination, amendment or modification of this
Lease made without Landlord’s Mortgagee’s consent and written approval, except
for those terminations, amendments and modifications permitted to be made by
Landlord without Landlord’s Mortgagee’s consent pursuant to the terms of the
loan documents between Landlord and Landlord’s Mortgagee; (e) subject to the
defenses which Tenant might have against any prior lessor (including Landlord);
(f) subject to the offsets which Tenant might have against any prior lessor
(including Landlord) except for those offset rights which (i) are expressly
provided in this Lease, (ii) relate to periods of time following the acquisition
of the Building by Landlord’s Mortgagee, and (iii) Tenant has provided written
notice to Landlord’s Mortgagee and provided Landlord’s Mortgagee a reasonable
opportunity to cure the event giving rise to such offset event; and (g) bound by
any obligation to make any payment to or on behalf of Tenant to the extent that
such obligation accrues prior to the date that the Landlord’s Mortgagee succeeds
to Landlord’s interest in the Building. Landlord’s Mortgagee shall have no
liability or responsibility under or pursuant to the terms of this Lease or
otherwise after it ceases to own an interest in the Project. Nothing in this
Lease shall be construed to require Landlord’s Mortgagee to apply the proceeds
of any loan, and Tenant’s agreements set forth herein shall not be impaired on
account of any modification of the documents evidencing and securing any loan.
     18.4 Non-Disturbance Agreement. Landlord shall use reasonable efforts to
obtain for Tenant, at no cost to Landlord, a subordination, non-disturbance and
attornment agreement from all existing Landlord’s Mortgagee, in the standard
form customarily employed by such Landlord’s Mortgagee, provided that Landlord
shall have no liability to Tenant, and the effectiveness of this Lease and the
subordination of this Lease to any mortgage, deed of trust or other encumbrance
shall not be affected, in the event that it is unable to obtain any such
agreements. Tenant shall reimburse Landlord, within ten (10) days after demand
therefor, for Landlord’s out-of-pocket costs, including fees charged by
Landlord’s Mortgagee and its counsel and other reasonable attorney’s fees and
disbursements, incurred in connection with such efforts.
ARTICLE 19
DEFAULTS; REMEDIES
     19.1 Defaults. The occurrence of any of the following shall constitute a
default (“Default”) of this Lease by Tenant:
     (a) Any failure by Tenant to pay any Rent or any other charge required to
be paid under this Lease, or any part thereof, within five (5) days after notice
that the same is due; or
     (b) Except where a specific time period is otherwise set forth for Tenant’s
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1(b),
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for ten (10) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a ten (10) day period, Tenant shall not be deemed to
be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default, but in no event
exceeding a period of time in excess of ninety (90) days after written notice
thereof from Landlord to Tenant; or
     (c) To the extent permitted by Law, a general assignment by Tenant or any
guarantor of this Lease for the benefit of creditors, or the taking of any
corporate action in furtherance of bankruptcy or dissolution whether or not
there exists any proceeding under an insolvency or bankruptcy Law, or the filing
by or against Tenant or any guarantor of any proceeding under an insolvency or
bankruptcy Law, unless in the case of a proceeding filed against Tenant or any
guarantor the same is dismissed within sixty (60) days, or the appointment of a
trustee or receiver to take possession of all or substantially all of the assets
of Tenant or any guarantor, unless possession is restored to Tenant or such
guarantor within thirty (30) days, or any execution or other judicially
authorized seizure of all or substantially all of Tenant’s assets located upon
the Premises or of Tenant’s interest in this Lease, unless such seizure is
discharged within thirty (30) days; or
     (d) Abandonment of all or a substantial portion of the Premises by Tenant;
or
     (e) The failure by Tenant to observe or perform according to the provisions
of Articles 5, 14, 17 or 18 of this Lease where such failure continues for more
than two (2) Business Days (“Business Days” being defined as calendar days other
than Saturdays, Sundays and Holidays) after notice from Landlord; or
     (f) Any information furnished to Landlord by or in connection with the
entry of this Lease on behalf of Tenant or any guarantor of this Lease in
connection with the entry of this Lease is determined to have been materially
false, misleading or incomplete when made.
     The notice periods provided herein are in lieu of, and not in addition to,
any notice periods provided by Law. To the extent permitted by Law, Tenant
hereby waives service or notice of any demand for payment of rent or possession
or default prescribed by statute or ordinance.

15



--------------------------------------------------------------------------------



 



     19.2 Remedies Upon Default. Upon or at any time after the occurrence of any
Default by Tenant, Landlord shall have, in addition to any other remedies
available to Landlord at Law or in equity (all of which remedies shall be
distinct, separate and cumulative), the option to pursue any one or more of the
following remedies with or without written notice or demand to Tenant except as
required hereunder, each and all of which shall be cumulative and nonexclusive,
without any notice or demand whatsoever:
     (a) Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, to the extent permitted
by applicable Law Landlord may, without prejudice to any other remedy which it
may have for possession or arrearages in rent, enter upon and take possession of
the Premises and expel or remove Tenant and any other person who may be
occupying the Premises or any part thereof, without being liable for prosecution
or any claim or damages therefor; and Landlord may recover from Tenant the
following:
          (i) The worth at the time of award of any unpaid Rent which has been
earned at the time of such termination; plus
          (ii) The worth at the time of award of the amount by which the unpaid
Rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus
          (iii) The worth at the time of award of the amount by which the unpaid
Rent for the balance of the Lease Term after the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
          (iv) Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, specifically including but not limited to, brokerage
commissions and advertising expenses incurred, expenses of remodeling the
Premises or any portion thereof for a new tenant, whether for the same or a
different use, and any special concessions made to obtain a new tenant; and
          (v) At Landlord’s election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by applicable Law.
     The term “rent” as used in this Section 19.2 shall be deemed to be and to
mean all sums of every nature required to be paid by Tenant pursuant to the
terms of this Lease, whether to Landlord or to others. As used in Paragraphs
19.2(a)(i) and (ii), above, the “worth at the time of award” shall be computed
by allowing interest at the rate set forth in Article 25 of this Lease, but in
no case greater than the maximum amount of such interest permitted by Law. As
used in Paragraph 19.2(a)(iii) above, the “worth at the time of award” shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank nearest the Project at the time of award plus one percent (1%).
     (b) If Landlord does not elect to terminate this Lease on account of any
Default by Tenant, Landlord may, from time to time, without terminating this
Lease, enforce all of its rights and remedies under this Lease, including the
right to recover all Rent as it becomes due.
     (c) Landlord shall at all times have the rights and remedies (which shall
be cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2(a) and 19.2(b), above, or any Law or
other provision of this Lease), without prior demand or notice except as
required by applicable Law, to seek any declaratory, injunctive or other
equitable relief, and specifically enforce this Lease, or restrain or enjoin a
violation or breach of any provision hereof.
     19.3 Subleases of Tenant. Whether or not Landlord elects to terminate this
Lease on account of any Default by Tenant, as set forth in this Article 19,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord’s sole discretion, succeed
to Tenant’s interest in such subleases, licenses, concessions or arrangements.
In the event of Landlord’s election to succeed to Tenant’s interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.
     19.4 Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord’s interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant’s right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant’s
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any Law to redeem or reinstate this Lease.
     19.5 Recapture of Tenant Inducements. The performance by Landlord of any
agreement, concession or grant for “free rent,” waived rent, Rent abatement, a
“credit fund” to be applied against Rent otherwise payable hereunder or any
grant or payment by Landlord to or for the benefit of Tenant of any cash or
other bonus, allowance or other payment or inducement or any assumption of
obligations by Landlord to or for the benefit of Tenant given or granted to or
for the benefit of Tenant as consideration for execution and delivery of this
Lease by Tenant (all such agreements, concessions, grants, payments and
assumptions are collectively referred to herein as “Tenant Inducements”) shall
be continuously conditional upon Tenant’s full and complete performance of its
obligations under this Lease, as this Lease may be amended or extended.
Effective immediately upon the

16



--------------------------------------------------------------------------------



 



occurrence of an event of default by Tenant (i) any provision of this Lease
providing for performance of a Tenant Inducement shall be automatically deemed
terminated and of no further force or effect and (ii) any Tenant Inducement
previously granted, issued, paid or given to or for the benefit of Tenant shall
be immediately due and payable by Tenant to Landlord as Rent hereunder.
ARTICLE 20
COVENANT OF QUIET ENJOYMENT
     Landlord covenants that Tenant, on paying the Rent, charges for services
and other payments herein reserved and on keeping, observing and performing all
the other terms, covenants, conditions, provisions and agreements herein
contained on the part of Tenant to be kept, observed and performed, shall,
during the Lease Term, peaceably and quietly have, hold and enjoy the Premises
subject to the terms, covenants, conditions, provisions and agreements hereof
without interference by any persons lawfully claiming by or through Landlord.
The foregoing covenant is in lieu of any other covenant express or implied.
ARTICLE 21
SECURITY DEPOSIT
     Concurrent with Tenant’s execution of this Lease, Tenant shall deposit with
Landlord a security deposit (the “Security Deposit”) in the amount set forth in
Section 14 of the Summary, as security for the faithful performance by Tenant of
all of its obligations under this Lease. Tenant grants Landlord a security
interest in the Security Deposit. The Security Deposit shall not be considered
an advance payment of rent and is not intended to serve as liquidated damages
nor to be a measure of Landlord’s damages for any default by Tenant. The
Security Deposit may be commingled with other funds of Landlord. If Tenant
defaults with respect to any provisions of this Lease, including, but not
limited to, the provisions relating to the payment of Rent, the removal of
property and the repair of resultant damage, Landlord may, without notice to
Tenant, but shall not be required to apply all or any part of the Security
Deposit for the payment of any Rent, any damages or any other sum in default and
Tenant shall, upon demand therefor, restore the Security Deposit to its original
amount. Any unapplied portion of the Security Deposit shall be returned to
Tenant, or, at Landlord’s option, to the last assignee of Tenant’s interest
hereunder, within sixty (60) days following the expiration of the Lease Term.
Tenant shall not be entitled to any interest on the Security Deposit. In the
event of a sale, lease, or encumbrance of the Building or any part of the
Building, Landlord shall have the right to transfer the Security Deposit to the
purchaser, landlord, tenant, or Landlord’s Mortgagee and if the Security Deposit
is transferred, Landlord shall thereafter be relieved from any liability
concerning the Security Deposit. Additionally, Landlord’s use or application of
all or any portion of the Security Deposit shall not preclude or impair any
other rights or remedies provided for under this Lease or under applicable Law
and shall not be construed as a payment of liquidated damages.
     If (a) Tenant has not previously defaulted in its obligation to pay Rent to
Landlord within the time periods set forth in this Lease and (b) no Default
exists on either the date Tenant delivers the “Reduction Notice” (as defined
below) to Landlord or the date the Landlord is required to deliver to Tenant the
amount by which the Security Deposit is to be reduced pursuant to the terms of
this Section 21, then, provided that Tenant complies with the provisions of this
Section 21, on the third (3rd) anniversary of the Commencement Date, the
Security Deposit shall be reduced to Two Hundred Twenty Five Thousand Dollars
($225,000.00). The Security Deposit shall be reduced as follows: Landlord shall,
within ten (10) Business Days following notice by Tenant to Landlord that Tenant
is entitled to reduce the Security Deposit pursuant to this Section 21, deliver
to Tenant the amount by which the Security Deposit is reduced.
     Subject to Landlord’s right to draw down the Security Deposit in accordance
with this Article 21, Landlord shall hold the Security Deposit in an account at
Midwest Bank, provided that the entire amount of the Security Amount is insured
by the Federal Deposit Insurance Corporation (“FDIC”) and the amount is in an
interest bearing account. If at any time the entire Security Deposit is not
insured by the FDIC, or if Midwest Bank & Trust Co. is no longer the Tenant
under this Lease, Landlord has the right to withdraw the Security Deposit and
hold such amount in an account designated by Landlord in its sole discretion.
ARTICLE 22
SUBSTITUTION OF OTHER PREMISES
     Landlord shall have the right, in its sole discretion, upon not less than
thirty (30) days prior written notice to Tenant, to move the Office Premises to
other space in the Project on or above the twenty-seventh (27th) floor of the
Building and reasonably comparable in size, layout, finish and glass line (on
the east, south and west side of the Building) to the Office Premises (the
“Substitute Premises”), and all terms hereof shall apply to the new space with
equal force. In such event, Landlord shall give Tenant prior notice and shall
provide Tenant, at Landlord’s sole cost and expense, with tenant improvements
reasonably comparable in quality to those in the Office Premises. In addition,
Landlord shall be obligated to pay to Tenant an allowance (the “Relocation
Allowance”) equal to the reasonable out-of-pocket moving expenses actually
incurred by Tenant to move from the Office Premises to the Substitute Premises
(including the physical move from the Office Premises to the Substitute Premises
and costs for stationery, business cards, invoices, brochures and the like if
the address, facsimile or telephone numbers of Tenant or any of its licensees
are changed in any manner due to the relocation); provided that, Tenant shall
submit to Landlord a detailed description of the type and estimated amount of
such moving expenses prior to the move and Landlord shall have consented to such
expenses, which consent shall not be unreasonably withheld. Simultaneously with
such relocation to the Substitute Premises, the parties shall immediately
execute an amendment to this Lease stating the relocation of the Office
Premises.

17



--------------------------------------------------------------------------------



 



ARTICLE 23
SIGNS
     Subject to Landlord’s prior written approval, in its sole discretion, and
provided all signs are in keeping with the quality, design and style of the
Building and Project, Tenant, if the Office Premises comprise an entire floor of
the Building, at its sole cost and expense, may install identification signage
anywhere in the Office Premises including in the elevator lobby of the Office
Premises, provided that such signs must not be visible from the exterior of the
Building. If other tenants occupy space on the floor on which the Office
Premises is located, Tenant’s identifying signage shall be provided by Landlord,
at Tenant’s cost, and such signage shall be comparable to that used by Landlord
for other similar floors in the Building and shall comply with Landlord’s
Building standard signage program. Additionally, subject to Landlord’s prior
written approval and provided all signs are keeping with the quality, design and
style of the Building and Project, Tenant may install identification signage in
the lobby of the Building in a location acceptable to Landlord, at its sole cost
and expense. Any signs, notices, logos, pictures, names or advertisements which
are installed and that have not been separately approved by Landlord may be
removed without notice by Landlord at the sole expense of Tenant. Tenant may not
install any signs on the exterior or roof of the Project or the Common Areas
(other than as set forth below). Any signs, window coverings, or blinds (even if
the same are located behind the Landlord-approved window coverings for the
Building), or other items visible from the exterior of the Premises or Building,
shall be subject to the prior written approval of Landlord, in its sole
discretion.
     Landlord shall use commercially reasonable efforts to assist Tenant, at
Tenant’s sole cost and expense, in obtaining from the City of Chicago the right
to install Tenant’s identification signage on the exterior of the Retail
Premises above the Retail Premises store front windows facing the exterior of
the Building (“Building Signage”). If the city grants such right, the Building
Signage shall (1) consist of graphics, materials, color, design, lettering,
lighting, size, illumination, and specifications consistent with the quality and
nature of the Building, (2) be subject to the prior written approval of
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed, and (3) be subject to the receipt of all required governmental permits
and approvals and shall be subject to all applicable Laws. The costs of the
actual signs comprising the Building Signage and the installation, design,
construction, and any and all other costs associated with the Building Signage,
including, without limitation, the cost of removing and disposing (or covering,
as the case may be) of any existing signage in the locations to be occupied by
the Building Signage, utility charges and hook-up fees, permits, and maintenance
and repairs, shall be the sole responsibility of Tenant; provided that Landlord
shall reasonably cooperate with Tenant to allow Tenant to install, operate,
maintain and repair the Building Signage. Should the Building Signage (including
any lighting demands) require repairs and/or maintenance, Landlord shall have
the right to provide notice thereof to Tenant and Tenant (except as set forth
above) shall cause such repairs and/or maintenance to commence to be performed
within ten (10) days (or such shorted period of time designated by Landlord if
the condition of the Building Signage poses any threat to the safety or well
being of the Building or any persons or other property as determined by
Landlord) after receipt of such notice from Landlord, at Tenant’s sole cost and
expense; provided, however, if such repairs and/or maintenance are reasonably
expected to require longer than ten (10) days to perform, Tenant shall commence
such repairs and/or maintenance within such ten (10) day period and shall
thereafter diligently prosecute such repairs and maintenance to completion at
Tenant’s sole cost and expense. Should Tenant fail to perform such repairs
and/or maintenance within the periods described in the immediately preceding
sentence, Landlord shall have the right to cause such work to be performed and
to charge Tenant as Additional Rent for the cost of such work from the date of
Landlord’s payment of such actual costs to the date of Tenant’s reimbursement to
Landlord. On or before the expiration or earlier termination of this Lease,
Tenant shall, at Tenant’s sole cost and expense, remove the Building Signage
from the Building, and shall cause the areas in which such Building Signage was
located to be restored to the condition existing immediately prior to the
placement of such Building Signage. If Tenant fails to timely remove such
Building Signage or to restore the areas in which such Building Signage was
located, as provided in the immediately preceding sentence, then Landlord may
perform such work, and all costs reasonably incurred by Landlord in so
performing, plus interest at the “Default Rate” (defined below) from the date of
Landlord’s payment of such costs to the date of Tenant’s reimbursement to
Landlord, shall be reimbursed by Tenant to Landlord within ten (10) days after
Tenant’s receipt of an invoice therefor. The terms of this Section 23 shall
survive the expiration or earlier termination of this Lease. All of the rights
contained in this Section 23 shall be personal to the original Tenant named in
this Lease.
ARTICLE 24
COMPLIANCE WITH LAW
     Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any Law now in force
or which may hereafter be enacted or promulgated. At its sole cost and expense,
Tenant shall promptly comply with all Laws. Should any standard or regulation
now or hereafter be imposed on Landlord or Tenant by a state, federal or local
governmental body charged with establishment, regulations and enforcement of
occupational, health or safety standards for employers, employees landlords or
tenants, then Tenant agrees, at its sole cost and expense, to comply promptly
with such standards or regulations. Tenant shall be responsible, at its sole
cost and expense, to make all alterations to the Premises as required to comply
with the governmental rules, regulations, requirements or standards described in
this Article 24. Any such repairs or alterations shall be made at Tenant’s
expense by Tenant (1) in compliance with Article 8 if such repairs or
alterations are nonstructural and do not affect any Building System, or (2) by
Landlord if such repairs or alterations are structural or affect any Building
System. If Tenant obtains knowledge of any failure to comply with any legal
requirements applicable to the Premises, Tenant shall give Landlord prompt
notice thereof. The judgment of any court of competent jurisdiction or the
admission of Tenant in any judicial action, regardless of whether Landlord is a
party thereto, that Tenant has violated any of said governmental measures, shall
be conclusive of that

18



--------------------------------------------------------------------------------



 



fact as between Landlord and Tenant. Notwithstanding anything in this Article 24
to the contrary, Tenant shall not be responsible for any structural changes to
the “Base Building” (as defined in the Work Letter) unless such changes are
triggered by Tenant’s non-standard office improvements to the Premises and/or
unique use or manner of use of the Office Premises (i.e., for other than general
office use) or Retail Premises (i.e., for other than general branch banking
use).
ARTICLE 25
LATE CHARGES
     If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee within five (5) Business Days after
Notice from Landlord that said amount is due, then Tenant shall pay to Landlord
a late charge equal to five percent (5%) of the overdue amount plus any
attorneys’ fees incurred by Landlord by reason of Tenant’s failure to pay Rent
and/or other charges when due hereunder (provided, however, Landlord shall not
be obligated to provide Tenant Notice of any past due installment of Rent or
other sum due from Tenant more than one (1) time during any twelve (12) month
period). The late charge shall be deemed Additional Rent and the right to
require it shall be in addition to all of Landlord’s other rights and remedies
hereunder or at Law and shall not be construed as liquidated damages or as
limiting Landlord’s remedies in any manner. In addition to the late charge
described above, any Rent or other amounts owing hereunder which are not paid
within ten (10) Business Days after the date they are due shall bear interest
from the date when due until paid at a rate per annum (the “Default Rate”) equal
to the lesser of (i) twelve percent (12%) per annum, and (ii) the highest rate
permitted by applicable Law.
ARTICLE 26
LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
     26.1 Landlord’s Cure. All covenants and agreements to be kept or performed
by Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost
and expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1(b), above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant’s part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder. Notwithstanding the foregoing, Landlord may, but
shall not be obligated to, make any such payment or perform any such act on
Tenant’s part without waiving its rights based upon any default of Tenant and
without releasing Tenant from any obligations hereunder, immediately, and
without notice, in the case of emergency or if the default (i) materially
interferes with the use by any other tenant of the Building, (ii) materially
interferes with the efficient operation of the Building, (iii) results in a
violation of any legal requirement, or (iv) results or will result in a
cancellation of any insurance policy maintained by Landlord.
     26.2 Tenant’s Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor: (i) sums equal to expenditures reasonably made
and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant’s defaults pursuant to the provisions of Section 26.1;
(ii) sums equal to all losses, costs, liabilities, damages and expenses referred
to in Article 10 of this Lease; and (iii) sums equal to all expenditures made
and obligations incurred by Landlord in collecting or attempting to collect the
Rent or in enforcing or attempting to enforce any rights of Landlord under this
Lease or pursuant to Law, including, without limitation, all legal fees and
other amounts so expended. Tenant’s obligations under this Section 26.2 shall
survive the expiration or sooner termination of the Lease Term.
ARTICLE 27
ENTRY BY LANDLORD
     Landlord reserves the right at all reasonable times and upon reasonable
notice (which notice may be telephonic) to Tenant (except in the case of an
emergency, in which event no notice shall be required) to enter the Premises to
(i) inspect them; (ii) show the Premises to prospective purchasers, mortgagees,
brokers, investors or tenants, or to current or prospective mortgagees, ground
or underlying lessors or insurers; (iii) post notices of nonresponsibility; or
(iv) alter, improve or repair the Premises or the Building, or for structural
alterations, repairs or improvements to the Building or the Building Systems.
Landlord shall have the right to install, use and maintain ducts, cabling, pipes
and conduits in and through the Premises, provided that (a) such ducts, cabling,
pipes and conduits are concealed within or above partitioning columns, walls or
ceilings, except that if such ducts, cabling, pipes or conduits are installed in
areas that are utility areas (such as storage areas, mailrooms or mud rooms),
then such ducts, cabling, pipes or conduits may also be installed on
partitioning walls, columns or ceilings, (b) such ducts, cabling, pipes and
conduits do not reduce the usable area of the Premises by more than a de minimis
amount, and (c) Landlord installs such ducts, cabling, pipes and conduits in a
manner that minimizes, to the extent reasonably practicable, any adverse effect
on an Alteration theretofore performed in the Premises. Notwithstanding anything
to the contrary contained in this Article 27, Landlord may enter the Premises at
any time to (A) perform services required of Landlord, including janitorial
service; (B) to the extent permitted by applicable Law, take possession due to
any breach of this Lease in the manner provided herein; or (C) perform any
covenants of Tenant which Tenant fails to perform. Landlord may make any such
entries without the abatement of Rent and may take such reasonable steps as
required to accomplish the stated purposes. Tenant hereby waives any claims for
damages or for any injuries or inconvenience to or interference with Tenant’s
business, lost profits, any loss of occupancy or quiet enjoyment of the
Premises, and any other loss occasioned thereby. For each of the above purposes,
Landlord

19



--------------------------------------------------------------------------------



 



shall at all times have a key with which to unlock all the doors in the
Premises, excluding Tenant’s vaults, safes and special security areas designated
in advance by Tenant to Landlord. In an emergency, Landlord shall have the right
to use any means that Landlord may deem proper to open the doors in and to the
Premises. Any entry into the Premises by Landlord in the manner hereinbefore
described shall not be deemed to be a forcible or unlawful entry into, or a
detainer of, the Premises, or an actual or constructive eviction of Tenant from
any portion of the Premises. Landlord shall use commercially reasonable efforts
to minimize interference with Tenant’s business operations in connection with
any entry by Landlord pursuant to this Article 27.
ARTICLE 28
TENANT PARKING
     Tenant shall rent from Landlord, commencing on the Commencement Date, the
amount of parking passes set forth in Section 15 of the Summary, on a monthly
basis throughout the Lease Term, which parking passes shall pertain to the
Project parking facility. Tenant shall pay to Landlord for automobile parking
passes on a monthly basis an amount equal to ninety-five percent (95%) of the
prevailing rate charged from time to time at the location of such parking
passes. In addition, Tenant shall be responsible for the full amount of any
taxes imposed by any governmental authority in connection with the renting of
such parking passes by Tenant or the use of the parking facility by Tenant.
Tenant’s continued right to use the parking passes is conditioned upon Tenant
abiding by all rules and regulations which are prescribed from time to time for
the orderly operation and use of the parking facility where the parking passes
are located, including any sticker or other identification system established by
Landlord, Tenant’s cooperation in seeing that Tenant’s employees and visitors
also comply with such rules and regulations and Tenant not being in default
under this Lease. Tenant’s use of the Project parking facility shall be at
Tenant’s sole risk and Tenant acknowledges and agrees that Landlord shall have
no liability whatsoever for damage to the vehicles of Tenant, its employees
and/or visitors, or for other personal injury or property damage or theft
relating to or connected with the parking rights granted herein or any of
Tenant’s, its employees’ and/or visitors’ use of the parking facilities.
Landlord specifically reserves the right to change the size, configuration,
design, layout and all other aspects of the Project parking facility at any time
and Tenant acknowledges and agrees that Landlord may, without incurring any
liability to Tenant and without any abatement of Rent under this Lease, from
time to time, close-off or restrict access to the Project parking facility for
purposes of permitting or facilitating any such construction, alteration or
improvements. Landlord may delegate its responsibilities hereunder to a parking
operator in which case such parking operator shall have all the rights of
control attributed hereby to the Landlord. The parking passes rented by Tenant
pursuant to this Article 28 are provided to Tenant solely for use by Tenant’s
own personnel and such passes may not be transferred, assigned, subleased or
otherwise alienated by Tenant without Landlord’s prior approval. Tenant may
validate visitor parking by such method or methods as the Landlord may
establish, at the validation rate from time to time generally applicable to
visitor parking, at Tenant’s sole cost. Landlord shall have no obligation to
monitor the use of such parking facility, nor shall Landlord be responsible for
any loss or damage to any vehicle or other property or for any injury to any
person. Tenant’s parking passes shall be used only for parking of automobiles no
larger than full size passenger automobiles, sport utility vehicles or pick-up
trucks. Tenant shall comply with all rules and regulations which may be adopted
by Landlord from time to time with respect to parking and/or the parking
facilities servicing the Project. Tenant shall not have the exclusive right to
use any specific parking space. If Landlord grants to any other tenant the
exclusive right to use any particular parking space(s), Tenant shall not use
such spaces. All trucks (other than pick-up trucks) and delivery vehicles shall
be (i) parked at the loading dock of the Building, (ii) loaded and unloaded in a
manner which does not interfere with the businesses of other occupants of the
Project, and (iii) permitted to remain on the Project only so long as is
reasonably necessary to complete loading and unloading. In the event Landlord
elects in its sole and absolute discretion or is required by any Law to limit or
control parking, whether by validation of parking tickets or any other method of
assessment, Tenant agrees to participate in such validation or assessment
program under such reasonable rules and regulations as are from time to time
established by Landlord.
ARTICLE 29
MISCELLANEOUS PROVISIONS
     29.1 Terms; Captions. The words “Landlord” and “Tenant” as used herein
shall include the plural as well as the singular. The necessary grammatical
changes required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.
     29.2 Binding Effect. Subject to all other provisions of this Lease, each of
the covenants, conditions and provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.
     29.3 No Air Rights. No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. If at any time any windows of the Premises are temporarily
darkened or the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.

20



--------------------------------------------------------------------------------



 



     29.4 Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event, Tenant agrees that this Lease may be
so modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within ten (10) days following a
request therefor.
     29.5 Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has
the right to transfer all or any portion of its interest in the Project or
Building and in this Lease. Tenant agrees that in the event of any such
transfer, Landlord shall automatically be released from all liability under this
Lease, and Tenant agrees to look solely to such transferee for the performance
of Landlord’s obligations hereunder accruing after the date of transfer. Such
transferee shall be deemed to have fully assumed and be liable for all
obligations of this Lease to be performed by Landlord, including the return of
any Security Deposit, and Tenant shall attorn to such transferee. Tenant further
acknowledges that Landlord may assign its interest in this Lease to Landlord’s
Mortgagee as additional security. Tenant agrees that such an assignment shall
not release Landlord from its obligations hereunder and that Tenant shall
continue to look to Landlord for the performance of its obligations hereunder
unless and until such Landlord’s Mortgagee succeeds to Landlord’s interest under
this Lease.
     29.6 Prohibition Against Recording. Neither this Lease, nor any memorandum,
affidavit or other writing with respect thereto, shall be recorded by Tenant or
by anyone acting through, under or on behalf of Tenant.
     29.7 Landlord’s Title. Landlord’s title is and always shall be paramount to
the title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.
     29.8 Relationship of Parties. Nothing contained in this Lease shall be
deemed or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.
     29.9 Application of Payments. Landlord shall have the right to apply
payments received from Tenant pursuant to this Lease, regardless of Tenant’s
designation of such payments, to satisfy any obligations of Tenant hereunder, in
such order and amounts as Landlord, in its sole discretion, may elect.
     29.10 Time of Essence. Whether or not so specified in any particular
provision of this Lease, time is of the essence with respect to the performance
by Tenant of every provision of this Lease in which time of performance by
Tenant is a factor.
     29.11 Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by Law.
     29.12 No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord or any employee, broker or agent of
Landlord, which is not set forth herein or in one or more of the exhibits
attached hereto.
     29.13 Landlord Exculpation. The liability of Landlord or the Landlord
Parties to Tenant for any default by Landlord under this Lease or arising in
connection herewith or with Landlord’s operation, management, leasing, repair,
renovation, alteration or any other matter relating to the Project or the
Premises shall be limited solely and exclusively to an amount which is equal to
the lesser of (a) the interest of Landlord in the Building or (b) the equity
interest Landlord would have in the Building if the Building were encumbered by
third-party debt in an amount equal to eighty percent (80%) of the value of the
Building (as such value is determined by Landlord), provided that in no event
shall such liability extend to any sales or insurance proceeds received by
Landlord or the Landlord Parties in connection with the Project, Building or
Premises. Neither Landlord, nor any of the Landlord Parties shall have any
personal liability therefor, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant. The limitations of liability contained in this Section 29.13
shall inure to the benefit of Landlord’s and the Landlord Parties’ present and
future partners, beneficiaries, officers, directors, trustees, shareholders,
agents and employees, and their respective partners, heirs, successors and
assigns. Under no circumstances shall any present or future partner of Landlord
(if Landlord is a partnership), or trustee or beneficiary (if Landlord or any
partner of Landlord is a trust), have any liability for the performance of
Landlord’s obligations under this Lease. Notwithstanding any contrary provision
herein, neither Landlord nor the Landlord Parties shall be liable under any
circumstances for injury or damage to, or interference with, Tenant’s business,
including but not limited to, loss of profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill or loss of use, in each case,
however occurring.
     29.14 Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties’ entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements,

21



--------------------------------------------------------------------------------



 



brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease. None of the
terms, covenants, conditions or provisions of this Lease can be modified,
deleted or added to except in writing signed by the parties hereto.
     29.15 Right to Lease. Landlord reserves the absolute right to effect such
other tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.
     29.16 Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God and adverse weather, inability to obtain
services, labor, or materials or reasonable substitutes therefor, governmental
actions, civil commotions, terrorism, fire or other casualty, and other causes
beyond the reasonable control of the party obligated to perform, except with
respect to the obligations imposed with regard to Rent and other charges to be
paid by Tenant pursuant to this Lease and except as to Tenant’s obligations
under Articles 5 and 24 of this Lease (collectively, a “Force Majeure”),
notwithstanding anything to the contrary contained in this Lease, shall excuse
the performance of such party for a period equal to any such prevention, delay
or stoppage and, therefore, if this Lease specifies a time period for
performance of an obligation of either party, that time period shall be extended
by the period of any delay in such party’s performance caused by a Force
Majeure.
     29.17 Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and
for all those claiming under Tenant, any and all rights now or hereafter
existing to redeem by order or judgment of any court or by any legal process or
writ, Tenant’s right of occupancy of the Premises after any termination of this
Lease.
     29.18 Notices. All notices, demands, statements, designations, approvals or
other communications (collectively, “Notices”) given or required to be given by
either party to the other hereunder or by Law shall be in writing, shall be
(A) sent by United States certified or registered mail, postage prepaid, return
receipt requested (“Mail”), (B) transmitted by telecopy, if such telecopy is
promptly followed by a Notice sent by Mail, by nationally recognized overnight
courier or delivered personally, (C) delivered by a nationally recognized
overnight courier, or (D) delivered personally. Any Notice shall be sent,
transmitted, or delivered, as the case may be, to Tenant at the appropriate
address set forth in Section 16 of the Summary, or to such other place as Tenant
may from time to time designate in a Notice to Landlord, or to Landlord at the
addresses set forth below, or to such other places as Landlord may from time to
time designate in a Notice to Tenant. Any Notice will be deemed given (i) three
(3) days after the date it is posted if sent by Mail, (ii) the date the telecopy
is transmitted, (iii) the date the overnight courier delivery is made or
attempted to be made, or (iv) the date personal delivery is made or attempted to
be made. If Tenant is notified of the identity and address of Landlord’s
Mortgagee (by assignment of rents or otherwise), Tenant shall give to such
Landlord’s mortgagee written notice of any default by Landlord. As of the date
of this Lease, any Notices to Landlord must be sent, transmitted, or delivered,
as the case may be, to the addresses listed in Section 17 of the Summary.
     29.19 Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.
     29.20 Authority. Tenant hereby represents and warrants to Landlord that
(i) Tenant is duly organized and validly existing in good standing under the
Laws of Illinois, and possesses all licenses and authorizations necessary to
carry on its business, (ii) Tenant has full power and authority to carry on its
business, enter into this Lease and consummate the transaction contemplated by
this Lease, (iii) the individual executing and delivering this Lease on Tenant’s
behalf has been duly authorized to do so, (iv) this Lease has been duly executed
and delivered by Tenant, (v) this Lease constitutes a valid, legal, binding and
enforceable obligation of Tenant (subject to bankruptcy, insolvency or creditor
rights laws generally, and principles of equity generally), (vi) the execution,
delivery and performance of this Lease by Tenant will not cause or constitute a
default under, or conflict with, the organizational documents of Tenant or any
agreement to which Tenant is a party, (vii) the execution, delivery and
performance of this Lease by Tenant will not violate any applicable Law, and
(viii) all consents, approvals, authorizations, orders or filings of or with any
court or governmental agency or body, if any, required on the part of Tenant for
the execution, delivery and performance of this Lease have been obtained or
made.
     29.21 Attorneys’ Fees. In the event that either Landlord or Tenant should
bring suit for the possession of the Premises, for the recovery of any sum due
under this Lease, or because of the breach of any provision of this Lease or for
any other relief against the other, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.
     29.22 Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed
and enforced in accordance with the Laws of the State of Illinois. IN ANY ACTION
OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE
JURISDICTION OF ANY COMPETENT COURT WITHIN ILLINOIS, (II) SERVICE OF PROCESS BY
ANY MEANS AUTHORIZED BY THE LAW OF THE STATE WHERE THE BUILDING IS LOCATED, AND
(III) IN THE INTEREST OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR
IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S
USE OR OCCUPANCY OF THE

22



--------------------------------------------------------------------------------



 



PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY
REMEDY. IN THE EVENT LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR
NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY
COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE
MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE RELEGATED TO AN
INDEPENDENT ACTION AT LAW.
     29.23 Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute an offer to lease the Premises to Tenant
or reservation of, option for or option to lease, and it is not effective as a
lease or otherwise until execution and delivery by both Landlord and Tenant.
     29.24 Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 18 of the Summary (the “Brokers”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Tenant agrees to indemnify and defend Landlord against and hold
Landlord harmless from any and all Claims with respect to any leasing commission
or equivalent compensation alleged to be owing on account of any dealings with
any real estate broker or agent, other than the Brokers, occurring by, through,
or under Tenant. Tenant’s Broker shall be compensated pursuant to a separate
agreement between Landlord’s Broker and Tenant’s Broker.
     29.25 Independent Covenants. This Lease shall be construed as though the
covenants herein (including, without limitation, Tenant’s obligation to pay
Rent) between Landlord and Tenant are independent and not dependent and Tenant
hereby expressly waives the benefit of any statute to the contrary and agrees
that if Landlord fails to perform its obligations set forth herein, Tenant shall
not be entitled to make any repairs or perform any acts hereunder at Landlord’s
expense or to any setoff of the Rent or other amounts owing hereunder against
Landlord.
     29.26 Project or Building Name and Signage. Landlord shall have the right
at any time to change the name of the Project or Building and to install, affix
and maintain any and all signs on the exterior and on the interior of the
Project or Building as Landlord may, in Landlord’s sole discretion, desire.
Tenant shall not use the name of the Project or Building or use pictures or
illustrations of the Project or Building in advertising or other publicity or
for any purpose other than as the address of the business to be conducted by
Tenant in the Premises, without the prior written consent of Landlord, which
consent may be granted or withheld in Landlord’s sole discretion.
     29.27 Counterparts. This Lease may be executed in counterparts with the
same effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.
     29.28 Confidentiality. Tenant acknowledges that the content of this Lease
and any related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial,
legal, and space planning consultants.
     29.29 Transportation Management. Tenant shall fully comply with all present
or future programs intended to manage parking, transportation or traffic in and
around the Building, and in connection therewith, Tenant shall take responsible
action for the transportation planning and management of all employees located
at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities.
     29.30 No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, Law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any Claims arising from Tenant’s breach of this
warranty and representation.
     29.31 Communications and Computer Lines. Tenant may install, maintain,
replace, remove or use any communications or computer wires and cables
(collectively, the “Lines”) at the Project in or serving the Premises, provided
that (i) Tenant shall obtain Landlord’s prior written consent, use an
experienced and licensed contractor approved in writing by Landlord, and comply
with all of the other provisions of Articles 7 and 8 of this Lease, (ii) an
acceptable number of spare Lines and space for additional Lines shall be
maintained for existing and future occupants of the Project, as determined in
Landlord’s reasonable opinion, (iii) the Lines therefor (including riser cables)
shall be appropriately insulated to prevent excessive electromagnetic fields or
radiation, and shall be surrounded by a protective conduit reasonably acceptable
to Landlord, (iv) any new or existing Lines servicing the Premises shall comply
with all applicable governmental Laws, (v) Tenant shall pay all costs in
connection therewith. Landlord reserves the right to require that Tenant remove
any Lines located in or serving the Premises which are installed in violation of
these provisions, or which are at any time in violation of any Laws or represent
a dangerous or potentially dangerous condition, and Landlord further reserves
the right upon the expiration or earlier termination of the Lease Term to
require that Tenant remove any Lines installed by or on behalf of Tenant and
repair any damage in connection with such removal, all at Tenant’s cost.
Additionally, Tenant must use Montgomery Technologies (or another provider
approved by Landlord) in the Building risers.

23



--------------------------------------------------------------------------------



 



     29.32 Construction of Project and Other Improvements. It is specifically
understood and agreed that Landlord has made no representation or warranty to
Tenant and has no obligation and has made no promises to alter, remodel,
improve, renovate, repair or decorate the Premises, Building or any part thereof
and that no representations respecting the condition of the Premises or the
Building have been made by Landlord to Tenant except as specifically set forth
herein or in the Work Letter, if applicable. Tenant acknowledges that Landlord
may renovate, improve, alter, or modify (collectively, the “Renovations”)
portions of the Project, the Building and/or the Premises including without
limitation the parking structure, if any, Common Areas, systems and equipment,
roof, and structural portions of the same following Tenant’s occupancy of the
Premises, and that such Renovations may result in excess levels of noise, dust,
obstruction of access, etc. which are in excess of that present in a fully
constructed project Tenant hereby agrees that such Renovations and Landlord’s
actions in connection with such Renovations shall in no way constitute a
constructive eviction of Tenant nor entitle Tenant to any abatement of Rent.
Tenant hereby waives any and all rent offsets or claims of constructive eviction
which may arise in connection with such construction. Landlord shall have no
responsibility or for any reason be liable to Tenant for any direct or indirect
injury to or interference with Tenant’s business arising from the Renovations,
nor shall Tenant be entitled to any compensation or damages from Landlord for
loss of the use of the whole or any part of the Premises or of Tenant’s personal
property or improvements resulting from the Renovations or Landlord’s actions in
connection with such Renovations, or for any inconvenience or annoyance
occasioned by such Renovations or Landlord’s actions.
     29.33 Prohibited Persons and Transactions. Tenant represents and warrants
that neither Tenant nor any of its affiliates, nor any of their respective
partners, members, shareholders or other equity owners, and none of their
respective employees, officers, directors, representatives or agents is, nor
will they become, a person or entity with whom U.S. persons or entities are
restricted from doing business under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of the Treasury (including those named on
OFAC’s Specially Designated and Blocked Persons List) or under any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and will
not Transfer this Lease to, contract with or otherwise engage in any dealings or
transactions or be otherwise associated with such persons or entities.
     29.34 Limitation on Remedies. Notwithstanding anything to the contrary in
this Lease, if (i) this Lease obligates Landlord to not unreasonably withhold,
condition or delay Landlord’s consent or approval for a particular matter,
(ii) Landlord withholds, delays or conditions its consent or approval for such
matter, and (iii) Tenant believes that Landlord did so unreasonably, then
Tenant’s sole remedies shall be a declaratory judgment and an injunction for the
relief sought without any monetary damages, and Tenant hereby waives all other
remedies, including, without limitation, any right at law or equity to terminate
this Lease.
     29.35 Reasonable Efforts. For purposes of this Lease, “reasonable efforts”
by Landlord shall not include an obligation to employ contractors or labor at
overtime or other premium pay rates or to incur any other overtime costs or
additional expenses whatsoever.
     29.36 ATM Rights. Provided that (i) this Lease shall not have been
terminated, (ii) Tenant shall not be in Default under this Lease, and
(iii) Tenant shall occupy the entire Retail Premises, Tenant shall have the
exclusive right (“Tenant’s Exclusive”) to lease from Landlord, beginning on the
Retail Premises Commencement Date, certain premises for the operation of an ATM
in the west side of the lobby of the Building in a location determined by
Landlord in its sole discretion (the “ATM Premises”). Tenant’s Exclusive shall,
beginning on the first day after the second (2nd) anniversary of the Retail
Premises Commencement Date, not apply to, and Tenant shall have no right to
enforce the provisions of this Section 29.36 with respect to any tenant’s lease
entered into after the Date of this Lease for (a) no less than two (2) full
floors, or (b) no less than 50,000 rentable square feet in the Building.
Tenant’s Lease of the ATM Premises shall be subject to all of the terms and
provisions of this Lease, except as otherwise set forth in this Section 29.36.
Tenant shall accept the ATM Premises in its “as-is” condition.
     The Base Rent for the ATM Premises shall be Six Hundred Dollars ($600.00)
per month, with four percent (4%) annual increases on each anniversary of the
date Tenant exercises the Tenant’s Exclusive thereafter. The Base Rent for the
ATM Premises shall be paid in accordance with Section 3.1 of this Lease.
     In the event that it is determined that this Section 29.36 is found by a
court of competent jurisdiction to violate any state or federal law or
regulation or that same is unenforceable, at the present time or any time in the
future, this covenant shall be void as of the date of such determination and of
no further force and effect, and with respect to same, Tenant hereby covenants
and agrees with Landlord that it shall indemnify and hold Landlord harmless with
respect to any penalties, fines, judgments, damages or recoveries had or imposed
by any party against Landlord arising out of this Section 29.36. Tenant agrees
that this Lease shall not be adversely affected and there shall be no abatement
of Base Rent for the Offices Premises or Retail Premises or Additional Rent
charge payable hereunder as a result of the unenforceability of this covenant,
it being understood and agreed that Landlord makes no representation or warranty
as to its validity or enforceability.
     Except as expressly set forth in this Section 29.36, if (i) Tenant ceases
to operate the ATM Premises, (ii) Tenant is in Default under this Lease, or
(iii) Tenant is not occupying the Retail Premises, then Landlord shall have the
right to stop recognizing Tenant’s Exclusive and Tenant’s Exclusive shall be
null and void for the remainder of the term of this Lease.
     Notwithstanding any language contained in this Lease to the contrary, in
the event that Landlord enters into a lease for premises within the Building
with a tenant in violation of Tenant’s Exclusive and Landlord fails to cure

24



--------------------------------------------------------------------------------



 



such Landlord violation within ten (10) days following the date on which
Landlord receives written Notice from Tenant specifying such Landlord violation,
then Tenant shall have such rights and remedies against Landlord as may be
available hereunder, at law or in equity, other than the right to seek lost
profits or consequential damages. It is understood and agreed that in the event
of violation of Tenant’s Exclusive pursuant to this paragraph and Landlord’s
failure to timely cure, Tenant would be subject to irreparable harm and shall be
authorized and entitled to obtain from any court of competent jurisdiction
temporary, preliminary and permanent injunctive relief as well as other
equitable relief without posting a bond, cash or other security, which rights
and remedies shall be cumulative and in addition to other damages or other
relief sought. If the aforementioned injunctive relief is granted to Tenant by
the court, Tenant shall be entitled to recover from Landlord any costs, expenses
and attorneys fees incurred in pursuing said injunctive relief.
     The costs of the actual ATM and related equipment in the ATM Premises and
the installation, design, construction and any and all other costs associated
with the ATM Premises, including, without limitation, utility charges and
hook-up fees, permits, and maintenance and repairs, shall be the sole
responsibility of Tenant. On or before the expiration or earlier termination of
this Lease, Tenant shall, at Tenant’s sole cost and expense, remove the ATM and
related equipment from the ATM Premises, and shall cause the area to be restored
to the condition existing as of the Date of this Lease. The terms of this
Section 29.36 shall survive the expiration or earlier termination of this Lease.
All of the rights contained in this Section 29 shall be personal to the original
Tenant named in this Lease.
     29.37 Sound. It is specifically understood and agreed that Landlord has
made no representation or warranty to Tenant respecting the sound levels in the
Premises. Tenant acknowledges that Landlord may construct, install or permit a
gymnasium or work-out facility in the Building (the “Gym”) and that such Gym may
result in excess levels of noise in the Premises. Tenant hereby agrees that such
Gym and Landlord’s actions in connection with such Gym shall in no way
constitute a constructive eviction of Tenant nor entitle Tenant to any abatement
of Rent. Tenant hereby waives any and all rent offsets or claims of constructive
eviction which may arise in connection with such Gym. Landlord shall have no
responsibility or for any reason be liable to Tenant for any direct or indirect
injury to or interference with Tenant’s business arising from the Gym, nor shall
Tenant be entitled to any compensation or damages from Landlord for loss of the
use of the whole or any part of the Premises or of Tenant’s personal property or
improvements resulting from the Gym or Landlord’s actions in connection with the
Gym, or for any inconvenience or annoyance occasioned by the Gym or Landlord’s
actions. Notwithstanding the foregoing, if, within eighteen (18) months after
the installation of the Gym, or within eighteen (18) months of a reconfiguration
of existing equipment or installation of new equipment in the Gym, Tenant
provides Notice to Landlord that the Gym is causing unreasonable levels of noise
or vibration that materially and adversely affect Tenant’s use of the Premises,
then Landlord shall use commercially reasonable efforts to minimize such
unreasonable levels of noise and/or vibration; provided, however, Landlord’s
commercially reasonable efforts do not require Landlord to spend more than
Twenty Five Thousand Dollars ($25,000.00) in the aggregate. In order to control
adverse sound from free weights being dropped on the floor of the Gym, Landlord
agrees not to provide or make available free weights in the Gym over the Lease
Term.
ARTICLE 30
STATE LAW PROVISIONS
     30.1 Remedies. In connection with Landlord exercising its remedy set forth
in Section 19.2.2 of this Lease, Landlord shall use reasonable efforts to relet
the Premises for the account of Tenant for such rent, for such time (which may
extend beyond the Lease Term) and such other terms as Landlord shall determine
and shall not be required to accept any tenant offered by tenant or observe any
of Tenant’s instructions.
     30.2 Conflicts. To the extent of any conflicts or inconsistencies between
the terms and provisions of this Article 30 and the terms and provisions of the
remainder of this Lease, the terms and provisions of this Article 30 shall
control.
ARTICLE 31
RIGHT OF FIRST OFFER
     (a) As used herein:
     “Available” means, as to any space, that such space is vacant and free of
any present or future possessory right now or hereafter existing in favor of any
third party; provided, that any space that is vacant on the date of this Lease
shall not be deemed Available unless and until such space is first leased to
another tenant and then again becomes Available. Anything to the contrary
contained herein notwithstanding, Tenant’s right of first offer pursuant to this
Section 31 is subordinate to (x) any right of offer, right of first refusal,
renewal right, expansion right or similar right or option in favor of any third
party existing as of the date of this Lease and (y) Landlord’s right to renew or
extend the term of any lease to another tenant, whether or not pursuant to an
option or right set forth in such lease.
     “Offer Period” means the Lease Term.
     “Offer Space” means any Available space on the thirty first (31st) floor of
the Building.
     (b) Provided (i) this Lease shall not have been terminated, (ii) Tenant
shall not be in default under this Lease, and (iii) Tenant shall occupy the
entire Premises, if at any time during the Offer Period the Offer Space either
becomes, or Landlord reasonably anticipates that within the next twelve
(12) months

25



--------------------------------------------------------------------------------



 



(but not later than the last day of the Offer Period) the Offer Space will
become, Available, Landlord shall give to Tenant notice (an “Offer Notice”)
thereof, specifying (A) Landlord’s determination of the Fair Offer Rent for such
Offer Space, (B) the date or estimated date that the Offer Space has or shall
become Available and (C) such other matters as Landlord may deem appropriate for
such Offer Notice. “Fair Offer Rent” shall be equal to an amount equal to the
rate being charged to new tenants for comparable space in the Project or, if
comparable transactions do not exist in the Project, then an amount that
landlords of the comparable buildings (as determined by Landlord) have agreed to
accept, and sophisticated nonaffiliated tenants of comparable buildings have
agreed to pay, in current arms-length, nonrenewal, nonequity (i.e., not being
offered equity in the building), transactions for comparable space (in terms of
condition, floor location, view and floor height) of a comparable size, for a
nonrenewal term equal to the term set forth in the Offer Notice and commencing
as of the first day of the Offer Space Inclusion Date, which annual rent per
square foot shall take into account and make adjustment for the existence,
timing and amount of any increases in rent following term commencement in the
comparison transactions, and shall at all times take into consideration and make
adjustment for all other material differences in all terms, conditions or
factors applicable to the transaction in question hereunder or applicable to one
or more of the comparison transactions used to determine the Fair Offer Rent
which a sophisticated tenant or sophisticated landlord would believe would have
a material impact on a “fair market rental” determination; provided, however,
that (i) the rent for all comparison transactions shall be grossed up or
adjusted to reflect the net payment of operating expenses and taxes, (ii) the
presence, amount or absence of brokerage commissions in either the subject
transaction or the comparison transactions shall be considered, (iii) any rent
abatement or other free rent of any type provided in comparison transactions for
the period of the performance of any tenant improvement work (i.e., any
“construction period”) shall be disregarded, and (iv) any tenant improvements or
allowance provided for in comparable transactions shall be taken into account,
and the value, if any, to Tenant of any existing improvements in the Premises
shall be taken into account in the calculation of the Fair Offer Rent. If in
determining the Fair Offer Rent for a subject transaction hereunder, it is
determined that free rent or cash allowances (collectively, “Concessions”)
should be granted, Landlord may, at Landlord’s sole option, elect all or any
portion of the following: (A) to grant some or all of the Concessions to Tenant
as free rent or as an improvement allowance, or (B) to adjust the monthly
installments of the applicable Fair Offer Rent to be an effective rental rate
which takes into consideration and deducts from monthly rent the amortized
amount of the total dollar value of such Concessions, amortized on a straight
line basis over the remainder of the Lease Term (in which case the Concessions
so amortized shall not be granted to Tenant).
     (c) Provided that on the date that Tenant exercises the Offer Space Option
and on the Offer Space Inclusion Date (i) this Lease shall not have been
terminated, (ii) Tenant shall not be in default under this Lease, and
(iii) Tenant shall occupy the entire Premises, Tenant shall have the option (the
“Offer Space Option”), exercisable by notice (an “Acceptance Notice”) given to
Landlord on or before the date that is five (5) Business Days after the giving
of the Offer Notice (time being of the essence) to include the Offer Space in
the Premises. Tenant shall notify Landlord in the Acceptance Notice whether
Tenant accepts or disputes Landlord’s determination of the Fair Offer Rent, and
if Tenant disputes Landlord’s determination of the Fair Offer Rent, the
Acceptance Notice shall set forth Tenant’s determination thereof. If Tenant
fails timely to object to Landlord’s determination in the Acceptance Notice and
to set forth Tenant’s determination, then Tenant shall be deemed to have
accepted Landlord’s determination.
     (d) If Tenant timely delivers the Acceptance Notice, then, on the date on
which Landlord delivers vacant possession of the Offer Space to Tenant (the
“Offer Space Inclusion Date”), the Offer Space shall become part of the
Premises, upon all of the terms and conditions set forth in this Lease, except
(i) Base Rent shall be increased by the Fair Offer Rent, (ii) Tenant’s Share
shall be increased by the appropriate percentage amount, (iii) Landlord shall
not be required to perform any other work, to pay any tenant improvement
allowance or any other amount, or to render any services to make the Building or
the Offer Space ready for Tenant’s use or occupancy or to provide any abatement
of Base Rent or Additional Rent, and Tenant shall accept the Offer Space in its
“as is” condition on the Offer Space Inclusion Date and (iv) as may be otherwise
set forth in the Offer Notice.
     (e) If in the Acceptance Notice Tenant disputes Landlord’s determination of
Fair Offer Rent, and Landlord and Tenant fail to agree as to the amount thereof
within twenty (20) days after the giving of the Acceptance Notice, then within
thirty (30) days after Landlord’s receipt of the Acceptance Notice, Tenant shall
submit to Landlord Tenant’s determination of the Fair Offer Rent and Landlord
shall submit to Tenant Landlord’s determination of the Fair Offer Rent and such
determinations, shall be submitted to arbitration (as Tenant’s and Landlord’s
“submitted FOR,” respectively) in accordance with the following:
          Landlord and Tenant shall each appoint one arbitrator who shall by
profession be a real estate broker who shall have been active over the five
(5) year period ending on the date of such appointment in the leasing of first
class high-rise office buildings in the Downtown Chicago, Illinois area, and who
shall not have been employed or engaged by the appointing party during the
immediately preceding two (2) year period. The determination of the arbitrators
shall be limited solely to the issue as to whether Landlord’s or Tenant’s
submitted FOR is the closest to the actual FOR, as determined by the
arbitrators, taking into account the requirements of this Section 31. Each such
arbitrator shall be appointed within forty five (45) days after Landlord’s
receipt of the Acceptance Notice.
     The two arbitrators so appointed shall within ten (10) days of the date of
the appointment of the last appointed arbitrator agree upon and appoint a third
arbitrator who shall be a real estate broker who shall have been active over the
five (5) year period ending

26



--------------------------------------------------------------------------------



 



on the date of such appointment in the leasing of first class high-rise office
buildings in the Downtown Chicago, Illinois area and who shall not have been
employed or engaged by Landlord or Tenant during the immediately preceding two
(2) year period.
     The three arbitrators shall within thirty (30) days of the appointment of
the third arbitrator reach a decision as to whether the parties shall use
Landlord’s or Tenant’s submitted FOR and shall notify Landlord and Tenant
thereof.
     The decision of the majority of the three arbitrators shall be binding upon
Landlord and Tenant, shall be in writing and shall be non-appealable, and
counterpart copies thereof shall be delivered to Landlord and Tenant. A judgment
or order based upon such award may be entered in any court of competent
jurisdiction. In rendering their decision and award, the arbitrators shall have
no power to vary, modify or amend any provision of this Lease.
     If either Landlord or Tenant fails to appoint an arbitrator within forty
five (45) days after Landlord’s receipt of the Acceptance Notice, the arbitrator
appointed by the other shall solely render a decision as to the FOR, notify
Landlord and Tenant thereof, and such arbitrator’s decision shall be binding
upon Landlord and Tenant.
     If the two arbitrators fail to agree upon and appoint a third arbitrator,
or both parties fail to appoint an arbitrator, then the appointment of the third
arbitrator or any arbitrator shall be dismissed and the matter to be decided
shall be promptly submitted to arbitration under the provisions of the American
Arbitration Association, but subject to the instructions set forth in this
Section 31.
     The cost of arbitration shall be paid by Landlord and Tenant equally.
     If the dispute shall not have been resolved on or before the Offer Space
Inclusion Date, then pending such resolution, Tenant shall pay as annual fixed
rent for the Offer Space the Fair Offer Rent as determined by Landlord. Within
twenty (20) days after the final determination of Fair Offer Rent, an
adjustment, if any, required to correct the amounts previously paid on account
thereof shall be made by the appropriate party.
     (f) If Landlord is unable to deliver possession of the Offer Space to
Tenant for any reason on or before the date on which Landlord anticipates that
the Offer Space shall be Available as set forth in the Offer Notice, the Offer
Space Inclusion Date shall be the date on which Landlord is able to so deliver
possession and Landlord shall have no liability to Tenant therefor and this
Lease shall not in any way be impaired.
     (g) If Tenant fails timely to give an Acceptance Notice, then (i) Landlord
may enter into one or more leases of the Offer Space with third parties on such
terms and conditions as Landlord shall determine, the Offer Space Option shall
be null and void and of no further force and effect and Landlord shall have no
further obligation to offer the Offer Space to Tenant, and (ii) Tenant shall,
upon demand by Landlord, execute an instrument confirming Tenant’s waiver of,
and extinguishing, the Offer Space Option, but the failure by Tenant to execute
any such instrument shall not affect the provisions of clause (i) above.
     (h) Promptly after the occurrence of the Offer Space Inclusion Date,
Landlord and Tenant shall confirm the occurrence thereof and the inclusion of
the Offer Space in the Premises by executing an instrument reasonably
satisfactory to Landlord and Tenant; provided, that failure by Landlord or
Tenant to execute such instrument shall not affect the inclusion of the Offer
Space in the Premises in accordance with this Section 31.
     (i) Anything in this Lease to the contrary notwithstanding this Section 31
shall be null and void and of no force or effect if (i) Original Tenant is no
longer the Tenant under this Lease, (ii) Tenant at any time fails to occupy at
least 100% rentable square feet in the Premises or (iii) Tenant shall at any
time be in default under this Lease beyond any applicable period of grace.
[Signatures on Next Page]

27



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

            “LANDLORD”

BROADWAY 500 WEST MONROE FEE LLC,
a Delaware limited liability company
      By:           Name:           Its:          “TENANT”


MIDWEST BANK & TRUST, CO.,
an Illinois corporation
      By:           Name:           Its:                By:           Name:    
      Its:     

28



--------------------------------------------------------------------------------



 



         

EXHIBIT A

OUTLINE OF OFFICE AND RETAIL PREMISES
(FLOOR PLAN) [c49677c4967702.gif]

A-1



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [c49677c4967703.gif]

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B

ADDITIONAL RENT DEFINED
1. Definitions of Key Terms Relating to Additional Rent. As used in this Exhibit
B, the following terms shall have the meanings hereinafter set forth:
     1.1 “Direct Expenses” shall mean “Operating Expenses” and “Tax Expenses.”
     1.2 “Expense Year” shall mean each calendar year in which any portion of
the Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) month consecutive
period, and, in the event of any such change, Tenant’s Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.
     1.3 “Operating Expenses” shall mean all expenses, costs and amounts of
every kind and nature which Landlord pays or accrues during any Expense Year
because of or in connection with the ownership, management, maintenance,
security, repair, replacement, restoration or operation of the Project, or any
portion thereof (including allocations to the Project from Costs Pools, as
provided below). Without limiting the generality of the foregoing, Operating
Expenses shall specifically include any and all of the following: (i) the cost
of supplying all utilities, the cost of operating, repairing, maintaining, and
renovating the utility, telephone, mechanical, sanitary, storm drainage, and
elevator systems, and the cost of maintenance and service contracts in
connection therewith; (ii) the cost of licenses, certificates, permits and
inspections and the cost of contesting any governmental enactments which may
affect Operating Expenses, and the costs incurred in connection with a
transportation system management program or similar program; (iii) the cost of
all insurance carried by Landlord in connection with the Project and any
deductible amounts; (iv) the cost of landscaping, relamping, and all supplies,
tools, equipment and materials used in the operation, repair and maintenance of
the Project, or any portion thereof; (v) costs incurred in connection with the
parking areas servicing the Project; (vi) fees and other costs, including
management fees, consulting fees, legal fees and accounting fees, in connection
with the management, operation, maintenance and repair of the Project;
(vii) payments under any equipment rental agreements and the fair rental value
of any management office space; (viii) wages, salaries and other compensation
and benefits, including taxes levied thereon, of all persons engaged in the
operation, maintenance and security of the Project; (ix) payments, fees or
charges under any easement, license, operating agreement, declaration,
restrictive covenant, or any instrument pertaining to the sharing of costs by
the Building or Project, or any portion thereof; (x) operation, repair,
maintenance and replacement of all systems and equipment and components thereof
of the Building; (xi) the cost of janitorial, alarm, security and other
services, replacement of wall and floor coverings, ceiling tiles and fixtures in
common areas, maintenance and replacement of curbs and walkways, repair to roofs
and re-roofing; (xii) amortization (including interest on the unamortized cost)
of the cost of acquiring or the rental expense of personal property used in the
maintenance, operation and repair of the Project, or any portion thereof;
(xiii) amortization in accordance with generally accepted accounting principles
of the costs of capital expenditures and reasonable financing charges for
(A) items that are primarily for the purpose of (1) reducing or avoiding
increases in Operating Expenses in Landlord’s good faith estimate, or
(2) promoting the health, safety or wellbeing of the Building and/or its
occupants, and/or their contractors, agents, invitees and guests, (B) replacing,
modifying and/or adding improvements or equipment mandated by any Governmental
Requirement enacted or which take effect after the date of this Lease and any
repairs, disposals or removals necessitated thereby (including, but not limited
to, the cost of complying with Access Laws, or (C) any other cost or expense
necessary to carry out Landlord’s maintenance, repair, replacement and other
obligations under this Lease; provided, however, that any capital expenditure
shall be amortized with interest over its useful life as Landlord shall
reasonably determine; (xiv) snow removal cost; and (xv) costs, fees, charges or
assessments imposed by, or resulting from any mandate imposed on Landlord by,
any federal, state or local government for fire and police protection, trash
removal, community services, or other services which do not constitute “Tax
Expenses” as that term is defined in Section 1.4, below. The following costs and
expenses shall be excluded from Operating Expenses: (a) expenses relating to
leasing space in the Building (including tenant improvements, leasing and
brokerage commissions and advertising expenses); (b) legal fees and
disbursements incurred for collection of tenant accounts or negotiation of
leases, or relating to disputes between Landlord and other tenants and occupants
of the Building; (c) capital items not specifically permitted by this
Section 1.3; (d) Tax Expenses; (e) costs of restoring any portion of the Project
following a casualty, but only to the extent of any amounts actually received by
Landlord on account of proceeds of insurance; (f) except to the extent
specifically provided in this Section 1.3, depreciation or payments of principal
and interest on any mortgages upon the Building; (g) payments of ground rent
pursuant to any ground lease covering the Building; (h) the costs of any service
or facility provided to any other tenant or occupant in the Building which
either (I) Landlord is not obligated to supply or furnish to Tenant or (II) is
supplied or furnished to Tenant pursuant to the terms of this Lease with
separate or additional charge; (i) the cost of any work performed for any other
tenant or occupant in the Building which either (I) is not performed for Tenant
or (II) is performed for Tenant pursuant to the terms of this Lease with
separate or additional charge (but Landlord shall have the right to “gross-up”
as if the floor was vacant); (j) payments made by Landlord to a company or other
entity affiliated with Landlord for goods and services to the extent that such
payments exceed the amounts that would have been paid to independent third
parties for goods and services of like kind in connection with the operation,
repair, cleaning, maintenance, management and security of the Building; (k) the
cost of capital improvements (except as provided in section (xiii) above); (l)
painting or decorating other than in the common areas of the Building; (m) the
cost of improving or renovating space for tenants (including Tenant) or space
vacated by any tenant (including Tenant); (n) any cash or other consideration
paid by Landlord on account of, with respect to or in lieu of the tenant work or
alterations described in clause (m) above; (o) ground rent; (p) repairs
necessitated by the gross negligence or willful misconduct of Landlord;
(q) costs of enforcement of leases; (r) compensation paid to officers or
executives of Landlord above the level of building

B-1



--------------------------------------------------------------------------------



 



manager; (s) legal fees or other professional or consulting fees or space
planning fees; (t) overtime HVAC costs or electricity costs if charged
separately to other tenants in the Building; (u) amounts payable by Landlord by
way of indemnity or for damages or which constitute a fine, interest, or
penalty, including interest or penalties for any late payments of operating
costs; (v) the cost of correcting defects in the initial construction of the
Building; (w) costs incurred in connection with the original construction of the
Building or in connection with any major addition in the Building, such as
adding or deleting floors or Common Areas; (x) costs for which any tenant
directly contracts with local providers, costs for which the Landlord is
reimbursed by any tenant or occupant of the Building (other than reimbursement
for Operating Expenses) or by insurance by its carrier or any tenant’s carrier
or by anyone else and expenses in connection with services or other benefit
which are not offered to the Tenant; (y) any bad debt loss, rent loss, or
reserves for bad debts or rent loss; (z) Landlord’s general corporate overhead
and general and administrative expenses and other costs associated with the
operation of the business of the entity which constitutes the Landlord, as the
same are distinguished from the costs of operation of the Building, including
partnership or corporate accounting and legal matters, costs of defending any
lawsuits with any mortgagee (except as the action’s of the tenant may be in
issue), costs of selling, syndicating, financing, mortgaging or hypothecating
any of the Landlord’s interest in the Building, and costs incurred in connection
with any disputes, including but not limited to any disputes between landlord
and its employees, between Landlord and Building Management, or between Landlord
and other tenants; (aa) the wages and benefits of any employee who does not
devote substantially all of his or her employed time to the Building unless such
wages and benefits are prorated to reflect time spent on operating and managing
the Building vis-à-vis time spent on matters unrelated to operating and managing
the Building; (bb) costs, including permit, license and inspection costs,
incurred with respect to the installation of tenant improvements made for new
tenants in the Building or incurred in renovating or otherwise improving,
decorating, painting, or redecorating vacant space for tenants or other
occupants of the Building (excluding, however, such costs relating to any Common
Areas of the Building or parking facilities); (cc) rentals and other related
expenses incurred in leasing air conditioning systems, elevators or other
equipment, the cost of which, if purchased, would be excluded from Operating
Costs as a capital cost, except equipment not affixed to the Building which is
used in providing janitorial or similar services and, further excepting from
this exclusion such equipment rented or leased to remedy or ameliorate an
emergency condition in the Building; (dd) costs for purchasing, installation or
replacing artwork; (ee) all assessments and premiums which are not specifically
charged to Tenant because of what Tenant has done, which can be paid by Landlord
in installments, shall be paid by Landlord in the maximum number of installments
permitted by law (except to the extent inconsistent with the general practice of
the Comparable Buildings) and shall be included as Operating Expenses in the
year in which the assessment or premium installment is actually paid; (ff) costs
arising from the gross negligence or willful misconduct of Landlord; (gg) costs
arising from Landlord’s charitable or political contributions; (hh) interest,
fines, late fees, collection costs, legal fees or penalties assessed as a result
of Landlord’s failure to make payments in a timely manner or to comply with
applicable Laws, including regarding the payment of taxes, or to comply with the
terms of any lease, mortgage, deed of trust, ground lease, private restriction
or other agreement; and (ii) any cost expressly excluded from Operating Expenses
elsewhere in this Lease.
     If during any or all of a portion of any Expense Year, Landlord is not
furnishing any particular work or service (the cost of which, if performed by
Landlord, would be included in Operating Expenses) to a tenant who has
undertaken to perform such work or service in lieu of the performance thereof by
Landlord, Operating Expenses shall be deemed to be increased by an amount equal
to the additional Operating Expenses which would reasonably have been incurred
during such period by Landlord if it had furnished such work or service to such
tenant. If the Project is not fully occupied during all or a portion of any
Expense Year, Landlord may elect to make an appropriate adjustment to the
components of Operating Expenses which vary according to the occupancy of the
Building for such year to determine the amount of Operating Expenses that would
have been incurred had the Project been ninety five percent (95%) occupied (and
if an expense is adjusted, Landlord shall highlight the amount in the annual
“Statement,” as defined below); and the amount so determined shall be deemed to
have been the amount of Operating Expenses for such year. Notwithstanding the
foregoing, in no event shall Landlord gross up Tax Expenses or insurance costs
pursuant to this paragraph.
     1.4 Taxes. “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, occupancy tax, leasehold taxes or taxes based upon
the receipt of rent, including gross receipts or sales taxes applicable to the
receipt of rent, unless required to be paid by Tenant, ad valorem taxes,
personal property taxes imposed upon the fixtures, machinery, equipment,
apparatus, systems and equipment, appurtenances, furniture and other personal
property used in connection with the Project, or any portion thereof), which
shall be paid or accrued during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing and operation of the Project, or
any portion thereof, including any allocation from Cost Pools.
     Tax Expenses shall include, without limitation: (i) any tax on the rent,
right to rent or other income from the Project, or any portion thereof, or as
against the business of leasing the Project, or any portion thereof; (ii) any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax for any services as fire
protection, street, sidewalk and road maintenance, refuse removal and for other
governmental services formerly provided without charge to property owners or
occupants all whether charged or assessed by the United States of America, the
state in which the Project is located, any county, city, district, municipality
or other governmental subdivision, court or agency or quasi-governmental agency
and any board, agency or authority associated with any such governmental entity,
including the fire department having jurisdiction over the Project; (iii) any
increase in assessment, tax, fee, levy or charge resulting from any sale,
refinancing or other change in ownership of the Building, the Project or any
portion thereof; (iv) any assessment, tax, fee, levy, or charge allocable to or
measured by the area of the Premises or the Rent payable hereunder, including,
without limitation, any business or gross

B-2



--------------------------------------------------------------------------------



 



income tax or excise tax with respect to the receipt of such rent, or upon or
with respect to the possession, leasing, operating, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, or any portion
thereof; and (v) any assessment, tax, fee, levy or charge, upon this transaction
or any document to which Tenant is a party, creating or transferring an interest
or an estate in the Premises.
     Any costs and expenses (including, without limitation, reasonable
attorneys’ fees) incurred in attempting to protest, reduce or minimize Tax
Expenses shall be included in Tax Expenses in the Expense Year such expenses are
paid. If any Taxes paid by Landlord and previously included in Tax Expenses are
refunded, Landlord shall promptly pay Tenant an amount equal to the amount of
such refund (less the reasonable expenses incurred by Landlord in obtaining such
refund) multiplied by Tenant’s Share. If Tax Expenses for any period during the
Lease Term or any extension thereof are increased after payment thereof for any
reason, including, without limitation, error or reassessment by applicable
governmental or municipal authorities, Tenant shall pay Landlord upon demand
Tenant’s Share of any such increased Tax Expenses included by Landlord as Tax
Expenses pursuant to the terms of this Lease. Notwithstanding anything to the
contrary contained in this Section 1.4 (except as set forth in Section 1.4(i),
above), there shall be excluded from Tax Expenses (i) all excess profits taxes,
franchise taxes, gift taxes, capital stock taxes, inheritance and succession
taxes, estate taxes, federal and state income taxes, and other taxes to the
extent applicable to Landlord’s general or net income (as opposed to rents,
receipts or income attributable to operations at the Project), and (ii) any
items included as Operating Expenses.
     1.5 “Tenant’s Share” shall mean the percentage set forth in Section 12 of
the Summary of the Lease. Tenant’s Share shall be calculated by dividing the
number of square feet of rentable area in the Premises by the number of square
feet of rentable area in the Building, and expressing such quotient in the form
of a percentage.
2. Allocation of Direct Expenses. Landlord shall have the right, from time to
time, to equitably allocate some or all of the Direct Expenses for the Project
among different portions or occupants of the Project (the “Cost Pools”), in
Landlord’s discretion. Such Cost Pools may include, but shall not be limited to,
the office space tenants of a building of the Project or of the Project, the
residential space of a building of the Project or of the Project, and the retail
space tenants of a building of the Project or of the Project. The Direct
Expenses within each such Cost Pool shall be allocated and charged to the
tenants and/or owners within such Cost Pool in a reasonable manner (if not
provided for pursuant to separate agreement).
3. Calculation and Payment of Additional Rent. For each Expense Year ending or
commencing within the Lease Term Tenant shall pay to Landlord, in the manner set
forth in Section 4, below, as Additional Rent, an amount equal to: (a)Tenant’s
Share of Operating Expenses for such Expense Year (the “Operating Expense
Amount”), and (b) Tenant’s Share of Tax Expenses for such Expense Year (the "Tax
Expense Amount,” together with Operating Expense Amount, the “Expense Amount”).
4. Statement of Actual Direct Expenses and Payment by Tenant. Landlord shall
endeavor to deliver to Tenant following the end of each Expense Year, a
statement (the “Statement”) which shall state the Operating Expenses or Taxes or
both for such preceding Expense Year and which shall indicate the amount of the
Operating Expense Amount and the Tax Expense Amount, as applicable. Upon receipt
of the Statement for each Expense Year commencing or ending during the Lease
Term Tenant shall pay, with its next installment of Base Rent due, the full
amount of the Expense Amount for such Expense Year, less the amounts, if any,
paid during such Expense Year as “Estimated Expense Amount,” as that term is
defined in Section 5, below. The failure of Landlord to timely furnish the
Statement for any Expense Year shall not prejudice Landlord or Tenant from
enforcing its rights under this Exhibit B. Even though the Lease Term has
expired and Tenant has vacated the Premises, when the final determination is
made of Tenant’s Share of Direct Expenses for the Expense Year in which this
Lease terminates, Tenant shall promptly pay to Landlord such amount. The
provisions of this Section 4 shall survive the expiration or earlier termination
of the Lease Term. Tenant waives and releases any and all objections or claims
relating to Direct Expenses for any calendar year unless, within sixty (60) days
after Landlord provides Tenant with the annual Statement for the calendar year,
Tenant provides Landlord written notice that it disputes the Statement (which
notice shall specify in detail the reasons for such dispute as to a particular
item or items). If Tenant disputes the Statement then, pending resolution of the
dispute, Tenant shall pay the rent in question to Landlord in the amount
provided in the disputed Statement.
5. Statement of Estimated Direct Expenses. In addition, Landlord shall endeavor
to deliver Tenant a statement (the “Estimate Statement”) which shall set forth
Landlord’s reasonable estimate (the “Estimate”) of what the total amount of
Direct Expenses for the then-current Expense Year shall be and the estimated
Expense Amount (the “Estimated Expense Amount”). The failure of Landlord to
timely furnish the Estimate Statement for any Expense Year shall not preclude
Landlord from enforcing its rights to collect any Estimated Expense Amount under
this Exhibit B, nor shall Landlord be prohibited from revising any Estimate
Statement or Estimated Expense Amount theretofore delivered to the extent
necessary. Following Landlord’s service of an Estimate Statement, Tenant shall
pay monthly in advance to Landlord, together with Base Rent installments,
one-twelfth (1/12th) of the Estimate Expense Amount shown in the Estimate
Statement. If Landlord sends an Expense Statement, Tenant shall pay, with its
next installment of Base Rent due, a fraction of the Estimated Expense Amount
for the then-current Expense Year shown in such Expense Statement (reduced by
any amounts Estimated Expense Amount previously paid for such Expense Year).
Such fraction shall have as its numerator the number of months which have
elapsed in such current Expense Year, including the month of such payment, and
twelve (12) as its denominator. Until an Estimate Statement is furnished for any
Expense Year (which Landlord shall have the right to deliver to Tenant at any
time), Tenant shall pay monthly, with the monthly Base Rent installments, an
amount equal to one-twelfth (1/12) of the total Estimated Expense Amount set
forth in the previous Estimate Statement delivered by Landlord to Tenant.
6. Taxes and Other Charges for Which Tenant Is Directly Responsible. Tenant
shall be liable for and shall pay ten (10) days before delinquency, taxes levied
against Tenant’s furniture, fixtures, equipment and any

B-3



--------------------------------------------------------------------------------



 



other personal property located in or about the Premises. If any such taxes on
Tenant’s furniture, fixtures, equipment and any other personal property are
levied against Landlord or Landlord’s property or if the assessed value of
Landlord’s property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall upon demand repay to
Landlord the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment, as the case may be.
     If the tenant improvements in the Premises, whether installed and/or paid
for by Landlord or Tenant and whether or not affixed to the real property so as
to become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which tenant improvements conforming to
Landlord’s “building standard” in other space in the Building are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 5, above.
     Notwithstanding any contrary provision herein, Tenant shall pay prior to
delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the Project parking facility; or (iii) taxes assessed upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises.

B-4



--------------------------------------------------------------------------------



 



EXHIBIT C

WORK LETTER
          THIS WORK LETTER AGREEMENT (this “Work Letter”) is attached as Exhibit
“C” to that certain Office Lease (the “Lease”) by and between Broadway 500 West
Monroe Fee LLC, a Delaware limited liability company (“Landlord”) and Midwest
Bank & Trust, Co., an Illinois corporation (“Tenant”). All capitalized terms
used herein not otherwise defined herein shall have the meanings attributed to
such terms in the Lease.
SECTION 1
PREPARATION OF THE CONSTRUCTION DRAWINGS
     1.1 Selection of Tenant’s Architect and the Engineers. Tenant shall engage
(a) a qualified interior architect reasonably approved in advance by Landlord,
which approval shall not be unreasonably withheld, within three (3) Business
Days of Landlord’s receipt of reasonably, detailed information relating to such
architect (“Tenant’s Architect”) to prepare the Construction Drawings (defined
below) and (b) engineering consultants reasonably approved in advance by
Landlord (the “Engineers”), which approval shall not be unreasonably withheld,
to prepare all engineering plans and drawings for the structural, mechanical,
electrical, plumbing, HVAC, life safety, and sprinkler work relating to the
Tenant Improvements (defined below).
     1.2 Final Space Plan. Tenant and Tenant’s Architect shall prepare and
deliver to Landlord for Landlord’s approval four (4) copies signed by the Tenant
of the final space plan for all Tenant Improvements (defined below) in the
Premises (“Final Space Plan”), which Final Space Plan shall reflect a layout and
description of all offices, rooms and other partitions, their intended use, and
the equipment to be contained therein. Landlord may request clarification or
more specific drawings for special use items not included in the Final Space
Plan. Landlord shall, within a reasonable period after Landlord receives such
Final Space Plan, (i) approve the Final Space Plan, (ii) approve the Final Space
Plan subject to specified conditions to be complied with in connection with the
Final Working Drawings (defined below), or (iii) disapprove the Final Space
Plan. If Landlord disapproves the Final Space Plan, within three (3) Business
Days of receipt of such disapproval, Tenant shall make all changes thereto
required to satisfy Landlord’s required revisions and shall resubmit to Landlord
for approval such revised Final Space Plan, with the foregoing procedure to be
repeated until the Final Space Plan is ultimately approved by Landlord.
     1.3 Final Working Drawings. Based upon the Final Space Plan approved by
Landlord (and any conditions of approval thereof imposed by Landlord), after
Landlord’s approval of the Final Space Plan, Tenant shall cause the Tenant’s
Architect and the Engineers to complete and deliver to Landlord for Landlord’s
approval four (4) copies of complete fully coordinated architectural and (to the
extent required) structural, mechanical, electrical and plumbing working
drawings and specifications for the Tenant Improvements in a form which is
sufficiently complete to allow all subcontractors to bid on the work shown
therein and to obtain all applicable Permits (defined below) (collectively, the
“Final Working Drawings”). Landlord shall, within ten (10) Business Days after
Landlord receives the Final Working Drawings, either (i) approve the Final
Working Drawings, (ii) approve the Final Working Drawings subject to specified
conditions to be satisfied by Tenant prior to submission of the same by Tenant
for the Permits, or (iii) disapprove and return the same to Tenant with the
changes required to be made to the Final Working Drawings in order to correct
any problem on which Landlord’s disapproval shall be based and shall return the
Final Working Drawings to Tenant. If Landlord disapproves the Final Working
Drawings, within five (5) Business Days of receipt of such disapproval, Tenant
shall make all changes thereto required to satisfy Landlord’s required revisions
and shall resubmit to Landlord such Final Working Drawings, with the foregoing
procedure to be repeated until the Final Working Drawings are ultimately
approved by Landlord (as so approved, the “Approved Working Drawings”). The
Approved Working Drawings and all parts or components thereof are sometimes
referred to herein as the “Construction Drawings.”
     1.4 Changes in the Construction Drawings. No changes, modifications or
alterations in the Construction Drawings or in the Tenant Improvements
contemplated thereby (a “Change”) may be made by Tenant without the prior
written consent of Landlord, provided, however, that Landlord may withhold its
consent in its sole discretion to any change which in Landlord’s judgment would
directly or indirectly delay Substantial Completion (defined below) of the
Premises.
     1.5 Tenant Improvements. The term “Tenant Improvements” means all
improvements, fixtures and equipment to be permanently affixed to the Premises
pursuant to this Work Letter. Any approval or consent of Landlord hereunder with
respect to any portion or component of the Construction Drawings or the Tenant
Improvements shall be granted or withheld on the basis of such standards as
Landlord shall establish in good faith from time to time.
     1.6 Changes to Base Building. If the Approved Working Drawings or any
amendment thereof or supplement thereto shall require changes to the Base
Building (or Building Systems), then Landlord shall make such changes to the
Base Building (or Building Systems) and the cost thereof will be paid by Tenant
or charged against the Allowance Amount.
     1.7 MEP Drawings. To the extent that Tenant builds the Tenant Improvements
on a design-build basis, the following provisions will apply:

 



--------------------------------------------------------------------------------



 



          (a) Preparation and Delivery. Prior to commencing any mechanical,
electrical or plumbing portion of the Tenant Improvements, Tenant shall provide
to Landlord for its approval final mechanical, electrical and plumbing drawings,
prepared by a licensed mechanical, electrical and plumbing contractor, of all
mechanical, electrical and plumbing improvements that Tenant proposes to install
in the Premises; such mechanical, electrical and plumbing drawings shall include
drawings for any modifications to the mechanical, electrical, life safety and
plumbing and any other systems of the Building, and detailed plans and
specifications for the construction of the improvements called for under this
Exhibit in accordance with all applicable Laws.
          (b) Approval Process. Landlord shall notify Tenant whether it approves
of the submitted mechanical, electrical and plumbing drawings within ten
(10) Business Days after Tenant’s submission thereof, which approval shall not
be unreasonably withheld, conditioned or delayed. If Landlord disapproves of
such mechanical, electrical and plumbing drawings, then Landlord shall notify
Tenant thereof specifying in reasonable detail the reasons for such disapproval,
in which case Tenant shall, within ten (10) Business Days after such notice,
revise such mechanical, electrical and plumbing drawings in accordance with
Landlord’s objections and submit the mechanical, electrical and plumbing
drawings to Landlord for its review and approval. Landlord shall notify Tenant
in writing whether it approves of the resubmitted mechanical, electrical and
plumbing drawings within five Business Days after its receipt thereof. This
process shall be repeated until the mechanical, electrical and plumbing drawings
have been finally approved by Landlord and Tenant.
SECTION 2
COST OF THE TENANT IMPROVEMENTS
     2.1 Allocation of Costs; Allowance Amount. Landlord shall bear all Tenant
Improvement Costs (defined below) to the extent the total Tenant Improvement
Costs do not exceed an amount (the “Allowance Amount”) equal to Nine Hundred
Twenty Four Thousand Seven Hundred Twenty Eight Dollars ($56 per rentable square
foot). Tenant shall bear all Tenant Improvement Costs (defined below) (and all
other costs or expenses incurred by Tenant in connection with the design and
construction of the Tenant Improvements) in excess of the Allowance Amount
(“Excess Tenant Improvement Costs”) in accordance with the provisions of this
Work Letter. Notwithstanding any provision of this Work Letter to the contrary,
Landlord shall have no obligation hereunder to make any payments or
disbursements, or incur any obligation to make any payment or disbursement in
connection with the design and construction of the Tenant Improvements, in a
total amount which exceeds the Allowance Amount.
     In addition to the Allowance Amount, Landlord shall make available to
Tenant a one-time space planning allowance (the “Space Planning Allowance”) in
an amount not to exceed Two Thousand Six Hundred Forty Three and 42/100 Dollars
($2,643.42) for the cost of preparing the Final Space Plan. The Space Planning
Allowance shall be disbursed to Tenant within ten (10) Business Days after
Tenant delivers the Final Space Plan to Landlord for Landlord’s review and
approval (whether or not Landlord approves such Final Space Plan). Landlord
shall have no obligation or liability in connection with the preparation of the
Final Space Plan in excess of the Space Plan Allowance.
     2.2 Payment of Excess Tenant Improvement Costs by Tenant.
          (a) Tenant shall pay, simultaneously with each payment made by
Landlord pursuant to Section 4.2 hereof, a percentage of each amount to be paid
to the Contractor or otherwise disbursed under this Tenant Work Letter, which
percentage shall be equal to the amount of the “Over-Allowance Amount,” as such
term is defined below, divided by the amount of the Final Costs (as defined
below). For purposes hereof, the “Over-Allowance Amount” shall be equal to the
difference between the amount of the Final Costs and the amount of the Allowance
Amount (less any portion thereof already disbursed by Landlord, or in the
process of being disbursed by Landlord, on or before the commencement of
construction of the Tenant Improvements). In the event that, after the Final
Costs have been delivered by Tenant to Landlord, the costs relating to the
design and construction of the Tenant Improvements shall change, any additional
costs necessary to such design and construction in excess of the Final Costs,
shall be paid by Tenant on a prorata basis with Landlord consistent with the
manner in which the initial Over-Allowance Amount is paid.
          (b) Tenant shall not be entitled to any credit against or abatement of
Rent in the event the Allowance Amount exceeds total Tenant Improvement Costs.
In any event, at all times Tenant shall pay and satisfy in full on a timely
basis all obligations for payment incurred by Tenant in connection with the
design and construction of the Tenant Improvements.
      2.3 Selection of the Contractor; Construction Contract and Cost Budget.
     Tenant shall select a general contractor reasonably approved in advance by
Landlord (“Contractor”) for construction of the Tenant Improvements. Prior to
Tenant’s execution of the construction contract and general conditions with the
Contractor (the “Contract”), Tenant shall submit the Contract to Landlord for
its approval, which approval shall not be unreasonably withheld or delayed.
Prior to the commencement of the construction of the Tenant Improvements, and
after Tenant has accepted all bids for the Tenant Improvements, Tenant shall
provide Landlord with a detailed breakdown, by trade, of the Tenant Improvement
Costs to be incurred or which have been incurred in connection with the design
and construction of the Tenant Improvements to be performed by or at the
direction of Tenant or the Contractor, which costs form a basis for the amount
of the Contract (the “Final Costs”).

 



--------------------------------------------------------------------------------



 



SECTION 3
CONSTRUCTION
     3.1 Permits. Upon approval by Landlord of the Approved Working Drawings,
Tenant shall cause Tenant’s Architect and the Engineers to submit the same to
the appropriate governmental entities and otherwise apply for all applicable
building and other permits and approvals (collectively, “Permits”) necessary or
required for the Contractor to commence, perform and fully complete the
construction of the Tenant Improvements (and to permit Tenant to legally occupy
the Premises) and Tenant shall cause all of the Permits to be fully issued
promptly following Landlord’s approval of the Approved Working Drawings. Neither
Landlord nor any Landlord Parties shall have any obligation or liability to
Tenant if any Permit (including, without limitation, any building permit,
certificate of occupancy, or equivalent) is not timely issued to Tenant;
provided, however, at Tenant’s request, Landlord shall cooperate (at no cost to
Tenant) with all reasonable Tenant requests to execute Permit applications and
similar ministerial acts.
     3.2 Tenant’s Retention of the Contractor. Tenant shall retain the
Contractor selected pursuant to Section 2.3 to construct the Tenant Improvements
in accordance with the Approved Working Drawings. Tenant’s Architect, Engineers
and all subcontractors, laborers, materialmen, and suppliers utilized by Tenant
or Contractor in connection with the design and construction of the Tenant
Improvements, including but not limited to those performing HVAC or electrical
work (such subcontractors, laborers, materialmen, and suppliers, and the
Contractor are sometimes collectively referred to herein as “Tenant Agents”)
must be approved in writing by Landlord, which approval shall, subject to
Sections 1.1, 2.3 and this Section 3.2, not be unreasonably withheld or delayed.
If Landlord does not approve any of Tenant’s proposed subcontractors, laborers,
materialmen or suppliers, Tenant shall submit other proposed subcontractors,
laborers, materialmen or suppliers for Landlord’s written approval.
Notwithstanding, the foregoing, Landlord reserves the right to designate the
subcontractor or subcontractors to perform particular trades (or components of)
the Tenant Improvements such as fire/life safety and structural. Tenant hereby
waives all claims against Landlord, and Landlord shall have no responsibility or
liability to Tenant, on account of any nonperformance or any misconduct of any
Contractor (or any subcontractor thereof) for any reason.
     3.3 General Conditions for Tenant’s Agreements and Construction of the
Tenant Improvements.
          (a) Tenant’s and Tenant’s Agents’ construction of the Tenant
Improvements shall comply with each of the following: (i) the Tenant
Improvements shall be constructed in strict accordance with the Approved Working
Drawings; (ii) Tenant’s Agents shall submit schedules of all work relating to
the Tenants Improvements to Landlord and Contractor and Contractor shall, within
five (5) Business Days of receipt thereof, inform Tenant’s Agents of any changes
which are necessary thereto, and Tenant’s Agents shall adhere to such corrected
schedule; and (iii) Tenant, Contractor and each of Tenant’s Agents shall abide
by all construction rules and regulations issued from time to time by Landlord
with respect to the use of freight, loading dock and service elevators, storage
of materials, coordination of work with the contractors of other tenants, and
any other matter relevant to this Work Letter or the construction of the Tenant
Improvements hereunder.
          (b) Tenant’s indemnity of Landlord as set forth in Article 10 of the
Lease shall also apply with respect to any and all loss, cost, damage, expense
and liability (including without limitation court costs and reasonable
attorneys’ fees) related in any way to any act or omission of Tenant or Tenant’s
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the design or
construction of the Tenant Improvements and/or Tenant’s disapproval of all or
any portion of any request for payment submitted by any Tenant’s Agent to
Tenant. Such indemnity by Tenant, as set forth in Article 10 of the Lease, shall
also apply with respect to any and all loss, cost, damage, expense and liability
(including without limitation court costs and reasonable attorneys’ fees)
related in any way to Landlord’s performance of any ministerial acts reasonably
necessary (i) to permit Tenant to commence and/or complete the Tenant
Improvements, and (ii) to enable Tenant to obtain any Permit or the certificate
of occupancy for the Premises.
          (c) Each of Tenant’s Agents shall guarantee to Tenant and for the
benefit of Landlord that the portion of the Tenant Improvements for which it is
responsible shall be free from any defects in workmanship and materials for a
period of not less than one (1) year from the date of completion of the Tenant
Improvements. Each of Tenant’s Agents shall be responsible for the replacement
or repair, without additional charge, of all work done or furnished in
accordance with its contract that shall be discovered as defective within such
one (1) year period. The correction of such work shall include, without
additional charge, all additional expenses and damages incurred in connection
with such removal or replacement of all or any part of the Tenant Improvements,
and/or the Building and/or common areas that may be damaged or disturbed
thereby. All such warranties or guarantees as to materials or workmanship of or
with respect to the Tenant Improvements shall be contained in the Contract and
each relevant subcontract and shall be written such that such guarantees or
warranties shall inure to the benefit of both Landlord and Tenant, as their
respective interests may appear, and can be directly enforced by either. Tenant
covenants to deliver to Landlord within thirty (30) days of Landlord’s request
any assignment or other assurances which may be necessary to effect such right
of direct enforcement.
     3.4 Record Set of Drawings. Within ninety (90) days after the Substantial
Completion, Tenant shall cause Tenant’s Architect to prepare and deliver to
Landlord two (2) complete copies of a “record set” of

 



--------------------------------------------------------------------------------



 



reproducible as-built drawings and two (2) complete sets of CAD files of the
as-built documents (current version of AutoCad) for the Tenant Improvements.
     3.5 Landlord’s Work.
          (a) Landlord has constructed or will provide or perform prior to
Substantial Completion of the Tenant Improvements at its sole cost and expense
and without deduction from the Allowance Amount, the following work (“Landlord’s
Work”): Landlord shall construct a multi-tenant corridor on the thirty-first
(31st) floor of the Building using Building standard materials and finishes.
          (b) Subject to the performance of Landlord’s Work, Tenant hereby
accepts the Base Building in its present “as is” condition and with no
representations or warranties as to their condition or suitability for Tenant’s
purposes, provided, however, that, prior to delivery of the Premises to Tenant
by Landlord, Landlord shall, at its sole cost and expense, repair any missing or
damaged window coverings on the interior of the exterior windows located in the
Office Premises.
          (c) Notwithstanding anything else to the contrary contained in this
Work Letter, in connection with Tenant’s construction of the demising wall
separating the Office Premises from the other areas on the floor on which the
Office Premises is located (“Demising Wall”), Landlord agrees to pay to Tenant
fifty percent (50%) of the reasonable cost of Tenant’s installation of such
Demising Wall, not including costs incurred for drywall and Tenant finishes on
the interior side of the Demising Wall facing the Office Premises, insulation
and electrical work.
     3.6 Americans With Disabilities Act. In the event that any of the Tenant
Improvements trigger any upgrades within the Common areas located on the floor
of the Building on which the Office Premises are located, then, notwithstanding
anything to the contrary contained in this Work Letter, Landlord shall, at its
sole cost and expense, perform such upgrades.
SECTION 4
DISBURSEMENT OF TENANT IMPROVEMENT ALLOWANCES.
     4.1 Tenant Improvement Costs. “Tenant Improvement Costs” means only the
following: (i) the fees of the Architect and the Engineers, (ii) all fees and
costs incurred by, and the cost of documents and materials supplied by, Landlord
and Landlord’s consultants in connection with the preparation and review of the
Construction Drawings (which fees and costs shall be paid by Tenant to Landlord
within ten (10) days of Tenant’s receipt of a written invoice therefore);
(iii) the cost of any changes in or to the Base Building (or Building Systems)
when such changes are required by the Construction Drawings; (iv) the cost of
any changes to the Construction Drawings or the Tenant Improvements required by
any now and hereafter existing statutes, laws, ordinances, codes, regulations,
rules, rulings, orders, decrees, directives, policies and requirements
(collectively, “Codes”); (v) all costs of (or relating to) construction of the
Tenant Improvements, including, without limitation, testing and inspection
costs, trash removal costs, parking fees, after-hours utilities usage, and
contractors’ fees and general conditions; (vi) plan check, permit fees, license
fees, Title 24 fees and use taxes; (vii) the cost of installing Building
Standard window coverings in the Premises; (viii) Tenant’s costs for furniture,
equipment, and trade fixtures for the Premises, and reasonable legal expenses
related to the Tenant Improvements in the Premises, which payment(s) shall not
exceed an aggregate amount equal to Sixty Seven Thousand Nine Hundred Ninety Six
and 50/100 Dollars ($67,996.50); and (ix) the supervision fee (“Supervision
Fee”) which shall be payable by Tenant to Landlord in an amount equal to one and
one half percent (1.5%) of the total “hard” construction costs of the Tenant
Improvements.
     4.2 Disbursements. Landlord shall have the right to disburse the Allowance
Amount (and any Deposits deposited with Landlord by Tenant hereunder) for Tenant
Improvement Costs in such order as Landlord shall determine. In the event that
(i) Tenant requests in writing (a “Disbursement Request”) that Landlord disburse
all or any portion of the Allowance Amount and the Deposits for Tenant
Improvement Costs and (ii) in Landlord’s judgment, the Allowance Amount and the
Deposits then held by Landlord are sufficient to cover the sum of (A) the Tenant
Improvement Costs directly payable by Landlord, if any, in connection with this
Work Letter and (B) the amounts desired to be so disbursed by Tenant, Landlord
shall make such disbursements to Tenant pursuant to this Section 4.2. Landlord
shall not be required to make more than one such disbursement to Tenant per
calendar month and then only if on or before the twenty-fifty (25th) day of the
preceding calendar month, Tenant delivers to Landlord (i) a request for payment
substantially in the form of AIA Standard Form document G702, (ii) invoices from
all of Tenant’s Agents covered by Tenant’s Disbursement Request, (iii) executed
mechanic’s lien releases from all of such Tenant’s Agents that are entitled to
lien rights, which shall comply with the appropriate provisions of applicable
Law, as determined in good faith by Landlord; and (iv) all other information
reasonably requested by Landlord. Tenant’s Disbursement Request shall be deemed
Tenant’s acceptance and approval of the work furnished and/or the materials
supplied as set forth in Tenant’s payment request. Provided that such
Disbursement Request (and the work covered hereby) is in Landlord’s judgment in
compliance with the provisions of this Work Letter and that Landlord does not
dispute any work previously performed based on non-compliance of such work with
the Approved Working Drawings, substandard work or for any other reason, on or
before the last day of the calendar month following Landlord’s receipt of such
Disbursement Request, Landlord shall deliver a check to Contractor in an amount
equal to the lesser of: (A) ninety percent (90%) of the amount so requested by
Tenant and (B) the balance of any remaining available portion of the Allowance
Amount and Deposits held by Landlord. Landlord’s payment of such amounts shall
not be deemed Landlord’s approval or acceptance of the work furnished or
materials supplied as set forth in Tenant’s Disbursement Request. In addition to
the conditions

 



--------------------------------------------------------------------------------



 



set forth in this Section 4.2 applicable to all disbursements set forth in any
Disbursement Request, any disbursement of any retention previously withheld by
Landlord and requested by Tenant, following completion of the Tenant
Improvements, the following conditions to payment shall also be applicable:
(i) Tenant shall deliver to Landlord properly executed final mechanic’s lien
releases from all such Tenant’s Agents in compliance with applicable Law,
(ii) Landlord shall determine that no substandard work (with respect to the
Tenant Improvements) exists which adversely affects the mechanical, electrical,
plumbing, heating, ventilating and air conditioning, life-safety or other
systems of the Building, the curtain wall of the Building, the structure or
exterior appearance of the Building, or any other tenant’s use of such other
tenant’s leased premises in the Building, (iii) Landlord shall have determined
that all other Tenant Improvement Costs shall have been paid in full,
(iv) Landlord’s Architect and/or Landlord shall have determined that Substantial
Completion of the Tenant Improvements has occurred and (v) Tenant’s Architect
shall have delivered to Landlord a certificate, in form reasonably satisfactory
to Landlord, certifying that construction of the Tenant Improvements in the
Premises have been substantially completed. Notwithstanding anything to the
contrary contained in this Work Letter, in no event shall Landlord be obligated
to fund any disbursement request in accordance with this Section 4.2 below
submitted to Landlord after June 30, 2009.
     4.3 Building Standards. Landlord has established (or may establish in the
future) building standards for items, materials and/or components to be used in
the construction of the Tenant Improvements in the Premises (“Building
Standards”). The quality of all Tenant Improvements shall be equal to or of
greater quality than the quality specifications of the Building Standards,
provided, however that Landlord may, at Landlord’s option, require the Tenant
Improvements to comply with specific Building Standards. Landlord reserves the
right to promulgate, establish, modify, delete from, and make other changes to
the Building Standards from time to time.
SECTION 5
SUBSTANTIAL COMPLETION
     5.1 Substantial Completion. For purposes of the Lease, “Substantial
Completion” of the Tenant Improvements for the Premises shall occur upon the
“substantial completion of construction” of the Tenant Improvements in the
Premises pursuant to the Approved Working Drawings, as evidenced by a “signoff”
on the building permit card (or an equivalent approval) by an inspector of the
proper jurisdiction and as otherwise determined by Landlord’s Architect, with
the exception of any punch list items and any tenant fixtures, work-stations,
built-in furniture, or equipment to be installed by Tenant or under the
supervision of the Contractor.
SECTION 6
GENERAL PROVISIONS
     6.1 Inspection by Landlord. Landlord shall have the right to inspect the
Tenant Improvements at all times, provided however, that Landlord’s failure to
inspect the Tenant Improvements shall in no event constitute a waiver of any
Landlord’s rights hereunder nor shall Landlord’s inspection of the Tenant
Improvements constitute Landlord’s approval of the same. Should Landlord
disapprove any portion of the Tenant Improvements, Landlord shall notify Tenant
in writing of such disapproval and shall specify the items disapproved. Any
defects or deviation in, and/or disapproval by Landlord of, the Tenant
Improvements shall be rectified by Tenant at no expense to Landlord, provided
however, that in the event Landlord determines that a defect or deviation exists
or disapproves of any matter in connection with any portion of the Tenant
Improvements and such defect, deviation or matter might affect the mechanical,
electrical, plumbing, heating, ventilating and air-conditioning or life-safety
systems of the Building, the structure or exterior appearance of the Building or
any other tenant’s use of such other tenant’s leased premises, Landlord may take
such action as Landlord deems necessary, at Tenant’s expense and without
incurring any liability on Landlord’s part, to correct any such defect,
deviation and/or matter, including, without limitation, causing the cessation of
performance of the construction of the Tenant Improvements until such time as
the defect, deviation and/or matter is corrected to Landlord’s satisfaction.
     6.2 Meetings. Commencing upon the execution of this Work Letter, Tenant
shall hold weekly meetings at a reasonable time, with the Architect and the
Contractor regarding the progress of the preparation of Construction Drawings
and the construction of the Tenant Improvements, which meetings shall be held at
a location designated by Landlord, and Landlord and/or its agents shall receive
prior notice of, and shall have the right to attend, all such meetings, and,
upon Landlord’s request, certain of Tenant’s Agents shall attend such meetings.
In addition, minutes shall be taken at all such meetings, a copy of which
minutes shall be promptly delivered to Landlord. One such meeting each month
shall include the review of Contractor’s current Disbursement Request.
     6.3 Tenant’s Representative. Tenant has designated Rich Dale (Project
Manager, Studley, Inc.) as its sole representative with respect to the matters
set forth in this Work Letter, who, until further notice to Landlord, shall have
full authority and responsibility to act on behalf of the Tenant as required in
this Work Letter.
     6.4 Landlord’s Representative. Landlord has designated Jeff Rauen as its
sole representative with respect to the matters set forth in this Work Letter
who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Work Letter.
     6.5 Construction Drawings. Following Tenant’s request, Landlord shall make
available to Tenant and Tenant’s Architect, reasonable access to any base
building plans relating to the Premises in Landlord’s possession; provided,
however, Landlord hereby disclaims any express or implied representation or
warranty as to

 



--------------------------------------------------------------------------------



 



the accuracy of the same. Tenant, Tenant’s Architect and the Engineers shall
verify, in the field, the dimensions and conditions as shown on the relevant
portions of the base building plans, if any, and Tenant and Tenant’s Architect
and Engineers shall be solely responsible for the same, and Landlord shall have
no responsibility in connection therewith. Landlord’s review of the Construction
Drawings as set forth in this Work Letter shall be solely for the purpose of
protecting Landlord’s interests hereunder and shall not imply Landlord’s review
of the same, or obligate Landlord to review the same, for quality, design, Code
compliance or other like matters, for the benefit of Tenant, Tenant’s Architect,
the Contractor or any other party, and Landlord shall have no liability
whatsoever in connection therewith and shall not be responsible for any
omissions or errors contained in the Construction Drawings. Tenant’s waiver and
indemnity set forth in Article 10 of the Lease shall specifically apply to the
Construction Drawings. All references contained herein to “Landlord’s Architect”
shall refer to such architect as shall be designated by Landlord from time to
time as “Landlord’s Architect.”
     6.6 Notice of Completion; Copy of Record Set of Plans. Within ten (10) days
after completion of construction of the Tenant Improvements, Tenant shall cause
a Notice of Completion to be recorded in the office of the Recorder of the
County in which the Building is located in accordance with applicable Law, and
shall furnish a copy thereof to Landlord upon such recordation. If Tenant fails
to do so, Landlord may execute and file the same on behalf of Tenant as Tenant’s
agent for such purpose, at Tenant’s sole cost and expense. At the conclusion of
construction, (i) Tenant shall cause Tenant’s Architect and the Contractor
(A) to update the Approved Working Drawings as necessary to reflect all changes
made to the Approved Working Drawings during the course of construction, (B) to
certify to the best of their knowledge that the “record-set” of mylar as-built
drawings are true and correct, which certification shall survive the expiration
or termination of the Lease, and (C) to deliver to Landlord two (2) sets of
copies of such record set of drawings within ninety (90) days following
completion of construction of Tenant Improvements for the Premises, and
(ii) Tenant shall deliver to Landlord the executed original permit card, plus a
copy of all warranties, guaranties, and operating manuals and information
relating to the improvements, equipment, and systems installed by Tenant or
Contractor in the Premises.
     6.7 Tenant’s Agents and Construction Matters. All Tenant’s Agents, shall
conduct their activities in and around the Premises, Building and the Project in
a harmonious relationship with all other subcontractors, laborers, materialmen
and suppliers at the Premises, Building and Project. Subject to the provisions
of this Work Letter, Tenant shall (a) timely pay in full all charges of each
Tenant’s Agent, (b) shall, within five (5) Business Days of Tenant’s receipt of
Landlord’s written request therefor, eliminate of record and satisfy in full all
mechanics liens, stop notices or similar liens or encumbrances on the Building
or the Project asserted or filed by any Tenant’s Agent, (c) prior to any entry
into the Building by Tenant or any Tenant’s Agent, evidence, in form
satisfactory to Landlord, compliance in full with the insurance requirements set
forth in Exhibit “C-1” attached hereto as to Tenant and each such Tenant’s
Agent, and (d) indemnify, defend, protect and hold Landlord harmless from any
loss, cost, damage, expense and liability (including without limitation court
costs and reasonable attorneys’ fees) asserted against or incurred by Landlord
in connection with any act or omission of Tenant or any Tenant’s Agent in or
about the Project, the Building or the Premises or otherwise related to the
Premises. Tenant shall comply in full (and shall cause each of its Tenant’s
Agents to comply in full) with the construction rules and regulations as
Landlord shall adopt from time to time. Landlord may impose, as a condition of
its consent to any and all Tenant Improvements, such requirements as Landlord in
its sole discretion may deem desirable, including, but not limited to, the
requirement that Tenant utilize for such purposes only contractors,
subcontractors, materials, mechanics and materialmen selected by Tenant from a
list provided and approved by Landlord and the requirement that upon Landlord’s
request, Tenant shall, at Tenant’s expense, remove such Tenant Improvements upon
the expiration or any early termination of the Lease Term. Notwithstanding the
foregoing, at the time Tenant seeks Landlord’s consent to a proposed Specialty
Alteration, Tenant shall identify in writing the proposed Specialty Alteration
and Landlord shall provide Tenant a Removal Notice as part of Landlord’s consent
identifying which Specialty Alterations Landlord will require Tenant to remove
upon the expiration or early termination of this Lease. Tenant shall only be
obligated to remove from the Premises at the expiration or early termination of
this Lease (i) such Specialty Alterations so identified by Landlord in the
Removal Notice(s), and (ii) all telecommunications and data wiring installed by
or on behalf of Tenant.
     6.8 Time of the Essence in This Work Letter. Unless otherwise indicated,
all references herein to a “number of days” shall mean and refer to calendar
days. In all instances where Tenant is required to approve or deliver an item,
if no written notice of approval is given or the item is not delivered within
the stated time period, at Landlord’s sole option, at the end of such period the
item shall automatically be deemed approved or delivered by Tenant and the next
succeeding time period shall commence. Except where specific time periods are
specified herein, all references to a “reasonable period” contained in this Work
Letter shall mean a reasonable amount of time to respond to the request or
submission in question, taking into consideration all of the circumstances
reasonably related to the amount of time required, assuming reasonable
diligence; provided, however, in no case shall such period ever be less than
five (5) Business Days.
     6.9 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if a default by Tenant occurs under the Lease, or a
default by Tenant under this Work Letter, has occurred at any time on or before
the Substantial Completion of the Premises, then (i) in addition to all other
rights and remedies granted to Landlord pursuant to the Lease, Landlord shall
have the right to withhold payment of all or any portion of the Allowance Amount
and/or Landlord may cause Contractor to cease the construction of the Tenant
Improvements (in which case, Tenant shall be responsible for any delay in or
increase in the cost of the Substantial Completion of the Tenant Improvements
caused by such work stoppage), and (ii) all other obligations of Landlord under
the terms of this Work Letter shall be forgiven until such time as such default
is cured pursuant to the terms of the Lease.

 



--------------------------------------------------------------------------------



 



     6.10 Labor Disputes. Tenant shall (i) construct, or cause the Contractor to
construct, all Tenant Improvements, and (ii) perform all of its obligations
under this Work Letter, in such a manner as to avoid any labor dispute that
causes or is likely to cause stoppage or impairment of work, deliveries or any
other services in the Project. If there shall be any such stoppage or impairment
as the result of any such labor dispute or potential labor dispute, Tenant shall
immediately undertake such action as may be necessary to eliminate such dispute
or potential dispute, including, without limitation, (a) removing all disputants
from the job site until such time as the labor dispute no longer exists,
(b) seeking a temporary restraining order and other injunctive relief with
regard to illegal union activities or a breach of contract between Tenant and
Tenant’s contractor, and (c) filing appropriate unfair labor practice charges.

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
INSURANCE REQUIREMENTS
     1 General Coverages. All of Tenant’s Agents shall carry worker’s
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in Article 10 of this Lease.
     2 Special Coverages. The Tenant Improvements shall be insured by Tenant
pursuant to Article 10 of the Lease immediately upon completion thereof. Tenant
shall carry “Builder’s All Risk” insurance in an amount approved by Landlord
covering the construction of the Tenant Improvements, and such other insurance
as Landlord may require, it being understood and agreed that the Tenant
Improvements shall be insured by Tenant pursuant to Article 10 of the Lease
immediately upon completion thereof. Such insurance shall be in amounts and
shall include such extended coverage endorsements as may be reasonably required
by Landlord including, but not limited to, the requirement that all of Tenant’s
Agents shall carry excess liability and Products and Completed Operation
Coverage insurance, each in amounts no less than $500,000 per incident,
$1,000,000 in aggregate, and in form and with companies as are required to be
carried by Tenant as set forth in Article 10 of the Lease. All of Tenant’s
Agents shall carry excess liability and Products and Completed Operation
Coverage insurance, each in amounts not less than $500,000 per incident,
$1,000,000 in aggregate, and in form and with companies as are required to be
carried by Tenant as set forth in Article 10 of the Lease.
     3 General Terms. Certificates for all insurance carried pursuant to this
Exhibit C-1 shall be delivered to Landlord before any entry into the Project by
Tenant or any Tenant’s Agent, including, without limitation Contractor. All such
policies of insurance must contain a provision that the company writing said
policy will give Landlord thirty (30) days prior written notice of any
cancellation or lapse of the effective date or any reduction in the amounts of
such insurance. In the event that the Tenant Improvements are damaged by any
cause during the course of the construction thereof, Tenant shall immediately
repair the same at Tenant’s sole cost and expense. Tenant’s Agents shall
maintain all of the foregoing insurance coverage in force until the Tenant
Improvements are fully completed and accepted by Landlord, except for any
Products and Completed Operation Coverage insurance required by Landlord, which
is to be maintained for ten (10) years following completion of the work and
acceptance by Landlord and Tenant. All policies carried under this Exhibit C-1
shall insure Landlord and Tenant, as their interests may appear, as well as
Contractor and Tenant’s Agents. All insurance, except Workers’ Compensation,
maintained by Tenant’s Agents shall preclude subrogation claims by the insurer
against anyone insured thereunder. Such insurance shall provide that it is
primary insurance as respects the Landlord and that any other insurance
maintained by Landlord is excess and noncontributing with the insurance required
hereunder. The requirements of the foregoing insurance shall not derogate from
the provisions for indemnification of Landlord by Tenant contained in this Work
Letter. Landlord may, in its discretion, require Tenant to obtain a lien and
completion bond or some alternate form of security satisfactory to Landlord in
an amount sufficient to ensure the lien-free completion of the Tenant
Improvements and naming Landlord as a co-obligee.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
RULES AND REGULATIONS
     Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.
     1. Tenant shall not alter any lock or install any new or additional locks
or bolts on any doors or windows of the Premises without obtaining Landlord’s
prior written consent. Tenant shall bear the cost of any lock changes or repairs
required by Tenant. Two keys will be furnished by Landlord for the Premises, and
any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices, and toilet
rooms, either furnished to, or otherwise procured by, Tenant and in the event of
the loss of keys so furnished, Tenant shall pay to Landlord the cost of
replacing same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such changes.
     2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.
     3. Landlord reserves the right to close and keep locked all entrance and
exit doors of the Building during such hours as are customary for comparable
buildings in the county where the Project is located. Tenant, its employees and
agents must be sure that the doors to the Building are securely closed and
locked when leaving the Premises if it is after the normal hours of business for
the Building. Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register. Access to the Building may be refused unless the
person seeking access has proper identification or has a previously arranged
pass for access to the Building. Landlord will furnish passes to persons for
whom Tenant requests same in writing. Tenant shall be responsible for all
persons for whom Tenant requests passes and shall be liable to Landlord for all
acts of such persons. The Landlord and his agents shall in no case be liable for
damages for any error with regard to the admission to or exclusion from the
Building of any person. In case of invasion, mob, riot, public excitement, or
other commotion, Landlord reserves the right to prevent access to the Building
or the Project during the continuance thereof by any means it deems appropriate
for the safety and protection of life and property.
     4. No furniture, freight or equipment of any kind shall be brought into the
Building without prior notice to Landlord. All moving activity into or out of
the Building shall be scheduled with Landlord and done only at such time and in
such manner as Landlord designates. Landlord shall have the right to prescribe
the weight, size and position of all safes and other heavy property brought into
the Building and also the times and manner of moving the same in and out of the
Building. Safes and other heavy objects shall, if considered necessary by
Landlord, stand on supports of such thickness as is necessary to properly
distribute the weight. Landlord will not be responsible for loss of or damage to
any such safe or property in any case. Any damage to any part of the Building,
its contents, occupants or visitors by moving or maintaining any such safe or
other property shall be the sole responsibility and expense of Tenant.
Notwithstanding the foregoing, Landlord shall not charge Tenant any fees for use
of the freight elevator during Business Hours.
     5. No furniture, packages, supplies, equipment or merchandise will be
received in the Building or carried up or down in the elevators, except between
such hours, in such specific elevator and by such personnel as shall be
designated by Landlord. Notwithstanding the foregoing, Landlord shall not charge
Tenant any fees for use of the freight elevator during Business Hours.
     6. The requirements of Tenant will be attended to only upon application at
the management office for the Project or at such office location designated by
Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.
     7. No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Tenant on any part of the Premises or the
Building without the prior written consent of the Landlord. Tenant shall not
disturb, solicit, peddle, or canvass any occupant of the Project and shall
cooperate with Landlord and its agents of Landlord to prevent same.
     8. The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed, and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from the violation of this rule shall
be borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.
     9. Tenant shall not overload the floor of the Premises, nor mark, drive
nails or screws, or drill into the partitions, woodwork or drywall or in any way
deface the Premises or any part thereof without Landlord’s prior written
consent.
     10. Except for vending machines intended for the sole use of Tenant’s
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated upon the
Premises without the written consent of Landlord.
     11. Tenant shall not use or keep in or on the Premises, the Building, or
the Project any kerosene, gasoline, explosive material, corrosive material,
material capable of emitting toxic fumes, or other inflammable or combustible
fluid chemical, substitute or material. Tenant shall provide material safety
data sheets for any Hazardous Substance used or kept on the Premises.

 



--------------------------------------------------------------------------------



 



     12. Tenant shall not without the prior written consent of Landlord use any
method of heating or air conditioning other than that supplied by Landlord.
     13. Tenant shall not use, keep or permit to be used or kept, any foul or
noxious gas or substance in or on the Premises, or permit or allow the Premises
to be occupied or used in a manner offensive or objectionable to Landlord or
other occupants of the Project by reason of noise, odors, or vibrations, or
interfere with other tenants or those having business therein, whether by the
use of any musical instrument, radio, phonograph, or in any other way. Tenant
shall not throw anything out of doors, windows or skylights or down passageways.
     14. Tenant shall not bring into or keep within the Project, the Building or
the Premises any animals, birds, aquariums, or, except in areas designated by
Landlord, bicycles or other vehicles.
     15. No cooking shall be done or permitted on the Premises, nor shall the
Premises be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors, provided that such use is in accordance
with all applicable federal, state, county and city laws, codes, ordinances,
rules and regulations.
     16. The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
provided for in Section 5.1 of the Lease. Tenant shall not occupy or permit any
portion of the Premises to be occupied as an office for a messenger-type
operation or dispatch office, public stenographer or typist, or for the
manufacture or sale of liquor, narcotics, or tobacco in any form, or as a
medical office, or as a barber or manicure shop, or as an employment bureau
without the express prior written consent of Landlord. Tenant shall not engage
or pay any employees on the Premises except those actually working for such
tenant on the Premises nor advertise for laborers giving an address at the
Premises.
     17. Landlord reserves the right to exclude or expel from the Project any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.
     18. Tenant, its employees and agents shall not loiter in or on the
entrances, corridors, sidewalks, lobbies, courts, halls, stairways, elevators,
vestibules or any Common Areas for the purpose of smoking tobacco products or
for any other purpose, nor in any way obstruct such areas, and shall use them
only as a means of ingress and egress for the Premises.
     19. Tenant shall not waste electricity, water or air conditioning and
agrees to cooperate fully with Landlord to ensure the most effective operation
of the Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls. Tenant shall participate in recycling
programs undertaken by Landlord.
     20. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
     21. Any persons employed by Tenant to do janitorial work shall be subject
to the prior written approval of Landlord, and while in the Building and outside
of the Premises, shall be subject to and under the control and direction of the
Building manager (but not as an agent or servant of such manager or of
Landlord), and Tenant shall be responsible for all acts of such persons.
     22. No awnings or other projection shall be attached to the outside walls
of the Building without the prior written consent of Landlord, and no curtains,
blinds, shades or screens shall be attached to or hung in, or used in connection
with, any window or door of the Premises other than Landlord standard window
covering. All electrical ceiling fixtures hung in the Premises or spaces along
the perimeter of the Building must be fluorescent and/or of a quality, type,
design and a warm white bulb color approved in advance in writing by Landlord.
Neither the interior nor exterior of any windows shall be coated or otherwise
sunscreened without the prior written consent of Landlord. Tenant shall be
responsible for any damage to the window film on the exterior windows of the
Premises and shall promptly repair any such damage at Tenant’s sole cost and
expense. Tenant shall keep its window coverings closed during any period of the
day when the sun is shining directly on the windows of the Premises. Prior to
leaving the Premises for the day, Tenant shall draw or lower window coverings
and extinguish all lights. Tenant shall abide by Landlord’s regulations
concerning the opening and closing of window coverings which are attached to the
windows in the Premises, if any, which have a view of any interior portion of
the Building or Building Common Areas.
     23. The sashes, sash doors, skylights, windows, and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the windowsills.
     24. Tenant must comply with requests by the Landlord concerning the
informing of their employees of items of importance to the Landlord.
     25. Tenant must comply with all applicable “NO-SMOKING” and sorting of
recyclable waste or similar ordinances. If Tenant is required under the
ordinance to adopt a written smoking policy, a copy of said policy shall be on
file in the office of the Building.
     26. Landlord shall provide security service for the benefit of the Building
and/or the Project consistent with the level of service provided by Landlord as
of the date of the Lease. Tenant acknowledges and agrees that Landlord has no
obligation to provide security for the Premises. Tenant hereby assumes all
responsibility for the protection of Tenant and its officers, partners,
contractors, subcontractors, consultants, licensees, agents, concessionaires,
subtenants, servants, employees, customers, guests, invitees or visitors, and
the property thereof,

 



--------------------------------------------------------------------------------



 



from acts of third parties, including keeping doors locked and other means of
entry to the Premises closed, whether or not Landlord, at its option, elects to
provide security protection for the Project or any portion thereof. Tenant
further assumes the risk that any safety and security devices, services and
programs which Landlord elects, in its sole discretion, to provide may not be
effective, or may malfunction or be circumvented by an unauthorized third party,
and Tenant shall, in addition to its other insurance obligations under this
Lease, obtain its own insurance coverage to the extent Tenant desires protection
against losses related to such occurrences. Tenant shall cooperate in any
reasonable safety or security program developed by Landlord or required by law.
     27. All office equipment of any electrical or mechanical nature shall be
placed by Tenant in the Premises in settings approved by Landlord, to absorb or
prevent any vibration, noise and annoyance.
     28. Tenant shall not use in any space or in the public halls of the
Building, any hand trucks except those equipped with rubber tires and rubber
side guards.
     29. No auction, liquidation, fire sale, going-out-of-business or bankruptcy
sale shall be conducted in the Premises without the prior written consent of
Landlord.
     30. No tenant shall use or permit the use of any portion of the Premises
for living quarters, sleeping apartments or lodging rooms.
     31. Tenant shall not purchase spring water, ice, towels, janitorial or
maintenance or other similar services from any company or persons not approved
by Landlord. Landlord shall approve a sufficient number of sources of such
services to provide Tenant with a reasonable selection, but only in such
instances and to such extent as Landlord in its judgment shall consider
consistent with the security and proper operation of the Building.
     32. Tenant shall install and maintain, at Tenant’s sole cost and expense,
an adequate, visibly marked and properly operational fire extinguisher next to
any duplicating or photocopying machines or similar heat producing equipment,
which may or may not contain combustible material, in the Premises.
     Landlord reserves the right at any time to change or rescind any one or
more of these Rules and Regulations, or to make such other and further
reasonable Rules and Regulations as in Landlord’s judgment may from time to time
be necessary for the management, safety, care and cleanliness of the Premises,
Building, the Common Areas and the Project, and for the preservation of good
order therein, as well as for the convenience of other occupants and tenants
therein. Landlord may waive any one or more of these Rules and Regulations for
the benefit of any particular tenants, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of any other
tenant, nor prevent Landlord from thereafter enforcing any such Rules or
Regulations against any or all tenants of the Project. Landlord shall not have
any obligation to enforce the Rules and Regulations or the terms of any other
lease against any other tenant, and Landlord shall not be liable to Tenant for
violation thereof by any other tenant. Tenant shall be deemed to have read these
Rules and Regulations and to have agreed to abide by them as a condition of its
occupancy of the Premises.

 



--------------------------------------------------------------------------------



 



EXHIBIT E

EXTENSION OPTION
     1. Grant of Option. Landlord grants to the Tenant originally named on the
Lease (the “Original Tenant”) one (1) option (the “Extension Option”) to extend
the Lease Term as to the entire Premises for a period of sixty (60) months (the
“Extension Term”), commencing on the first day following the expiration of the
Lease Term (“Extension Term Commencement Date”). The option to extend shall be
exercisable only by notice delivered by Tenant to Landlord as provided in
Section 3. Upon the approved exercise of the option to extend (provided that
Tenant is not in default at any time prior to the Extension Term) the Lease Term
shall be extended for a period of sixty (60) months. In the event that Tenant
fails to timely and appropriately exercise its option to extend in accordance
with the terms of this Section 1, then the option to extend shall automatically
terminate and shall be of no further force or effect.
     2. Option Terms. The Extension Term shall be upon the same terms and
conditions as are provided for in this Lease, as then amended, except that
(a) there shall be no further options to extend the Term following the Extension
Term, (b) Tenant shall not be entitled to any credit against Rent or any other
rent concession or rent allowance or abatement of Rent, except as specifically
provided in this Section 2, (c) the annual Base Rent for the Extension Term
shall be as provided in Section 4, and (d) Landlord shall not be obligated to
perform any improvement work within the Premises or provide Tenant any
improvement allowance. The Extension Option shall be personal to the Original
Tenant and any Permitted Transferee.
     3. Exercise of Option. The Extension Option shall be exercised by the
Original Tenant, if at all, only in the following manner: The Extension Option
may be exercised only by Tenant giving written notice of exercise (the
“Extension Notice”) to Landlord on or before the date that is not less than nine
(9) months but not more than fifteen (15) months prior to the expiration of the
initial Lease Term (time being of the essence).
     4. Base Rent. The annual Base Rent per annum payable for the Premises
during the Extension Term (the “Extension Base Rent”) shall be equal to (a) the
rentable square feet of the Premises then subject to this Lease, multiplied by
(b) the yearly FMRR (defined below) of the Premises as of the first day (an
“Adjustment Date”) of the Extension Term, as determined in accordance with this
Section 4.
     5. Definition of FMRR. The “FMRR” of the Premises for the Extension Term
shall be equal to an amount equal to the rate per rentable square foot being
charged to new tenants for comparable space in the Project or, if comparable
transactions do not exist in the Project, then an amount that landlords of
comparable buildings have agreed to accept, and sophisticated nonaffiliated
tenants of comparable buildings have agreed to pay, in current arms-length,
nonrenewal, nonequity (i.e., not being offered equity in the building),
transactions for comparable space (in terms of condition, floor location, view
and floor height) of a comparable size, for a nonrenewal term equal to the
Extension Term and commencing as of the first day of the Extension Term, which
annual rent per square foot shall take into account and make adjustment for the
existence, timing and amount of any increases in rent following term
commencement in the comparison transactions, and shall at all times take into
consideration and make adjustment for all other material differences in all
terms, conditions or factors applicable to the transaction in question hereunder
or applicable to one or more of the comparison transactions used to determine
the FMRR which a sophisticated tenant or sophisticated landlord would believe
would have a material impact on a “fair market rental” determination; provided,
however, that (i) all comparable transactions should be adjusted to simulate a
net rent structure, wherein the tenant is responsible for the payment of all
property operating expenses and taxes in a manner consistent with this Lease,
(ii) the presence, amount or absence of brokerage commissions in either the
subject transaction or the comparison transactions shall be considered,
(iii) any rent abatement or other free rent of any type provided in comparison
transactions for the period of the performance of any tenant improvement work
(i.e., any “construction period”) shall be disregarded, and (iv) any tenant
improvements or allowance provided for in comparable transactions shall be taken
into account, and the value, if any, to Tenant of any existing improvements in
the Premises shall be taken into account in the calculation of the FMRR. If in
determining the FMRR for a subject transaction hereunder, it is determined that
free rent or cash allowances (collectively, “Concessions”) should be granted,
Landlord may, at Landlord’s sole option, elect all or any portion of the
following: (A) to grant some or all of the Concessions to Tenant as free rent or
as an improvement allowance, or (B) to adjust the monthly installments of the
applicable Extension Term Annual Base Rent to be an effective rental rate which
takes into consideration and deducts from monthly rent the amortized amount of
the total dollar value of such Concessions, amortized on a straight line basis
over the applicable Extension Term (in which case the Concessions so amortized
shall not be granted to Tenant).
     6. Procedure for Determining the FMRR. If Tenant has timely given the
Extension Notice with respect to the Extension Option, Landlord shall within
thirty (30) days thereafter deliver to Tenant a written notice of Landlord’s
determination of what the FMRR would be during the applicable Extension Term
(“Landlord’s Extension Rent Notice”). Within ten (10) Business Days after
Tenant’s receipt of Landlord’s Extension Rent Notice, Tenant shall give Landlord
a written notice (“Tenant’s Extension Response Notice”) electing either (i) to
accept the FMRR set forth in Landlord’s Extension Rent Notice, in which case the
FMRR shall be the FMRR set forth in Landlord’s Extension Rent Notice, or (ii) to
not accept Landlord’s determination of the FMRR, in which case Landlord and
Tenant shall endeavor to agree upon the FMRR on or before the date that is ten
(10) days after Landlord’s receipt of Tenant’s Extension Response Notice (the
“Outside Agreement Date”). If Landlord and Tenant are unable to agree upon the
FMRR by the Outside Agreement Date, then the FMRR shall be determined by
arbitration pursuant to below. If Tenant fails to deliver Tenant’s Extension
Response Notice within the ten (10) business-day period following its receipt of
Landlord’s Extension Rent Notice, Tenant shall conclusively be deemed to have
accepted Landlord’s determination of the FMRR as set forth in Landlord’s
Extension Rent Notice.

E-1



--------------------------------------------------------------------------------



 



     If Landlord and Tenant shall fail to agree upon the FMRR by the Outside
Agreement Date, then, within ten (10) days thereafter, Tenant shall submit to
Landlord Tenant’s determination of the FMRR and Landlord shall submit to Tenant
Landlord’s determination of FMRR, and such determinations shall be submitted to
arbitration (as Tenant’s and Landlord’s “submitted FMRR,” respectively) in
accordance with the following:
          (a) Landlord and Tenant shall each appoint one arbitrator who shall by
profession be a real estate broker who shall have been active over the five
(5) year period ending on the date of such appointment in the leasing of
commercial properties in the Downtown Chicago, Illinois area, and who shall not
have been employed or engaged by the appointing party during the immediately
preceding two (2) year period. The determination of the arbitrators shall be
limited solely to the issue as to whether Landlord’s or Tenant’s submitted FMRR
is the closest to the actual FMRR, as determined by the arbitrators, taking into
account the requirements of this Section 6. Each such arbitrator shall be
appointed within fifteen (15) days after the Outside Agreement Date.
          (b) The two arbitrators so appointed shall within ten (10) days of the
date of the appointment of the last appointed arbitrator agree upon and appoint
a third arbitrator who shall be a real estate broker who shall have been active
over the five (5) year period ending on the date of such appointment in the
leasing of commercial properties in the Downtown Chicago, Illinois area and who
shall not have been employed or engaged by Landlord or Tenant during the
immediately preceding two (2) year period.
          (c) The three arbitrators shall within thirty (30) days of the
appointment of the third arbitrator reach a decision as to whether the parties
shall use Landlord’s or Tenant’s submitted FMRR and shall notify Landlord and
Tenant thereof.
          (d) The decision of the majority of the three arbitrators shall be
binding upon Landlord and Tenant, shall be in writing and shall be
non-appealable, and counterpart copies thereof shall be delivered to Landlord
and Tenant. A judgment or order based upon such award may be entered in any
court of competent jurisdiction. In rendering their decision and award, the
arbitrators shall have no power to vary, modify or amend any provision of this
Lease. If either Landlord or Tenant fails to appoint an arbitrator within
fifteen (15) days after the applicable Outside Agreement Date, the arbitrator
appointed by the other shall solely render a decision as to the FMRR, notify
Landlord and Tenant thereof, and such arbitrator’s decision shall be binding
upon Landlord and Tenant.
          (e) If the two arbitrators fail to agree upon and appoint a third
arbitrator, or both parties fail to appoint an arbitrator, then the appointment
of the third arbitrator or any arbitrator shall be dismissed and the matter to
be decided shall be promptly submitted to arbitration under the provisions of
the American Arbitration Association, but subject to the instructions set forth
in this Section 6.
          (f) The cost of arbitration shall be paid by Landlord and Tenant
equally.
     7. Conditions to Exercise of Extension Option. Notwithstanding any
provision of this Exhibit E to the contrary, at the election of Landlord, any
attempted exercise by Tenant of the Extension Option shall be invalid and
ineffective if, on the date of such attempted exercise, Tenant is in default
under this Lease following the expiration of all applicable notice and cure
periods, and any exercise of the applicable Extension Option shall be deemed
null and void and of no force and effect, at the election of Landlord, if (i) on
the commencement of the applicable Extension Term, Tenant is in default under
this Lease following the expiration of all applicable notice and cure periods,
or (ii) there has previously been an Event of Default under this Lease more than
two (2) times in any twelve (12) month period. Additionally, Tenant’s Extension
Option shall terminate if (a) this Lease or Tenant’s right to possession of the
Premises is terminated, (b) Tenant assigns any of its interest in this Lease or
sublets seventy five percent (75%) or more of the Office Premises, other than to
a Permitted Transferee, or, Tenant sublets any portion of the Retail Premises,
other than to a Permitted Transferee, or (c) Tenant fails to timely exercise its
Extension Option, time being of the essence with respect to Tenant’s exercise
thereof.

E-2